 

Exhibit 10.1

 



 

 

Published CUSIP Numbers: [___]

 

[___]

 

364 DAY CREDIT AGREEMENT

 (SYNDICATED FACILITY AGREEMENT)



Dated as of November 18, 2015

 among

 

TOYOTA MOTOR CREDIT CORPORATION,



TOYOTA MOTOR FINANCE (NETHERLANDS) B.V.,

 TOYOTA FINANCIAL SERVICES (UK) PLC,



TOYOTA LEASING GMBH,

 TOYOTA CREDIT DE PUERTO RICO CORP.,



TOYOTA CREDIT CANADA INC.,

 TOYOTA KREDITBANK GMBH,



and

 TOYOTA FINANCE AUSTRALIA LIMITED (ABN 48 002 435 181)



as the Borrowers,

 

BNP PARIBAS

as Administrative Agent, Swing Line Agent and Swing Line Lender

 

and

 

The Other Lenders Party Hereto

____________________________________________

 BNP PARIBAS SECURITIES CORP.

CITIGROUP GLOBAL MARKETS INC.

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

as Joint Lead Arrangers and Joint Book Managers

_____________________________________________

 CITIBANK, N.A.,

as Syndication Agent and Swing Line Lender

______________________________________________

 BANK OF AMERICA, N.A.,

as Syndication Agent and Swing Line Lender

______________________________________________

 THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
as Syndication Agent

 

 

 

 

TABLE OF CONTENTS

 

Page

 

ARTICLE I DEFINITIONS 1 Section  1.1 Definitions 1 Section  1.2 Other
Interpretive Provisions 30 Section  1.3 Accounting Terms 30 Section  1.4
References to Agreements and Laws 31 Section  1.5 Exchange Rates; Currency
Equivalents 31 Section  1.6 Additional Alternative Currencies 31 Section 1.7
Change of Currency 32 Section 1.8 Times of Day 32 Section 1.9 Syndicated
Facility Agreement 32 ARTICLE II THE CREDITS 32 Section 2.1 Committed Loans 32
Section 2.2 Borrowings, Conversions and Continuations of Committed Loans 34
Section 2.3 Money Market Loans 36 Section 2.4 Prepayments 39 Section 2.5
Termination or Reduction of Commitments 41 Section 2.6 Repayment of Loans 42
Section 2.7 Interest 43 Section 2.8 Fees 43 Section 2.9 Computation of Interest
and Fees 44 Section 2.10 Evidence of Debt 44 Section 2.11 Payments Generally 45
Section 2.12 Sharing of Payments 48

 

 

Section 2.13 Renewal of Revolving Maturity Date; Conversion to Term Loans 48
Section 2.14 Increase in Commitments 50 Section 2.15 Drawings of Bankers’
Acceptances, Drafts and BA Equivalent Notes 51 Section 2.16 Swing Line Loans 55
Section 2.17 Defaulting Lenders 59 ARTICLE III TAXES, YIELD PROTECTION AND
ILLEGALITY 60 Section 3.1 Taxes 60 Section 3.2 Illegality 63 Section 3.3
Inability to Determine Rates 65 Section 3.4 Increased Cost and Reduced Return;
Capital Adequacy; Reserves on Eurocurrency Rate Loans 66 Section 3.5 Funding
Losses 67 Section 3.6 Matters Applicable to all Requests for Compensation 68
ARTICLE IV CONDITIONS 69 Section 4.1 Effectiveness 69 Section 4.2 Conditions to
all Loans 70 ARTICLE V REPRESENTATIONS AND WARRANTIES 71 Section  5.1 Corporate
Existence and Power 71 Section  5.2 Corporate and Governmental Authorization: No
Contravention 71 Section  5.3 Binding Effect 71 Section  5.4 Financial
Statements 71 Section  5.5 Litigation 72 Section  5.6 Taxes 72 Section  5.7 Not
an Investment Company 72 Section  5.8 Disclosure 72 Section  5.9 Representations
as to Non-US Obligors 72

ii 

 

Section  5.10 Representations as to TCPR 73 Section  5.11 Sanctions 73 ARTICLE
VI COVENANTS 74 Section  6.1 Information 74 Section  6.2 Reserved 75
Section  6.3 Preservation and Maintenance of Corporate Existence 75 Section  6.4
Compliance with Laws 76 Section  6.5 Negative Pledge 76 Section  6.6
Consolidations 78 Section  6.7 Use of Proceeds 79 ARTICLE VII DEFAULTS 80
Section  7.1 Events of Default 80 Section 7.2 Application of Funds 81 ARTICLE
VIII THE ADMINISTRATIVE AGENT 82 Section 8.1 Appointment and Authorization of
Administrative Agent 82 Section 8.2 Delegation of Duties 82 Section 8.3
Liability of Administrative Agent 83 Section 8.4 Reliance by Administrative
Agent 83 Section 8.5 Notice of Default 83 Section 8.6 Credit Decision;
Disclosure of Information by Administrative Agent 84 Section 8.7 Indemnification
of Administrative Agent 84 Section 8.8 Administrative Agent in its Individual
Capacity 85 Section 8.9 Successor Administrative Agent and Sub-Agents 85 Section
8.10 Administrative Agent May File Proofs of Claim 86 Section 8.11 Other Agents,
Arrangers and Managers 87

iii 

 

Section 8.12 Canadian Sub-Agent 87 ARTICLE IX MISCELLANEOUS 88 Section 9.1
Amendments, Etc 88 Section 9.2 Notices and Other Communications; Facsimile
Copies 89 Section 9.3 No Waiver; Cumulative Remedies 91 Section 9.4 Attorney
Costs, Expenses and Taxes 91 Section 9.5 Indemnification by the Borrowers 92
Section 9.6 Payments Set Aside 93 Section 9.7 Successors and Assigns 93 Section
9.8 Confidentiality 97 Section 9.9 Set-off 98 Section 9.10 Interest Rate
Limitation 98 Section 9.11 Counterparts 98 Section 9.12 Integration 98 Section
9.13 Survival of Representations and Warranties 99 Section 9.14 Severability 99
Section 9.15 Tax Forms 99 Section 9.16 Australian GST 102 Section 9.17
Replacement of Lenders 103 Section 9.18 Governing Law 104 Section 9.19 No
Advisory or Fiduciary Responsibility 105 Section 9.20 PATRIOT Act Notice 105
Section 9.21 Judgment 105 Section 9.22 Waiver of Right to Trial by Jury 106

iv 

 

Schedules

 

Schedule 2.1 Commitments and Pro Rata Shares Schedule 9.2 Administrative Agent’s
Office, Certain Addresses for Notices         Exhibits       Exhibit A-1 Form of
Committed Loan Notice Exhibit A-2 Form of Swing Line Loan Notice Exhibit B Form
of Note Exhibit C [Reserved] Exhibit D Assignment and Assumption Exhibit E Form
of Money Market Quote Request Exhibit F Form of Invitation for Money Market
Quotes Exhibit G Form of Money Market Quote

v 

 

364 DAY CREDIT AGREEMENT

 

THIS 364 DAY CREDIT AGREEMENT (this “Agreement”) dated as of November 18, 2015
is made among TOYOTA MOTOR CREDIT CORPORATION, a California corporation
(“TMCC”), TOYOTA MOTOR FINANCE (NETHERLANDS) B.V., a corporation organized under
the laws of the Netherlands (“TMFNL”), TOYOTA FINANCIAL SERVICES (UK) PLC, a
corporation organized under the laws of England (“TFSUK”), TOYOTA LEASING GMBH,
a corporation organized under the laws of Germany (“TLG”), TOYOTA CREDIT DE
PUERTO RICO CORP., a corporation organized under the laws of the Commonwealth of
Puerto Rico (“TCPR”), TOYOTA CREDIT CANADA INC., a corporation incorporated
under the laws of Canada (“TCCI”), TOYOTA KREDITBANK GMBH, a corporation
organized under the laws of Germany (“TKG”), TOYOTA FINANCE AUSTRALIA LIMITED,
ABN 48 002 435 181, a corporation incorporated under the laws of the
Commonwealth of Australia (“TFA” and, together with TMCC, TMFNL, TFSUK, TLG,
TCPR, TCCI and TKG, the “Borrowers”), each lender from time to time party hereto
(collectively, the “Lenders” and, individually, a “Lender”), BNP PARIBAS, as
Administrative Agent, Swing Line Agent and Swing Line Lender, BNP PARIBAS
SECURITIES CORP. (“BNPP Securities”), CITIGROUP GLOBAL MARKETS INC. (“CGMI”),
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED (“MLPFS”) and THE BANK OF
TOKYO-MITSUBISHI UFJ, LTD. (“BTMU”), as Joint Lead Arrangers and Joint Book
Managers, CITIBANK, N.A. and BANK OF AMERICA, N.A., as Swing Line Lenders, and
CITIBANK, N.A., BANK OF AMERICA, N.A. and THE BANK OF TOKYO-MITSUBISHI UFJ,
LTD., as Syndication Agents.

 

WHEREAS, the Borrowers have requested that the Lenders provide a revolving
credit facility that may be converted to a term facility, and the Lenders are
willing to do so on the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

Section  1.1 Definitions. The following terms, as used herein, have the
following meanings:

 

“Absolute Rate Auction” means a solicitation of Money Market Quotes setting
forth Money Market Absolute Rates pursuant to Section 2.3.

 

“Administrative Agent” means BNP Paribas, in its capacity as Administrative
Agent for the Lenders hereunder, and its successors in such capacity and, as the
context requires, includes the Canadian Sub-Agent and the Australian Sub-Agent.

 

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 9.2 with respect to such

 

 



Toyota - 364 Day Credit Agreement (2015)

 

currency, or such other address or account with respect to such currency as the
Administrative Agent may from time to time notify to the Borrowers and the
Lenders.

 

“Administrative Questionnaire” means, with respect to each Lender, an
administrative questionnaire in the form prepared by the Administrative Agent
and submitted to the Administrative Agent (with a copy to the Borrowers) duly
completed by such Lender.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto.

 

“Agent-Related Persons” means the Administrative Agent, together with its
Affiliates (including, in the case of BNP Paribas in its capacity as the
Administrative Agent and a Swing Line Agent, BNPP Securities as an Arranger, BNP
Paribas, acting through its Canada Branch in its capacity as Canadian Sub-Agent,
BNP Paribas London in its capacity as a Swing Line Agent, BNP Paribas, Singapore
Branch in its capacity as Australian Sub-Agent and BNP Paribas, Sydney Branch in
its capacity as a Swing Line Agent), and the officers, directors, employees,
agents and attorneys-in-fact of such Persons and Affiliates.

 

“Aggregate Commitments” means (i) the Commitments of all the Lenders, (ii) when
used in relation to the Tranche A Borrowers, the Aggregate Tranche A
Commitments, (iii) when used in relation to TCCI, the Aggregate Tranche B
Commitments and (iv) when used in relation to TFA, the Aggregate Tranche C
Commitments.

 

“Aggregate Tranche A Commitments” means the Tranche A Commitments of all the
Tranche A Lenders.

 

“Aggregate Tranche B Commitments” means the Tranche B Commitments of all the
Tranche B Lenders; provided that in no event shall the Aggregate Tranche B
Commitments exceed US$866,800,000.

 

“Aggregate Tranche C Commitments” means the Tranche C Commitments of all the
Tranche C Lenders; provided that in no event shall the Aggregate Tranche C
Commitments exceed US$500,000,000.

 

“Agreement” means this Credit Agreement.

 

“Alternative Currency” means each of Euro, Sterling, Canadian Dollars and each
other currency (other than US Dollars) that is approved in accordance with
Section 1.6 for Loans made to the Tranche A Borrowers or TCCI.

 

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in US Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent at such time on
the basis of the Spot Rate

 

2



Toyota - 364 Day Credit Agreement (2015)

 

(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with US Dollars.

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to any Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption.

 

“Applicable Agent” means, with respect to all Tranche A Loans the Administrative
Agent, with respect to all Tranche B Loans, the Canadian-Sub-Agent and with
respect to all Tranche C Loans, the Australian Sub-Agent.

 

“Applicable Maximum Rate” means, as of any day, a percentage per annum
determined by reference to the Public Debt Rating in effect on such date as set
forth below:

 

Public Debt Rating



S&P/Moody’s 

Applicable



Maximum Rate Before Term Loan Extension Option 

Applicable



Maximum Rate After Term Loan Extension Option



Level 1



At least AA-/Aa3 

0.750%



0.750%

Level 2



Less than Level 1 but at least A+/A1 

0.875% 

0.875%

Level 3



Less than Level 2 but at least A/A2 

1.000%



1.000%

Level 4



Less than Level 3



1.125% 

1.375%

 

“Applicable Percentage” means, as of any day, a percentage per annum determined
by reference to the Public Debt Rating in effect on such date as set forth
below:

 

Public Debt Rating



S&P/Moody’s 

Applicable



Percentage 

Level 1



At least AA-/Aa3 

0.030%



Level 2



Less than Level 1 but at least A+/A1 

0.040% 

Level 3



Less than Level 2 but at least A/A2 

0.050%



Level 4



Less than Level 3 

0.070% 

3



Toyota - 364 Day Credit Agreement (2015)

 

“Applicable Rate” means (i) for Eurocurrency Rate Loans, Swing Line Loans,
Tranche C Loans, Bankers’ Acceptances, Drafts and BA Equivalent Notes, as of any
day, a percentage per annum equal to the Market Rate Spread on the Spread
Determination Date in relation to such day, less the Applicable Percentage in
effect on such day and (ii) for Base Rate Loans or Canadian Prime Rate Loans, a
rate per annum that is 100 basis points lower than the rate determined in
accordance with clause (i) above; provided that in no event shall the Applicable
Rate for Base Rate Loans or Canadian Prime Rate Loans be lower than 0.00%.

 

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency or Australian Dollars, the local time in the place of
settlement for such currency as may be determined by the Administrative Agent to
be necessary for timely settlement on the relevant date in accordance with
normal banking procedures in the place of payment.

 

“Applicable Tranche Lenders” means (i) with respect to the Tranche A Commitments
or the Tranche A Borrowers, the Tranche A Lenders, (ii) with respect to the
Tranche B Commitments or TCCI, the Tranche B Lenders and (iii) with respect to
the Tranche C Commitments or TFA, the Tranche C Lenders.

 

“Arranger” means any of BNPP Securities, CGMI, MLPFS or BTMU, in its capacity as
a joint lead arranger and a joint book manager.

 

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit D.

 

“Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any law firm or other external counsel and, without
duplication, the reasonable allocated cost of internal legal services and all
expenses and disbursements of internal counsel.

 

“Audited Financial Statements” means (i) for TMFNL, the audited statement of
financial position of TMFNL as at, or for the fiscal year ended, March 31, 2015
(or such later date for which audited financial statements are delivered
pursuant to this Agreement) and the related audited statement of comprehensive
income, statement of changes in equity and statement of cash flows for such
fiscal year, including the notes thereto, (ii) for TCCI and TCPR, the audited
balance sheet of such Borrower for the fiscal year ended March 31, 2015 (or such
later date for which audited financial statements are delivered pursuant to this
Agreement) and the related statement of income or operations, shareholders’
equity and cash flows for such fiscal year, including the notes thereto, (iii)
for TMCC, the audited consolidated balance sheet of TMCC and its Subsidiaries
for the fiscal year ended March 31, 2015 (or such later date for which audited
financial statements are delivered pursuant to this Agreement) and the related
consolidated statement of income or operations, shareholders’ equity and cash
flows for such fiscal year of TMCC and its Subsidiaries, including the notes
thereto, (iv) for TFSUK and its Subsidiaries, the audited statements of
financial position of TFSUK and its Subsidiaries and of TFSUK, in each case, as
at, or for the fiscal year ended, March 31, 2015 (or such later date for which
audited financial statements are delivered pursuant to this Agreement), the
audited consolidated income statement, the audited consolidated and company
statements of comprehensive income, the audited consolidated and company
statements of changes in equity and the audited consolidated

 

4



Toyota - 364 Day Credit Agreement (2015)

 

and company cash flow statements for such financial year of TFSUK and its
Subsidiaries, including the notes thereto, (v) for TKG and TLG, the audited
balance sheet of each such Borrower for the fiscal year ended March 31, 2015 (or
such later date for which audited financial statements are delivered pursuant to
this Agreement) and the related statement of income or operations and
shareholders’ equity for such fiscal year, including the notes thereto
(presented in each case on a consolidated basis for TKG) and (vi) for TFA, the
audited annual financial statements of TFA for the fiscal year ended March 31,
2015 (or such later date for which audited financial statements are delivered
pursuant to this Agreement) (including a statement of income, a statement of
financial position, a statement of changes in equity and a statement of cash
flows for such fiscal year, and the notes thereto) (presented in each case on a
consolidated basis for TFA).

 

“Australian Business Day” means a day of the year on which banks are not
required or authorized by law to close in Sydney, Australia, Singapore or New
York, New York.

 

“Australian Corporations Act” means the Corporations Act 2001 of Australia.

 

“Australian Dollars” and “A$” each means the lawful money of Australia.

 

“Australian Reference Bank” means BNP Paribas, Sydney Branch, Citibank and The
Bank of Tokyo-Mitsubishi UFJ, Ltd.; provided if any of such banks ceases to be a
Tranche C Lender, such bank shall also cease to be an Australian Reference Bank,
and a successor Australian Reference Bank shall be chosen by the Australian
Sub-Agent from the Tranche C Lenders and identified as such by notice from the
Australian Sub-Agent to TFA and the Tranche C Lenders, provided that such
designated Tranche C Lender (i) has been approved by TFA to perform such role
(such approval not to be unreasonably withheld) and (ii) has agreed to perform
such role.

 

“Australian Sub-Agent” means BNP Paribas, Singapore Branch.

 

“Australian Sub-Agent’s Office” means the applicable Australian Sub-Agent’s
address and, as appropriate, account as set forth on Schedule 9.2, or such other
address or account as such Australian Sub-Agent may from time to time notify to
TFA and the Tranche C Lenders.

 

“Australian Swing Line Sublimit” means an amount equal to the least of (a)
US$500,000,000, (b) the aggregate Swing Line Commitments of the Swing Line
Lenders in respect of Australian Dollars and (c) the Aggregate Commitments. The
Australian Swing Line Sublimit is part of, and not in addition to, the Swing
Line Sublimit.

 

“Australian Tax Act” means the Income Tax Assessment Act 1936 of Australia and
associated regulations and, where applicable, any replacement legislation
including, but not limited to, the Income Tax Assessment Act 1997 of Australia.

 

“BA Equivalent Note” has the meaning specified in Section 2.15(i).

 

“BA Maturity Date” means, for each Bankers’ Acceptance, Draft or BA Equivalent
Note comprising part of the same Drawing, the date on which the Face Amount for
such Bankers’ Acceptance, Draft or BA Equivalent Note, as the case may be,
becomes due and payable in

 

5



Toyota - 364 Day Credit Agreement (2015)

 

accordance with the provisions set forth below, which shall be a Canadian
Business Day occurring 30, 60, 90 or 180 days (or, subject to availability, such
greater period not to exceed 364 days) after the date on which such Bankers’
Acceptance, Draft or BA Equivalent Note is created and purchased as part of any
Drawing, as TCCI may select upon notice received by the Administrative Agent not
later than 11:00 a.m. (Montreal time) on a Canadian Business Day at least two
Canadian Business Days prior to the date on which such Bankers’ Acceptance or
Draft is to be purchased or BA Equivalent Note is to be made (whether as a new
Drawing or by renewal); provided, however, that:

 

(a) TCCI may not select any BA Maturity Date for any Bankers’ Acceptance, Draft
or BA Equivalent Note that occurs after the then scheduled latest Revolving
Maturity Date;

 

(b) the BA Maturity Date for all Bankers’ Acceptances, Drafts and BA Equivalent
Notes comprising part of the same Drawing shall occur on the same date; and

 

(c) whenever the BA Maturity Date for any Bankers’ Acceptance, Draft or BA
Equivalent Note would otherwise occur on a day other than a Canadian Business
Day, such BA Maturity Date shall be extended to occur on the next succeeding
Canadian Business Day.

 

Notwithstanding the foregoing, TCCI may select a BA Maturity Date which would
end after the Revolving Maturity Date applicable to TCCI only if it has
previously delivered, or delivers concurrently with the applicable Committed
Loan Notice, an election to extend the Maturity Date to the Term Maturity Date
pursuant to Section 2.13(c).

 

“Bank Bill Rate” means, for an Interest Period for each advance comprising part
of the same Borrowing, an interest rate per annum equal to (a) the rate percent
per annum determined by the Australian Sub-Agent being the average bid rate for
Bills (rounded up to 4 decimal places) quoted on page “BBSY” (or any page that
replaces that page) on the Reuters Monitor System at or about 10:30 a.m. (Sydney
time) on the first day of such Interest Period for a period equal to, or most
closely approximating, such Interest Period; or (b) if the Bank Bill Rate cannot
be determined in accordance with clause (a) of this definition, the rate percent
per annum determined by the Australian Sub-Agent as the average of the rates
quoted to the Australian Sub-Agent by each Australian Reference Bank for the
purchase of Bills accepted by such Australian Reference Bank which have a tenor
equal to such Interest Period and a face value equal to the amount of the
applicable advance (it being understood that the Australian Sub-Agent shall not
be required to disclose to any party hereto any information regarding any
Australian Reference Bank or any rate provided by such Australian Reference Bank
in accordance with this definition, including, without limitation, whether an
Australian Reference Bank has provided a rate or the rate provided by any
individual Australian Reference Bank, and shall not make any such determination
of the Bank Bill Rate if fewer than two Australian Reference Banks provide
quotes as provided in this clause (b)); provided that, if the Bank Bill Rate
would otherwise be less than zero, such Bank Bill Rate shall instead be deemed
for all purposes of this Agreement to be zero.

 

“Bankers’ Acceptance” has the meaning specified in Section 2.1(b).

 

6



Toyota - 364 Day Credit Agreement (2015)

 

“Base Rate” means, (a) in respect of Tranche A or any Swing Line Loan, for any
day, a fluctuating rate per annum equal to the highest of (i) the Federal Funds
Rate plus ½ of 1%, (ii) LIBOR applicable to US Dollars for an assumed Interest
Period of one month commencing on such day (or the most recent day, preceding
such day, on which rates have been quoted for such a period), plus ½ of 1% (for
the avoidance of doubt, LIBOR for any day shall be based on the rate published
by Reuters (or other commercially available source providing quotations of LIBOR
as designated by the Administrative Agent from time to time) at approximately
11:00 a.m. London time on such day) and (iii) the rate of interest in effect for
such day as publicly announced from time to time by BNP Paribas in the United
States as its “prime rate”; provided that, if the Base Rate would otherwise be
less than zero, such Base Rate shall instead be deemed for all purposes of this
Agreement to be zero. The “prime rate” is a rate set by BNP Paribas based upon
various factors including BNP Paribas’s costs and desired return, general
economic conditions and other factors, and is used as a reference point for
pricing some loans, which may be priced at, above, or below such announced rate
and (b) in respect of Tranche B, for any day, the fluctuating rate per annum
equal to the highest of the rates determined in accordance with clause (a)(i),
clause (a)(ii), and the rate of interest in effect for such day as publicly
announced from time to time by BNP Paribas in Canada as its “prime rate” for US
Dollars. Any change in such rate announced by BNP Paribas shall take effect at
the opening of business on the day specified in the public announcement of such
change.

 

“Base Rate Committed Loan” means a Committed Loan that is a Base Rate Loan.

 

“Base Rate Loan” means a Loan denominated in US Dollars that bears interest
based on the Base Rate. All Base Rate Loans shall be denominated in US Dollars.

 

“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.

 

“Bill” means a bill of exchange as defined in the Bills of Exchange Act 1909 of
Australia.

 

“Borrower” means any of TMCC, TMFNL, TFSUK, TLG, TCPR, TCCI, TKG or TFA, as
applicable.

 

“Borrower Materials” has the meaning specified in Section 6.1.

 

“Borrowers’ Representative” has the meaning specified in Section 9.2(e).

 

“Borrowing” means a Committed Borrowing, a Money Market Borrowing or a Swing
Line Borrowing, as the context may require.

 

“Business Day” means (i) any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, any of the following: the state where the Administrative Agent’s
Office is located, California, New York, and San Juan, Puerto Rico, (ii) if such
day relates to any Eurocurrency Rate Loan or Money Market LIBOR Loan denominated
in US Dollars, any such day on which dealings in US Dollar deposits are
conducted by and between banks in the London interbank eurodollar market, (iii)
if

 

7



Toyota - 364 Day Credit Agreement (2015)

 

such day relates to any interest rate settings as to a Eurocurrency Rate Loan,
Money Market LIBOR Loan or Swing Line Loan denominated in Euro, a TARGET2 Day;
(iv) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan, Money Market LIBOR Loan or Swing Line Loan denominated in a currency other
than US Dollars or Euro, means any such day on which dealings in deposits in the
relevant currency are conducted by and between banks in the London or other
applicable offshore interbank market for such currency; (v) if such day relates
to any Tranche B Loan, a Canadian Business Day; and (vi) if such day relates to
any Tranche C Loan or Swing Line Loan made in Australian Dollars, an Australian
Business Day.

 

“Canadian Business Day” means a day of the year on which banks are not required
or authorized by law to close in Toronto, Ontario or in Montreal, Quebec, Canada
or New York, New York.

 

“Canadian Dollars” and “CDN$” each means the lawful money of Canada.

 

“Canadian ITA” means the Income Tax Act (Canada) as amended.

 

“Canadian Prime Rate” means, on any day, a fluctuating rate of interest per
annum equal to the average of the rates of interest per annum most recently
announced by each Canadian Reference Bank as its reference rate of interest for
loans made in Canadian Dollars to Canadian customers and designated as such
Canadian Reference Bank’s “prime rate” (a Canadian Reference Bank’s “prime rate”
being a rate set by such Canadian Reference Bank based upon various factors,
including such Canadian Reference Bank’s costs and desired returns and general
economic conditions, and is used as a reference point for pricing some loans,
which may be priced at, above or below such announced rate). Any change in such
rate announced by the Canadian Sub-Agent shall take effect at the opening of
business on the day specified in the public announcement of such change. Each
interest rate based upon the Canadian Prime Rate shall be adjusted
simultaneously with any change in the Canadian Prime Rate, provided that, if the
Canadian Prime Rate would otherwise be less than zero, such Canadian Prime Rate
shall instead be deemed for all purposes of this Agreement to be zero.

 

“Canadian Prime Rate Loan” means a Tranche B Loan denominated in Canadian
Dollars that bears interest based on the Canadian Prime Rate.

 

“Canadian Reference Banks” means BNP Paribas, acting through its Canada Branch,
Citibank, N.A., Canadian Branch and The Toronto Dominion Bank.

 

“Canadian Sub-Agent” means BNP Paribas, acting through its Canada Branch.

 

“Canadian Sub-Agent’s Office” means, with respect to Canadian Dollars, the
Canadian Sub-Agent’s address and, as appropriate, account as set forth on
Schedule 9.2, or such other address or account with respect to such currency as
the Canadian Sub-Agent may from time to time notify to TCCI and the Tranche B
Lenders.

 

“Closing Date” means the first date all the conditions precedent in Section 4.1
are satisfied or waived in accordance with Section 4.1 (or, in the case of
Section 4.1(b), waived by the Person entitled to receive the applicable
payment).

 

8



Toyota - 364 Day Credit Agreement (2015)

 

“Code” means the Internal Revenue Code of 1986, as amended and any successor
statute.

 

“Commitment” means, as to each Lender, its Tranche A Commitment, its Tranche B
Commitment or its Tranche C Commitment, as applicable.

 

“Commitment Cap” means, as to each Lender, the amount set opposite its name on
Schedule 2.1 as such Lender’s “Commitment Cap” or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.

 

“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans of the same Type and Tranche and, in the case of Eurocurrency Rate Loans
or Tranche C Loans, having the same Interest Period, made by each of the
appropriate Lenders pursuant to Section 2.1.

 

“Committed Loan” means a Committed Tranche A Loan, a Committed Tranche B Loan or
a Committed Tranche C Loan.

 

“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other and (c) a continuation
of Eurocurrency Rate Loans, pursuant to Section 2.2(a), which, if in writing,
shall be substantially in the form of Exhibit A-1. A Committed Loan Notice for a
Eurocurrency Rate Loan or Tranche C Loan with an Interest Period extending
beyond the Revolving Maturity Date applicable to the Borrower giving such notice
may only be delivered concurrently with (or, in the case of (b) or (c) above,
concurrently with or subsequently to) a notice of election by such Borrower to
extend the Maturity Date applicable to such Borrower to the Term Maturity Date
pursuant to Section 2.13(c). A Committed Loan Notice for Bankers’ Acceptances or
BA Equivalent Notes with BA Maturity Date extending beyond the Revolving
Maturity Date applicable to TCCI may only be delivered concurrently with (or, in
the case of (b) or (c) above, concurrently with or subsequently to) a notice of
election by TCCI to extend the Maturity Date applicable to TCCI to the Term
Maturity Date pursuant to Section 2.13(c).

 

“Committed Tranche A Loan” means a loan made by a Tranche A Lender pursuant to
Section 2.1(a).

 

“Committed Tranche B Loan” means a loan made by, or the purchase or acceptance
of Bankers’ Acceptances or purchase of Drafts by, a Tranche B Lender pursuant to
Section 2.1(b).

 

“Committed Tranche C Loan” means a loan made by a Tranche C Lender pursuant to
Section 2.1(c).

 

“Consenting Lenders” has the meaning specified in Section 2.13(b).

 

“Consolidated Subsidiary” means, with respect to any Person, at any date any
Subsidiary or other entity the accounts of which would be consolidated with
those of such Person in its consolidated financial statements if such statements
were prepared as of such date.

 

“Control” has the meaning specified in the definition of “Affiliate.”

 

9



Toyota - 364 Day Credit Agreement (2015)

 

“Debtor Relief Law” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Default” means any condition or event which constitutes an Event of Default or
which with the giving of notice or lapse of time or both would, unless cured or
waived, become an Event of Default.

 

“Default Excess” means, with respect to any Defaulting Lender, the excess, if
any, of such Defaulting Lender’s ratable portion of the aggregate outstanding
principal amount of the Loans of all Lenders (calculated as if all Defaulting
Lenders had funded all of their respective Defaulted Loans) over the aggregate
outstanding principal amount of all Loans actually funded by such Defaulting
Lender.

 

“Default Period” means, with respect to any Defaulting Lender, the period
commencing on the date of the applicable Defaulted Loan and ending on the
earlier of the following dates: (i) the date on which (a) the Default Excess
with respect to such Defaulting Lender has been reduced to zero (whether by the
funding of any Defaulted Loan by such Defaulting Lender or by the non-pro-rata
application of any prepayment pursuant to Section 2.17) and (b) such Defaulting
Lender shall have delivered to TMCC, the applicable Borrower and the
Administrative Agent a written reaffirmation of its intention to honor its
obligations hereunder with respect to its Commitments; and (ii) the date on
which TMCC, the applicable Borrower, the Administrative Agent and the Required
Lenders waive in writing all defaults relating to the failure of such Defaulting
Lender to fund.

 

“Default Rate”, with respect to any Loan, means an interest rate equal to the
interest rate (including the Applicable Rate) otherwise applicable to such Loan
plus 2% per annum, to the fullest extent permitted by applicable Laws.

 

“Defaulted Loan” means any Loan that a Defaulting Lender has failed to make.

 

“Defaulting Lender” means, subject to Section 2.17(c), any Lender that (a) has
failed to fund any portion of the Committed Loans (unless such Lender notifies
the Administrative Agent and the applicable Borrower in writing that such
position is based on such Lender’s good faith determination that a condition
precedent to funding (specifically identified and including the particular
default, if any) has not been satisfied) or participations in Swing Line Loans
required to be funded by it hereunder within two Business Days of the date
required to be funded by it hereunder, (b) has otherwise failed to pay over to
the Administrative Agent or any other Lender any other amount required to be
paid by it hereunder within two Business Days of the date when due, and such
failure is continuing, unless the subject of a good faith dispute, (c) has
notified any Borrower or the Administrative Agent in writing, or has made a
public statement to the effect, that it does not intend or expect to comply with
any of its funding obligations under this Agreement (unless such writing or
public statement indicates that such position is based on such Lender’s good
faith determination that a condition precedent (specifically identified and
including the particular default, if any) to funding a loan under this Agreement
cannot be

 

10



Toyota - 364 Day Credit Agreement (2015)

 

satisfied) or generally under other agreements in which it commits to extend
credit, (d) has failed, within three Business Days after written request by the
Administrative Agent or the Borrower, acting in good faith, to provide a
certification in writing from an authorized officer of such Lender that it will
comply with its obligations to fund prospective Committed Loans and
participations in Swing Line Loans required to be funded by it hereunder,
provided that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (d) upon receipt of such certification in form and substance reasonably
satisfactory to the Administrative Agent and the Borrower, or (e) is or becomes
(or whose parent company is or becomes) the subject of a bankruptcy, insolvency,
receivership or conservatorship proceeding; provided, however, that a Lender
shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any ownership interest in such Lender or parent company thereof
or the exercise of control over a Lender or parent company thereof by a
governmental authority or instrumentality thereof so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
governmental authority) to reject, repudiate, disavow or disaffirm any contracts
or arrangements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more clauses (a)
through (e) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to Section
2.17(c)) upon delivery of written notice of such determination to the Borrower,
each Swing Line Lender and each Lender.

 

“Designated Person” means a person or entity named as a "Specially Designated
National and Blocked Person" on the most current list published by OFAC at its
official website, or any replacement website or a person or entity similarly
named on any Sanctions-related list officially published by the Australian
Federal Government, the United Nations Security Council, the European Union, the
Federal Republic of Germany or Her Majesty's Treasury of the United Kingdom, or
in each case on any replacement official publication of such list.

 

“Discount Rate” means, in respect of any Bankers’ Acceptances or Drafts to be
purchased by a Tranche B Lender pursuant to Section 2.1(b): (i) for a Tranche B
Lender that is a Schedule I Bank, the average rate (calculated on an annual
basis of a year of 365 days and rounded up to the nearest five decimal places,
if such average is not such a multiple) for Canadian Dollar bankers’ acceptances
having a comparable term that appears on the Reuters Screen CDOR Page (or such
other page as is a replacement page for such bankers’ acceptances) at 10:00 a.m.
(Montreal time) or, if such rate is not available at such time, the applicable
discount rate in respect of such Bankers’ Acceptances or Drafts shall be the
average (as determined by the Canadian Sub-Agent) of the respective actual
discount rates (calculated on an annual basis of 365 days and rounded up to the
nearest five decimal places, if such average is not such a multiple), quoted to
the Canadian Sub-Agent by each Canadian Reference Bank as the discount rate at
which such Canadian Reference Bank would purchase, as of 10:00 a.m. (Montreal
time) on the date of such Drawing, its own bankers’ acceptances having an
aggregate Face Amount equal to and with a term to maturity the same as the
Bankers’ Acceptances or Drafts to be acquired by such Lender as part of such
Drawing (it being understood that the Canadian Sub-Agent shall not be required
to disclose to any party hereto any information regarding any Canadian Reference
Bank or any rate provided by such Canadian Reference Bank in accordance with
this definition, including, without limitation, whether a Canadian Reference
Bank has

 

11



Toyota - 364 Day Credit Agreement (2015)

 

provided a rate or the rate provided by any individual Canadian Reference Bank,
and shall not make any such determination of the Discount Rate if fewer than two
Canadian Reference Banks provide quotes as provided in this clause (i)); and
(ii) for each other Tranche B Lender and any other Lender or Person, the average
rate determined by the Canadian Sub-Agent pursuant to clause (i) plus 0.10%.

 

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in US Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency or Australian Dollars, the equivalent
amount thereof in US Dollars as determined by the Administrative Agent at such
time on the basis of the Spot Rate (determined in respect of the most recent
Revaluation Date) for the purchase of US Dollars with such currency.

 

“Draft” means, at any time, either a depository bill within the meaning of the
Depository Bills and Notes Act, or a bill of exchange within the meaning of the
Bills of Exchange Act (Canada), drawn by TCCI on a Lender or any other Person
and bearing such distinguishing letters and numbers as the Lender or the Person
may determine, but which at such time has not been completed as the payee or
accepted by the Lender or the Person.

 

“Drawing” means the simultaneous (i) creation and purchase of Bankers’
Acceptances by the Tranche B Lenders, in accordance with Section 2.15(a), or
(ii) the purchase of completed Drafts by a Tranche B Lender in accordance with
Section 2.15(a).

 

“Drawing Fee” means, with respect to each Draft drawn by TCCI and purchased by
any Person on any Drawing Date and subject to the provisions of Section 2.15, an
amount equal to the product of (i) the Applicable Rate times the aggregate Face
Amount of the Draft, multiplied by (ii) a fraction the numerator of which is the
number of days in the term to maturity of such Draft and the denominator of
which is 365 or 366, as applicable.

 

“Drawing Purchase Price” means, with respect to each Bankers’ Acceptance or
Draft to be purchased by any Tranche B Lender at any time, the amount (adjusted
to the nearest whole cent or, if there is no nearest whole cent, the next higher
whole cent) obtained by dividing (i) the aggregate Face Amount of such Bankers’
Acceptance, by (ii) the sum of (A) one and (B) the product of (1) the Discount
Rate applicable to such Tranche B Lender in effect at such time (expressed as a
decimal) multiplied by (2) a fraction the numerator of which is the number of
days in the term to maturity of such Bankers’ Acceptance or Draft and the
denominator of which is 365 days.

 

“DTTP Filing” means an HM Revenue & Customs' Form DTTP2 duly completed and filed
by TFSUK, which (i) where it relates to a UK Treaty Lender which becomes party
hereto on the date hereof, contains the scheme reference number and jurisdiction
of tax residence stated opposite that Lender's name in Schedule 2.1, and is
filed with HM Revenue & Customs within 30 days of the date of this Agreement; or
(ii) where it relates to a Treaty Lender that is an Eligible Assignee and
becomes a party hereto after the date hereof, contains the scheme reference
number and jurisdiction of tax residence stated in respect of that Lender in the
relevant Assignment and Assumption, and is filed with HM Revenue & Customs
within 30 days of the date of that Assignment and Assumption.

 

12



Toyota - 364 Day Credit Agreement (2015)

 

“Eligible Assignee” has the meaning specified in Section 9.7(i).

 

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

 

“Environmental Laws” means any and all Laws relating to the environment, the
effect of the environment on human health or to emissions, discharges or
releases of pollutants, contaminants, hazardous substances or wastes into the
environment including, without limitation, ambient air, surface water, ground
water, or land, or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
pollutants, contaminants, hazardous substances or wastes or the clean-up or
other remediation thereof.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute.

 

“ERISA Group” means any Borrower organized under the laws of the United States
or any State thereof, the District of Columbia or Puerto Rico, any Subsidiary of
such Borrower and all members of a controlled group of corporations and all
trades or businesses (whether or not incorporated) under common control which,
together with such Borrower, or any such Subsidiary, are treated as a single
employer under Section 414 of the Code.

 

“Euro” and “EUR” mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.

 

“Eurocurrency Base Rate” has the meaning set forth in the definition of
Eurocurrency Rate.

 

“Eurocurrency Rate” means for any Interest Period with respect to any
Eurocurrency Rate Loan, a rate per annum determined by the Administrative Agent
pursuant to the following formula:

 

Eurocurrency Rate = Eurocurrency Base Rate       1.00 minus Eurocurrency Reserve
Percentage  

 

Where,

 

“Eurocurrency Base Rate” means, for such Interest Period, the rate per annum
equal to the ICE Benchmark Administration Limited LIBOR Rate (or the successor
thereto if ICE Benchmark Administration Limited is no longer making such a rate
available) (“LIBOR”), as published by Reuters (or other commercially available
source providing quotations of LIBOR as designated by the Administrative Agent
from time to time) at approximately 11:00 a.m., London time, two Business Days
prior to the commencement of such Interest Period, for deposits in the relevant
currency (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period; provided that for any Eurocurrency Rate Loan
denominated in Canadian Dollars, the Eurocurrency Base Rate shall be the rate
per annum determined in accordance with clause (ii) of the definition of
Discount Rate. If such rate is not available at such time for any reason, then
the “Eurocurrency Base Rate” for such Interest Period shall be the rate per
annum determined by the Administrative Agent to be the rate at which deposits in
the

 

13



Toyota - 364 Day Credit Agreement (2015)

 

relevant currency for delivery on the first day of such Interest Period in Same
Day Funds in the approximate amount of the Eurocurrency Rate Loan being made,
continued or converted by BNP Paribas London and with a term equivalent to such
Interest Period would be offered by BNP Paribas London (or other BNP Paribas
branch or Affiliate) to major banks in the London or other offshore interbank
market for such currency at their request at approximately 11:00 a.m. (London
time) two Business Days prior to the first day of such Interest Period; provided
that, if the Eurocurrency Base Rate would otherwise be less than zero, such
Eurocurrency Base Rate shall instead be deemed for all purposes of this
Agreement to be zero.

 

“Eurocurrency Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirements) with respect to Eurocurrency funding (currently referred
to as “Eurocurrency liabilities”). The Eurocurrency Rate for each outstanding
Eurocurrency Rate Loan shall be adjusted automatically as of the effective date
of any change in the Eurocurrency Reserve Percentage.

 

“Eurocurrency Rate Loan” means a Committed Loan under Tranche A or Tranche B
that bears interest at a rate based on the Eurocurrency Rate. Eurocurrency Rate
Loans may be denominated in US Dollars or in an Alternative Currency. All
Committed Loans denominated in an Alternative Currency (other than Canadian
Dollar Loans made under Tranche B) must be Eurocurrency Rate Loans.

 

“Event of Default” has the meaning set forth in Section 7.1.

 

“Exempt Lender” means a Tranche A Lender that is any of the following: (i) a
Corporate Lender organized under the Laws of Puerto Rico, (ii) a Corporate
Lender organized under the Laws of a jurisdiction other than Puerto Rico that is
engaged in the conduct of a trade or business in Puerto Rico, or (iii) a Lender
organized under the Laws of a jurisdiction other than Puerto Rico that is not
engaged in the conduct of a trade or business in Puerto Rico and that is not a
“related person” to TCPR for purposes of Section 1231(a)(1)(A)(i) of the Puerto
Rico Code by reason of the fact that such Lender does not own, directly or
indirectly in accordance with the attribution rules of Section 1231(a)(3) of the
Puerto Rico Code, 50% or more of the value of the stock of TCPR. As used in this
definition, “Corporate Lender” means a Lender that is taxable as a corporation
under the Puerto Rico Code.

 

“Existing Credit Facilities” means (a) the 364-Day Credit Agreement dated as of
November 20, 2014 among TMCC, TMFNL, TFSUK, TLG, TCPR, TCCI, TKG and TFA, the
lenders party thereto, BNP Paribas, as administrative agent, swing line agent
and swing line lender, Citibank, N.A., as syndication agent and swing line
lender, Bank of America, N.A., as syndication agent and swing line lender, The
Bank of Tokyo-Mitsubishi UFJ, Ltd., as syndication agent, and JPMorgan Chase
Bank, N.A., as documentation agent, (b) the Three Year Credit Agreement dated as
of November 20, 2014, among TMCC, TMFNL, TFSUK, TLG, TCPR, TCCI, TKG and TFA,
the lenders party thereto, BNP Paribas, as administrative agent,

 

14



Toyota - 364 Day Credit Agreement (2015)

 

swing line agent and swing line lender, Citibank, N.A., as syndication agent and
swing line lender, Bank of America, N.A., as syndication agent and swing line
lender, The Bank of Tokyo-Mitsubishi UFJ, Ltd., as syndication agent, and
JPMorgan Chase Bank, N.A., as documentation agent, and (c) the Five Year Credit
Agreement dated as of November 20, 2014, among TMCC, TMFNL, TFSUK, TLG, TCPR,
TCCI, TKG and TFA, the lenders party thereto, BNP Paribas, as administrative
agent, swing line agent and swing line lender, Citibank, N.A., as syndication
agent and swing line lender, Bank of America, N.A., as syndication agent and
swing line lender, The Bank of Tokyo-Mitsubishi UFJ, Ltd., as syndication agent,
and JPMorgan Chase Bank, N.A., as documentation agent.

 

“Face Amount” means, with respect to any Bankers’ Acceptance, Drafts or BA
Equivalent Note, the amount payable to the holder of such Bankers’ Acceptance,
Draft or BA Equivalent Note on its maturity date.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code, any intergovernmental agreements
with respect thereto and any treaty, law, regulation or other official guidance
enacted in any other jurisdiction, or relating to an intergovernmental agreement
between the U.S. and any other jurisdiction, which (in either case) facilitates
the implementation of the foregoing.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate (rounded upward,
if necessary, to a whole multiple of 1/100 of 1%) charged to BNP Paribas on such
day on such transactions as determined by the Administrative Agent.

 

“Fee Letters” means the fee letters, if any, among TMCC, the Administrative
Agent and any Arranger, entered into in connection with this Agreement.

 

“Foreign Lender” has the meaning set forth in Section 9.15(a)(i).

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“GAAP” means, (i) in the case of TMCC and TCPR, generally accepted accounting
principles in the United States of America set forth in the opinions and
pronouncements of the Statements and Interpretations of the Financial Accounting
Standards Board, FASB Staff Positions, Accounting Research Bulletins and
Accounting Principles Board Opinions of the American Institute of Certified
Public Accountants or agencies with similar functions of comparable stature and

 

15



Toyota - 364 Day Credit Agreement (2015)

 

authority within the U.S. accounting profession, which are applicable to the
circumstances as of the date of determination, including the FASB Accounting
Standards Codification and the Hierarchy of Generally Accepted Accounting
Principles, (ii) in the case of TCCI, accounting principles generally accepted
in Canada as set out in the Canadian Institute of Chartered Accountants Handbook
- Accounting at the relevant time applied on a consistent basis, with any
changes thereto or deviations therefrom that are made with the prior approval of
TCCI’s independent auditors in accordance with promulgations of the Canadian
Institute of Chartered Accountants, provided that, upon conversion by TCCI, as
permitted by GAAP, to Canadian accounting standards for private enterprises or
International Financial Reporting Standards, in each case, as set out in the
Canadian Institute of Chartered Accountants Handbook - Accounting, such
standards for private enterprises or International Financial Reporting Standards
shall instead apply, (iii) in the case of TMFNL, International Financial
Reporting Standards (“IFRS”) and interpretations issued by the International
Financial Reporting Interpretations Committee (“IFRIC”), as adopted by the
European Union and the statutory provisions of Part 9, Book 2 of the Netherlands
Civil Code, (iv) in the case of TFSUK, IFRS and IFRIC interpretations, as
adopted by the European Union and those parts of the Companies Act 2006
applicable to companies reporting under IFRS, (v) in the case of TFA, generally
accepted accounting principles, standards and practices in Australia as
promulgated by the Australian Accounting Standards Board from time to time or as
otherwise required by mandatory provisions of applicable law and (vi) in the
case of any other Borrower to which United States generally accepted accounting
principles are not applicable, accounting principles generally accepted in the
country in which such Borrower is organized, as adopted, recommended or declared
by the applicable accounting board or similar entity regularly determining such
matters in such country, consistently applied.

 

“Governmental Authority” means any nation or government, any state, provincial
or other political subdivision thereof, any agency, authority, instrumentality,
regulatory body, central bank or other entity exercising executive, legislative,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

 

“Indemnified Liabilities” has the meaning set forth in Section 9.5.

 

“Indemnitees” has the meaning set forth in Section 9.5.

 

“Interest Payment Date” means, (a) as to any Eurocurrency Rate Loan, Tranche C
Loan or Money Market Loan, the last day of each Interest Period applicable to
such Loan and the Maturity Date; provided, however, that if any Interest Period
for a Eurocurrency Rate Loan or Money Market Loan exceeds three months, the
respective dates that fall every three months after the beginning of such
Interest Period shall also be Interest Payment Dates; and (b) as to any Base
Rate Committed Loan, any Canadian Prime Rate Loan or any Swing Line Loan, the
last Business Day of each March, June, September and December, the Revolving
Maturity Date applicable to the Borrower of such Loan, and, if later than the
Revolving Maturity Date, the Maturity Date applicable to the Borrower of such
Loan.

 

“Interest Period” means, (a) as to each Eurocurrency Rate Loan, the period
commencing on the date such Loan is disbursed or converted to or continued as a
Eurocurrency Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by the applicable Borrower in its Committed Loan Notice,
(b) as to each Money Market LIBOR Loan, the period

 

16



Toyota - 364 Day Credit Agreement (2015)

 

commencing on the date such Loan is disbursed and ending on the date that is
such whole number of months thereafter as the applicable Borrower may elect in
accordance with Section 2.3, (c) as to each Money Market Absolute Rate Loan, the
period commencing on the date such Loan is disbursed and ending on the date that
is such number of days thereafter (but not less than seven days) as the
applicable Borrower may elect in accordance with Section 2.3, (d) as to each
Swing Line Loan, the period commencing on the date such Loan is disbursed and
ending on the date that is such number of days thereafter as the applicable
Borrower may elect in accordance with Section 2.16 and (e) as to each Tranche C
Loan, the period commencing on the date such Loan is disbursed or converted to
or continued as a Tranche C Loan ending on the date one, two, three or six
months thereafter, as selected by TFA in its Committed Loan Notice; provided
that:

 

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

 

(ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

 

(iii) no Interest Period for a Eurocurrency Rate Loan or Tranche C Loan shall
extend beyond the Maturity Date applicable to such Borrower, and no Interest
Period for Money Market Loans shall extend beyond the Revolving Maturity Date
applicable to such Borrower.

 

Notwithstanding the foregoing, a Borrower may select an Interest Period for a
Eurocurrency Rate Loan or Tranche C Loan which would end after the Revolving
Maturity Date applicable to such Borrower only if it has previously delivered,
or delivers concurrently with the applicable Committed Loan Notice, an election
to extend the Maturity Date to the Term Maturity Date pursuant to Section
2.13(c).

 

“Invitation for Money Market Quotes” means an Invitation for Money Market Quotes
substantially in the form of Exhibit F hereto.

 

“IRS” means the United States Internal Revenue Service.

 

“Laws” means, collectively, all federal, state and local statutes, executive
orders, treaties, rules, guidelines, regulations, ordinances, codes and
administrative authorities, including the interpretation or administration
thereof by any Governmental Authority charged with the enforcement,
interpretation or administration thereof, and all applicable administrative
orders of any Governmental Authority.

 

“Lender” has the meaning specified in the introductory paragraph hereto and any
other Person that shall have become a party hereto pursuant to an assignment
made in accordance with Section 9.7, other than any Person that ceases to be a
party hereto in accordance with the terms hereof pursuant to such assignment,
and, as the context requires, includes each Swing Line Lender.

 

17



Toyota - 364 Day Credit Agreement (2015)

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the applicable
Borrower and the Administrative Agent.

 

“LIBOR” has the meaning specified in the definition of “Eurocurrency Base Rate”.

 

“LIBOR Auction” means a solicitation of Money Market Quotes setting forth Money
Market Margins based on the Eurocurrency Rate pursuant to Section 2.3.

 

“Loan” means an extension of credit by a Lender to a Borrower under Article II
in the form of a Committed Loan, a Money Market Loan or a Swing Line Loan,
including a Loan converted to a Term Loan pursuant to Section 2.13(c).

 

“Loan Documents” means this Agreement, each Note, and each Fee Letter.

 

“Market Rate Spread” means TMCC’s 1-year credit default swap spread based on the
End of Day mid-rate spread specified by Markit Group Ltd., determined on the
Spread Determination Date, subject to (i) at all times prior to the Term
Extension Effective Date, a minimum rate of 0.25% and a maximum rate equal to
the Applicable Maximum Rate or (ii) at all times from and after the Term
Extension Effective Date, a minimum rate of 0.50% and a maximum rate equal to
the Applicable Maximum Rate. If TMCC’s 1-year credit default swap spread, as
specified by Markit Group Ltd. is unavailable on the Spread Determination Date,
then the Market Rate Spread shall be TMCC’s 1-year credit default swap spread,
as reasonably determined on such Business Day by five reference banks selected
by the Administrative Agent and TMCC, including BNPP Securities, CGMI and BTMU.
If the participant banks are unable to determine TMCC’s 1-year credit default
swap spread on the Spread Determination Date, the Market Rate Spread shall be
the last 1-year credit default swap spread for TMCC reported by Markit Group
Ltd.

 

“Material Adverse Effect” means with respect to any Borrower, a material adverse
change in the business, financial position or results of operations of such
Borrower and its Consolidated Subsidiaries, considered as a whole.

 

“Maturity Date” means, with respect to each Borrower, the Revolving Maturity
Date applicable to such Borrower, or if the Loans made to such Borrower are
converted to Term Loans pursuant to Section 2.13, the Term Maturity Date
applicable to such Borrower.

 

“Money Market Absolute Rate” has the meaning set forth in Section 2.3(d)(ii).

 

“Money Market Absolute Rate Loan” means a loan denominated in US Dollars to be
made by a Lender pursuant to an Absolute Rate Auction.

 

“Money Market Borrowing” means a borrowing consisting of simultaneous Money
Market Loans of the same Type and, in the case of Money Market LIBOR Loans
bearing interest calculated based on the Eurocurrency Rate, having the same
Interest Period made by a Lender pursuant to Section 2.3.

 

18



Toyota - 364 Day Credit Agreement (2015)

 

“Money Market LIBOR Loan” means a loan denominated in US Dollars to be made by a
Lender pursuant to a LIBOR Auction (including such a loan bearing interest at
the Base Rate pursuant to Section 3.2).

 

“Money Market Loan” means a Money Market LIBOR Loan or a Money Market Absolute
Rate Loan.

 

“Money Market Margin” has the meaning set forth in Section 2.3(d)(ii).

 

“Money Market Quote” means an offer, substantially in the form of Exhibit G
hereto, by a Lender to make a Money Market Loan in accordance with Section 2.3.

 

“Money Market Quote Request” means a Money Market Quote Request substantially in
the form of Exhibit E hereto.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Multiemployer Plan” means at any time an employee pension benefit plan within
the meaning of Section 4001(a)(3) of ERISA to which any member of the ERISA
Group is then making or accruing an obligation to make contributions or has
within the preceding five plan years made contributions, including for these
purposes any Person which ceased to be a member of the ERISA Group during such
five year period.

 

“Note” or “Notes” means a promissory note or promissory notes made by a Borrower
in favor of a Lender evidencing Loans made by such Lender to such Borrower,
substantially in the form of Exhibit B.

 

“Obligations” means, with respect to any Borrower, all advances to, and debts,
liabilities, obligations, covenants and duties of, such Borrower arising under
any Loan Document or otherwise with respect to any Loan made to such Borrower,
whether direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against
such Borrower of any proceeding under any Debtor Relief Laws naming such
Borrower as the debtor in such proceeding, regardless of whether such interest
and fees are allowed claims in such proceeding.

 

“OFAC” means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any jurisdiction other than
the United States or Puerto Rico); (b) with respect to any limited liability
company, the certificate or articles of formation or organization and operating
agreement; and (c) with respect to any partnership, joint venture, trust or
other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization and any agreement, instrument,
filing or notice with respect thereto filed in connection with its formation or
organization with the applicable Governmental Authority in the

 

19



Toyota - 364 Day Credit Agreement (2015)

 

jurisdiction of its formation or organization and, if applicable, any
certificate or articles of formation or organization of such entity.

 

“Other Taxes” means any and all present or future stamp or documentary taxes and
any other excise or property taxes or charges or similar levies which arise from
any payment made under any Loan Document or from the execution, delivery,
performance, enforcement or registration of, or otherwise with respect to, any
Loan Document, excluding, however (i) such taxes imposed as a result of an
assignment or participation (other than an assignment that occurs as a result of
Borrower’s request pursuant to Section 9.17) and (ii) such taxes, charges and
levies payable in respect of any Money Market Loan for any reason except a
Regulatory Change occurring after the date that the Money Market Quote for such
Money Market Loan was delivered.

 

“Outstanding Amount” means (i) with respect to Committed Loans and Money Market
Loans on any date, the aggregate outstanding principal amount or in the case of
Bankers’ Acceptances, Drafts and BA Equivalent Notes, Face Amount thereof after
giving effect to any borrowing and prepayments or repayments of Committed Loans
and Money Market Loans, as the case may be, occurring on such date; and (ii)
with respect to Swing Line Loans on any date, the aggregate outstanding
principal amount thereof after giving effect to any borrowings and prepayments
or repayments of such Swing Line Loans occurring on such date.

 

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in US Dollars, the Federal Funds Rate, (b) with respect to any amount
denominated in Canadian Dollars, an overnight rate determined by the Applicable
Agent in accordance with banking industry rules on interbank compensation, (c)
with respect to any amount denominated in an Alternative Currency other than
Canadian Dollars, the rate of interest per annum at which overnight deposits in
the applicable Alternative Currency, in an amount approximately equal to the
amount with respect to which such rate is being determined, would be offered for
such day by a branch or Affiliate of BNP Paribas in the applicable offshore
interbank market for such currency to major banks in such interbank market and
(d) with respect to any amount denominated in Australian Dollars, an overnight
rate determined by the Administrative Agent, the applicable Swing Line Agent or
the Australian Sub-Agent, as the case may be, in accordance with banking
industry rules on interbank compensation.

 

“Participant” has the meaning set forth in Section 9.7(d).

 

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (i) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (ii) has at any time within
the preceding five years been maintained, or contributed to, by any Person which

 

20



Toyota - 364 Day Credit Agreement (2015)

 

was at such time a member of the ERISA Group for employees of any Person which
was at such time a member of the ERISA Group.

 

“Platform” has the meaning specified in Section 6.1.

 

“Pro Rata Share” means (a) with respect to the commitments of each Applicable
Tranche Lender at any time, a fraction (expressed as a percentage, carried out
to the ninth decimal place), the numerator of which is the amount of the Tranche
A Commitment, Tranche B Commitment or Tranche C Commitment of such Applicable
Tranche Lender at such time and the denominator of which is the amount of the
Aggregate Tranche A Commitments, Aggregate Tranche B Commitments or Aggregate
Tranche C Commitments, respectively, at such time; provided that if the
commitment of each Lender to make Tranche A Loans, Tranche B Loans or Tranche C
Loans, as applicable, has been terminated pursuant to Section 7.1 or if the
Loans have been converted to Term Loans pursuant to Section 2.13(c), then the
Pro Rata Share of each Applicable Tranche Lender shall be determined based on
the Pro Rata Share of such Lender immediately prior to such termination or
conversion and after giving effect to any subsequent assignments made pursuant
to the terms hereof. The initial Pro Rata Share of each Lender is set forth
opposite the name of such Lender on Schedule 2.1 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
and (b) with respect to the aggregate Commitments of all Lenders at any time, a
fraction (expressed as a percentage, carried out to the ninth decimal place),
the numerator of which is the amount of such Lender’s Commitment Cap and the
denominator of which is the aggregate amount of all the Lenders’ Commitment Caps
at such time.

 

“Public Debt Rating” means, as of any date, the rating that has been most
recently announced by any of S&P or Moody’s, as the case may be, for any class
of non-credit enhanced long-term senior unsecured debt issued by TMCC or, if any
such rating agency shall have issued more than one such rating, the lowest such
rating issued by such rating agency. For purposes of the foregoing, (a) if only
one of S&P and Moody’s shall have in effect a Public Debt Rating, the Applicable
Maximum Rate and the Applicable Percentage shall be determined by reference to
the available rating; (b) if neither of S&P or Moody’s shall have in effect a
Public Debt Rating, the Applicable Maximum Rate and the Applicable Percentage
will be set in accordance with Level 4 under the definitions of “Applicable
Maximum Rate” and “Applicable Percentage”; (c) if both S&P and Moody’s have
established ratings and those ratings shall fall within two different levels,
the Applicable Maximum Rate and the Applicable Percentage shall be based upon
the higher rating, unless the lower rating is more than one level below the
higher rating, in which case the Applicable Maximum Rate and the Applicable
Percentage shall be based upon the rating that is one level lower than the
higher rating; (d) if any rating established by S&P or Moody’s shall be changed,
such change shall be effective as of the date on which such change is first
announced publicly by the rating agency making such change; and (e) if S&P or
Moody’s shall change the basis or system on which ratings are established, each
reference to the Public Debt Rating announced by S&P or Moody’s, as the case may
be, shall refer to the then equivalent rating by S&P or Moody’s, as the case may
be.

 

“Public Lender” has the meaning specified in Section 6.1.

 

“Puerto Rico” means the Commonwealth of Puerto Rico.

 

21



Toyota - 364 Day Credit Agreement (2015)

 

“Puerto Rico Code” means the Puerto Rico Internal Revenue Code of 2011, as
amended and any successor statute.

 

“Register” has the meaning set forth in Section 9.7(c).

 

“Regulation U” means Regulation U of the FRB, as in effect from time to time.

 

“Regulatory Change” shall mean, with respect to any Lender, the introduction of
or any change in or in the interpretation of any Law, or such Lender’s
compliance therewith. For the avoidance of doubt, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, are deemed to have been introduced or adopted
after the date hereof, regardless of the date enacted, adopted, issued,
promulgated or implemented.

 

“Request for Loans” means (a) with respect to a Borrowing, conversion or
continuation of Committed Loans, a Committed Loan Notice, (b) with respect to a
Money Market Borrowing, a Notice of Money Market Borrowing (as defined in
Section 2.3(f)) and (c) with respect to a Swing Line Loan, a Swing Line Loan
Notice.

 

“Required Lenders” means, (a) with respect to matters related solely to the
Tranche A Borrowers, to TCCI or to TFA, respectively, as of any date of
determination, Applicable Tranche Lenders having more than 50% of the Aggregate
Commitments to such Borrower (or, in the case of the Tranche A Borrowers, all of
the Tranche A Borrowers) or, if the commitment of each Lender to make Tranche A
Loans, Tranche B Loans or Tranche C Loans, as applicable, has been terminated
pursuant to Section 7.1 or if the Loans have been converted to Term Loans
pursuant to Section 2.13(c), Applicable Tranche Lenders holding in the aggregate
more than 50% of the Total Outstandings applicable to Tranche A Borrowers, to
TCCI or to TFA, respectively (with the aggregate amount of each Lender’s risk
participation and funded participation in Swing Line Loans being deemed “held”
by such Lender for purposes of this definition); provided that the Commitment
of, and the portion of the Total Outstandings applicable to a Borrower held or
deemed held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders and (b) in all other cases, Lenders having
more than 50% of the aggregate amount of all the Lenders’ Commitment Caps at
such time or, to the extent the Commitments have been terminated or the Loans
have been converted to Term Loans, more than 50% of the Total Outstandings of
all Loans, provided that the Commitment of, and the portion of the Total
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer or assistant treasurer or any other officer or
representative of (i) the applicable Borrower, authorized by the board of
directors (or equivalent governing body) of the applicable Borrower or (ii) to
the extent a Borrower’s Representative is permitted pursuant to this Agreement
to act on behalf of a Borrower, the applicable Borrowers’ Representative,
authorized by the board of directors (or equivalent governing body) of the
applicable Borrowers’

 

22



Toyota - 364 Day Credit Agreement (2015)

 

Representative in respect of the applicable Borrower, in each case as set forth
in a written notice from such Borrower or such Borrowers’ Representative on
behalf of such Borrower to the Administrative Agent. The Administrative Agent
may conclusively rely on each such notice unless and until a subsequent writing
shall be delivered by a Borrower or Borrowers’ Representative on behalf of a
Borrower to the Administrative Agent that identifies the prior writing that is
to be superseded and stating that it is to be so superseded. Any document
delivered hereunder that is signed by a Responsible Officer of a Borrower or a
Responsible Officer of a Borrowers’ Representative on behalf of a Borrower shall
be conclusively presumed to have been authorized by all necessary corporate
action on the part of such Borrower or such Borrowers’ Representative on behalf
of such Borrower.

 

“Revaluation Date” means each of the following: (i) each date of a Borrowing of
a Eurocurrency Rate Loan denominated in an Alternative Currency, (ii) each date
of a continuation of a Eurocurrency Rate Loan denominated in an Alternative
Currency pursuant to Section 2.2, (iii) each date of a Borrowing of a Tranche C
Loan, (iv) each date of a continuation of a Tranche C Loan pursuant to
Section 2.2, and (v) such additional dates as the Administrative Agent shall
determine or the Required Lenders shall request.

 

“Revolving Renewal Effective Date” has the meaning specified in Section 2.13(b).

 

“Revolving Maturity Date” means, with respect to any Borrower, the later of (a)
November 16, 2016, and (b) if maturity is extended upon the request of such
Borrower pursuant to Section 2.13(b), such extended revolving maturity date as
determined pursuant to such Section; provided, however, that the Revolving
Maturity Date of any Lender that is a non-Consenting Lender to any requested
extension pursuant to Section 2.13(b) shall be the Revolving Maturity Date in
effect immediately prior to the applicable Revolving Renewal Effective Date (as
such term is defined in Section 2.13(b)) for all purposes of this Agreement.

 

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.

 

“Same Day Funds” means (a) with respect to disbursements and payments in US
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent to be customary in the place of
disbursement or payment for the settlement of international banking transactions
in the relevant Alternative Currency.

 

“Sanctions” means any economic or financial sanctions administered, enacted,
imposed or enforced by the U.S. government (including, without limitation, those
administered by OFAC), the Australian Federal Government, the United Nations
Security Council, the European Union, the Federal Republic of Germany or Her
Majesty’s Treasury of the United Kingdom.

 

“Schedule I Banks” shall mean, at any time, the Lenders that are listed in
Schedule I to the Bank Act (Canada) at such time.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

23



Toyota - 364 Day Credit Agreement (2015)

 

“Significant Subsidiary” means any Subsidiary which would meet the definition of
“Significant Subsidiary” contained in Regulation S-X (or similar successor
provision) of the Securities and Exchange Commission.

 

“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.

 

“Spot Rate” for a currency means the rate determined by the Administrative Agent
to be the rate quoted by the Person acting in such capacity as the spot rate for
the purchase by such Person of such currency with another currency through its
principal foreign exchange trading office at approximately 11:00 a.m. on the
date two Business Days prior to the date as of which the foreign exchange
computation is made; provided that the Administrative Agent may obtain such spot
rate from another financial institution designated by the Administrative Agent
if the Person acting in such capacity does not have as of the date of
determination a spot buying rate for any such currency.

 

“Spread Determination Date” means the Business Day that is two Business Days
prior to the day of delivery of the request to make, convert or continue, as
applicable, each Loan (and if such Loan is a Eurocurrency Rate Loan with an
Interest Period longer than three months, the Market Rate Spread shall be reset
to the Market Rate Spread as reported on the Business Day that is two Business
Days prior to the day that is three months after the later of (i) the day on
which such Eurocurrency Rate Loan was made, converted or continued and (ii) the
last day on which the Market Rate Spread was reset).

 

“Sterling” and “£” mean the lawful currency of the United Kingdom.

 

“Sub-Agents” means the Canadian Sub-Agent, the Australian Sub-Agent and each
Swing Line Agent.

 

“Subsidiary” means, as to any Person, any corporation or other entity of which
securities or other ownership interests having ordinary voting power to elect a
majority of the board of directors or other persons performing similar functions
are at the time directly or indirectly owned by such Person; unless otherwise
specified, “Subsidiary” means a Subsidiary of a Borrower.

 

“Swing Line Agent” means each of (a) in the case of Swing Line Loans funded in
US Dollars, BNP Paribas, (b) in the case of Swing Line Loans funded in Canadian
Dollars, BNP Paribas, (c) in the case of Swing Line Loans funded in Euro,
Sterling or any other Alternative Currency, BNP Paribas London and (d) in the
case of Swing Line Loans funded in Australian Dollars, BNP Paribas, Sydney
Branch.

 

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.16.

 

“Swing Line Commitment” means, as to each Swing Line Lender and as to any
currency, its obligation to make Swing Line Loans in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Lender’s name on Schedule 2.1 as

 

24



Toyota - 364 Day Credit Agreement (2015)

 

its “Swing Line Commitment” with respect to such currency, or in the Assignment
and Assumption pursuant to which such Lender becomes a party hereto, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement.

 

“Swing Line Lenders” means each of the Lenders that has a Swing Line Commitment
on Schedule 2.1 hereto, or any successor swing line lender hereunder.

 

“Swing Line Loan” has the meaning specified in Section 2.16(a).

 

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.16(b), which, if in writing, shall be substantially in the form of
Exhibit A-2.

 

“Swing Line Rate” means, (a) in respect of Swing Line Loans made in US Dollars
or any Alternate Currency other than Canadian Dollars, for any Interest Period,
the sum of (i) the rate per annum determined by the applicable Swing Line Agent
as the rate of interest (rounded upward to the next 1/100th of 1%) at which
deposits in the relevant currency for delivery on the first day of such Swing
Line Loan in Same Day Funds in the approximate amount of the Swing Line Loan
being made by such Swing Line Agent (or its affiliate) and with a term
equivalent to such Interest Period would be offered by BNP Paribas London to
major banks in the London or other offshore interbank market for such currency
at their request at approximately 11:00 a.m. (London time) on the first day of
such Swing Line Loan and (ii) the Applicable Rate, (b) in the case of Swing Line
Loans made in Canadian Dollars, the sum of (i) the Canadian Prime Rate and (ii)
the Applicable Rate and (c) in the case of Swing Line Loans made in Australian
Dollars, for any Interest Period, the sum of (i) the rate per annum determined
by the applicable Swing Line Agent as the rate of interest (rounded upward to
the next 1/100th of 1%) at which deposits in Australian Dollars for delivery on
the first day of such Swing Line Loan in Same Day Funds in the approximate
amount of the Swing Line Loan being made by such Swing Line Agent (or its
affiliate) and with a term equivalent to such Interest Period would be offered
by BNP Paribas, Sydney Branch to major banks in Sydney at their request at
approximately 11:00 a.m. (Sydney time) on the first day of such Swing Line Loan
and (ii) the Applicable Rate.

 

“Swing Line Sublimit” means an amount equal to the least of (a)
US$1,250,000,000, (b) the aggregate Swing Line Commitments of the Swing Line
Lenders and (c) the Aggregate Commitments. The Swing Line Sublimit is part of,
and not in addition to, the Aggregate Commitments.

 

“TARGET2 Day” means any day on which the Trans-European Automated Real-time
Gross Settlement Express Transfer (TARGET2) System (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

 

“Taxes” means, with respect to any payment by a Borrower under this Agreement or
any other Loan Document, any and all present or future taxes, duties, levies,
imposts, deductions, assessments, fees, withholdings or similar charges, and all
liabilities with respect thereto (other than Other Taxes), excluding, (i) in the
case of the Administrative Agent and each Lender, taxes imposed on or measured
by its net income (however denominated), and franchise and similar taxes
(including branch profits taxes and backup withholding of such taxes) imposed on
it, by the

 

25



Toyota - 364 Day Credit Agreement (2015)

 

jurisdiction (or any political subdivision thereof) under the Laws of which the
Administrative Agent or such Lender, as the case may be, is organized or where
the Administrative Agent’s Office or a Lender’s Lending Office is located or any
other jurisdiction arising solely as a result of such recipient engaging in a
trade or business in such jurisdiction for tax purposes, (ii) any (1) United
States, the Netherlands or Puerto Rico withholding tax imposed on payments by
the Tranche A Borrowers under this Agreement or any other Loan Document, (2)
Canadian withholding tax imposed on payments by TCCI, under this Agreement or
any other Loan Document to a Tranche B Lender that is subject to such
withholding tax or (3) Australian withholding tax imposed on payments by TFA,
under this Agreement or any other Loan Document to a Tranche C Lender that is
subject to such withholding tax, in the case of either (1) or (2), (x) with
respect to payments on a Money Market Loan, on the date that such Lender
delivers a Money Market Quote for such Money Market Loan (or designates a new
Lending Office) and (y) with respect to all other payments, on the date such
Lender becomes a party to this Agreement (or designates a new Lending Office)
and (iii) withholding Taxes imposed under FATCA.

 

“Term Extension Effective Date” has the meaning specified in Section 2.13(c).

 

“Term Loan Conversion Fee” means, with respect to any Borrower, a fee in US
Dollars to be paid to the Administrative Agent on the Term Extension Effective
Date by such Borrower, for the account of each Lender in accordance with its Pro
Rata Share, in an amount equal to 0.50% of the Outstanding Amount on the Term
Extension Effective Date of all Loans of such Lender made to such Borrower.

 

“Term Loans” of a Borrower means each Loan made to such Borrower that is
outstanding on the date that such Borrower elects to convert such Loans to term
Loans in accordance with Section 2.13(c).

 

“Term Maturity Date” applicable to a Borrower means the date selected by such
Borrower that is no later than one year from the Revolving Maturity Date
applicable to such Borrower upon conversion of the Loans made to such Borrower
to Term Loans in accordance with Section 2.13(c).

 

“TMC Consolidated Subsidiary” means, at any date, a Subsidiary or other entity
the accounts of which would be consolidated with those of Toyota Motor
Corporation in its consolidated financial statements if such statements were
prepared as of such date.

 

“Total Outstandings” means (i) the aggregate Outstanding Amount of all Loans,
(ii) when used in relation to the Tranche A Borrowers, the Outstanding Amount of
all Loans made to the Tranche A Borrowers, (iii) when used in relation to TCCI,
the Outstanding Amount of all Loans made to TCCI and (iv) when used in relation
to TFA, the Outstanding Amount of all Loans made to TFA.

 

“Tranche A Availability Period” means the period from and including the Closing
Date to the earliest of (a) the Revolving Maturity Date applicable to the
Tranche A Borrowers, (b) the date of termination of the Aggregate Tranche A
Commitments pursuant to Section 2.5, and (c)

 

26



Toyota - 364 Day Credit Agreement (2015)

 

the date of termination of the commitment of each Tranche A Lender to make Loans
pursuant to Section 7.1.

 

“Tranche A Borrowers” means TMCC, TMFNL, TFSUK, TLG, TCPR and TKG.

 

“Tranche A Commitment” means, as to each Lender, its obligation to (a) make
Committed Loans to the Tranche A Borrowers pursuant to Section 2.1(a) and (b)
purchase participations in Swing Line Loans, in an aggregate principal amount at
any one time outstanding not to exceed the amount set forth opposite such
Lender’s name on Schedule 2.1 as its “Tranche A Commitment” or in the Assignment
and Assumption pursuant to which such Lender becomes a party hereto, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement; provided that (a) the Tranche A Commitments available to TKG
shall not exceed US$500,000,000 in the aggregate for all Lenders, (b) the
Tranche A Commitments available to TCPR shall not exceed US$1,000,000,000 in the
aggregate for all Lenders and (c) the Tranche A Commitments available to TLG
shall not exceed US$500,000,000 in the aggregate for all Lenders.

 

“Tranche A Facility” means the aggregate of the Tranche A Commitments.

 

“Tranche A Lender” means each Lender that has a Tranche A Commitment on Schedule
2.1 or any Lender to which a portion of the Tranche A Commitment hereunder has
been assigned pursuant to an Assignment and Assumption.

 

“Tranche A Loan” means an extension of credit by a Lender to a Tranche A
Borrower under Article II in the form of a Committed Loan or a Money Market
Loan, including a Loan converted to a term Loan pursuant to Section 2.13(c).
Tranche A Loans shall be denominated in US Dollars or any Alternative Currency.

 

“Tranche B Availability Period” means the period from and including the Closing
Date to the earliest of (a) the Revolving Maturity Date applicable to TCCI, (b)
the date of termination of the Aggregate Tranche B Commitments pursuant to
Section 2.5, and (c) the date of termination of the commitment of each Tranche B
Lender to make Loans pursuant to Section 7.1.

 

“Tranche B Commitment” means, as to each Lender, its obligation to (a) make
Committed Loans to TCCI pursuant to Section 2.1(b) and (b) purchase
participations in Swing Line Loans, in an aggregate principal amount at any one
time outstanding not to exceed the amount set forth opposite such Lender’s name
on Schedule 2.1 as its “Tranche B Commitment” or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.

 

“Tranche B Facility” means the aggregate of the Tranche B Commitments.

 

“Tranche B Lender” means each Lender that has a Tranche B Commitment on Schedule
2.1 or any Lender to which a portion of the Tranche B Commitment hereunder has
been assigned pursuant to an Assignment and Assumption.

 

27



Toyota - 364 Day Credit Agreement (2015)

 

“Tranche B Loan” means an extension of credit by a Lender to TCCI under Article
II and shall, unless the context otherwise requires, be deemed to include Drafts
accepted or purchased by any such Lender, and BA Equivalent Notes issued to such
Lender in exchange for Drafts, including a Loan converted to a term Loan
pursuant to Section 2.13(c). Tranche B Loans may be denominated in Canadian
Dollars (as Canadian Prime Rate Loans, Bankers’ Acceptances, Drafts or BA
Equivalent Notes), US Dollars (as Base Rate Loans or Eurocurrency Rate Loans) or
any Alternative Currency (as Eurocurrency Rate Loans).

 

“Tranche C Availability Period” means the period from and including the Closing
Date to the earliest of (a) the Revolving Maturity Date applicable to TFA, (b)
the date of termination of the Aggregate Tranche C Commitments pursuant to
Section 2.5, and (c) the date of termination of the commitment of each Tranche C
Lender to make Loans pursuant to Section 7.1.

 

“Tranche C Commitment” means, as to each Lender, its obligation to (a) make
Committed Loans to TFA pursuant to Section 2.1(c) and (b) purchase
participations in Swing Line Loans, in an aggregate principal amount at any one
time outstanding not to exceed the amount set forth opposite such Lender’s name
on Schedule 2.1 as its “Tranche C Commitment” or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.

 

“Tranche C Facility” means the aggregate of the Tranche C Commitments.

 

“Tranche C Lender” means each Lender that has a Tranche C Commitment on Schedule
2.1 or any Lender to which a portion of the Tranche C Commitment hereunder has
been assigned pursuant to an Assignment and Assumption.

 

“Tranche C Loan” means an extension of credit by a Lender to TFA under Article
II, including a Loan converted to a term Loan pursuant to Section 2.13(c).
Except as provided in Section 2.16(c), Tranche C Loans shall be denominated in
Australian Dollars.

 

“Type” means, with respect to a Loan, its character as a Base Rate Loan, a
Canadian Prime Rate Loan, a Eurocurrency Rate Loan, a Tranche C Loan, a Money
Market LIBOR Loan or a Money Market Absolute Rate Loan.

 

“UK CTA” means the United Kingdom Corporation Tax Act 2009.

 

“UK ITA” means the United Kingdom Income Tax Act 2007.

 

“UK Qualifying Lender” means (a) a Lender which is beneficially entitled to
interest payable to that Lender in respect of an advance to TFSUK and is (i) a
Lender: (1) which is a bank (as defined for the purpose of section 879 UK ITA)
making an advance to TFSUK under this Agreement; or (2) in respect of an advance
made under this Agreement to TFSUK by a person that was a bank (as defined for
the purpose of section 879 UK ITA) at the time the advance was made, and which,
with respect to (1) and (2) above, is within the charge to United Kingdom
corporation tax as regards any payment of interest made in respect of that
advance or (in the case of (1) above), which is a bank (as so designated) that
would be within the charge to United Kingdom corporation tax as regards any
payment of interest made in respect of that

 

28



Toyota - 364 Day Credit Agreement (2015)

 

advance apart from section 18A of the UK CTA; or (ii) a Lender which is: (1) a
company resident in the United Kingdom for United Kingdom tax purposes or (2) a
company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment which brings into account
interest payable in respect of that advance in computing its chargeable profits
(within the meaning given by section 19 of the UK CTA); or (iii) a UK Treaty
Lender or (b) a US LLC Lender.

 

“UK Qualifying Non-Bank Lender” means a Lender which gives a UK Tax Confirmation
in the Assignment and Assumption which it executes on becoming a party to this
Agreement.

 

“UK Tax Confirmation” means a confirmation by a Lender that the person
beneficially entitled to interest payable to that Lender in respect of an
advance to TFSUK under this Agreement is either: (i) a company resident in the
United Kingdom for United Kingdom tax purposes; or (ii) a company not so
resident in the United Kingdom which carries on a trade in the United Kingdom
through a permanent establishment and which brings into account interest payable
in respect of that advance in computing its chargeable profits (within the
meaning given by section 19 of the UK CTA).

 

“UK Treaty Lender” means a Lender which:

 

(i)is treated as a resident of a jurisdiction having a double taxation agreement
(a “Treaty”) with the United Kingdom which makes provision for full exemption
from Tax imposed by the United Kingdom on interest; and

 

(ii)does not carry on business in the United Kingdom through a permanent
establishment with which that Lender’s participation in respect of a Loan to
TFSUK is effectively connected; and

 

(iii)is fully entitled to the benefits of the relevant Treaty (or if not so
entitled, would have been so entitled but for its failure to be so fully
entitled being attributable to (x) the status of or any action or omission of
TFSUK or any affiliate thereof or to any relationship between the Lender and
TFSUK or any affiliate thereof or (y) any steps taken or to be taken pursuant to
Section 9.17),

 

provided that “UK Treaty Lender” shall mean any Lender in respect of a Loan to
TFSUK, if such Lender becomes a Lender when an Event of Default has occurred and
is continuing.

 

“Unfunded Liabilities” means, with respect to any Plan at any time, the amount
(if any) by which (i) the value of all benefit liabilities under such Plan,
determined on a plan termination basis using the assumptions prescribed by the
PBGC for purposes of Section 4044 of ERISA, exceeds (ii) the fair market value
of all Plan assets allocable to such liabilities under Title IV of ERISA
(excluding any accrued but unpaid contributions), all determined as of the then
most recent valuation date for such Plan, but only to the extent that such
excess represents a potential liability of a member of the ERISA Group to the
PBGC or any other Person under Title IV of ERISA.

 

“United States” and “U.S.” each means the United States of America, including
the States and the District of Columbia, but excluding its territories and
possessions.

 

29



Toyota - 364 Day Credit Agreement (2015)

 

“Unused Tranche A Commitment” means, with respect to any Tranche A Lender at any
time (a) such Lender’s Tranche A Commitment at such time minus (b) the sum of
(i) the aggregate principal amount of all Tranche A Loans made by such Lender
and outstanding at such time plus (ii) such Lender’s Pro Rata Share of the
aggregate principal amount of all Money Market Loans made to the Tranche A
Borrowers pursuant to Section 2.3 and outstanding at such time plus (iii) such
Lender’s Pro Rata Share of the aggregate principal amount of all Swing Line
Loans made to the Tranche A Borrowers pursuant to Section 2.16 and outstanding
at such time plus (iv) in the case of a Tranche A Lender that is (or has an
Affiliate that is) a Tranche B Lender, such Tranche B Lender’s Pro Rata Share of
the Total Outstandings applicable to TCCI plus (v) in the case of a Tranche A
Lender that is (or has an Affiliate that is) a Tranche C Lender, such Tranche C
Lender’s Pro Rata Share of the Total Outstandings applicable to TFA.

 

“US Dollars” and “US$” each means the lawful money of the United States.

 

“US LLC Lender” means a Lender in respect of a Loan to TFSUK which is a US
limited liability company that is fiscally transparent under the laws of the
United States and where each ultimate recipient of the interest payable to that
Lender would be a UK Treaty Lender were that ultimate recipient a Lender in
respect of that Loan.

 

Section  1.2 Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

 

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

 

(b) (i) The words “herein,” “hereto,” “hereof” and “hereunder” and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof.

 

(ii) Article, Section, Exhibit and Schedule references are to the Loan Document
in which such reference appears.

 

(iii) The term “including” is by way of example and not limitation.

 

(iv) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

 

(c) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

 

(d) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

 

Section  1.3 Accounting Terms. All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data required to be

 

30



Toyota - 364 Day Credit Agreement (2015)

 

submitted pursuant to this Agreement shall be prepared in conformity with, GAAP
applied on a consistent basis as in effect from time to time, applied in a
manner consistent with that used in preparing the Audited Financial Statements.

 

Section  1.4 References to Agreements and Laws. Unless otherwise expressly
provided herein, (a) references to Organization Documents, agreements (including
the Loan Documents) and other contractual instruments shall be deemed to include
all subsequent amendments, restatements, extensions, supplements and other
modifications thereto; and (b) references to any Law shall include all statutory
and regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.

 

Section  1.5 Exchange Rates; Currency Equivalents. (a) The Administrative Agent
shall determine the Spot Rates as of each Revaluation Date to be used for
calculating Dollar Equivalent amounts of Loan and Outstanding Amounts
denominated in Alternative Currencies or Australian Dollars. Such Spot Rates
shall become effective as of such Revaluation Date and shall be the Spot Rates
employed in converting any amounts between the applicable currencies until the
next Revaluation Date to occur. Except for purposes of financial statements
delivered by the Borrowers hereunder or calculating financial covenants
hereunder or except as otherwise provided herein, the applicable amount of any
currency (other than US Dollars) for purposes of the Loan Documents shall be
such Dollar Equivalent amount as so determined by the Administrative Agent.

 

(b) Wherever in this Agreement in connection with a Committed Borrowing,
conversion, continuation or prepayment of a Eurocurrency Rate Loan, an amount,
such as a required minimum or multiple amount, is expressed in US Dollars, but
such Committed Borrowing or Eurocurrency Rate Loan is denominated in an
Alternative Currency or Australian Dollars, such amount shall be the relevant
Alternative Currency Equivalent or Australian Dollar equivalent of such US
Dollar amount (rounded to the nearest unit of such Alternative Currency, with
0.5 of a unit being rounded upward), as determined by the Administrative Agent.

 

Section  1.6 Additional Alternative Currencies. (a) The Tranche A Borrowers or
TCCI may from time to time request that Eurocurrency Rate Loans be made in a
currency other than those specifically listed in the definition of “Alternative
Currency;” provided that such requested currency is a lawful currency (other
than US Dollars) that is readily available and freely transferable and
convertible into US Dollars. In the case of any such request with respect to the
making of Eurocurrency Rate Loans, such request shall be subject to the approval
of the Administrative Agent and the Applicable Tranche Lenders.

 

(b) Any such request shall be made to the Administrative Agent not later than
11:00 a.m., 10 Business Days prior to the date of the desired Committed Loan (or
such other time or date as may be agreed by the Administrative Agent in its sole
discretion). In the case of any such request pertaining to Eurocurrency Rate
Loans, the Administrative Agent shall promptly notify each Applicable Tranche
Lender thereof. Each such Lender (in the case of any such request pertaining to
Eurocurrency Rate Loans) shall notify the Administrative Agent, not later than
11:00 a.m., seven Business Days after receipt of such request whether it
consents, in its sole discretion, to the making of Eurocurrency Rate Loans in
such requested currency.

 

31



Toyota - 364 Day Credit Agreement (2015)

 

(c) Any failure by an Applicable Tranche Lender to respond to such request
within the time period specified in the preceding sentence shall be deemed to be
a refusal by such Lender to permit Eurocurrency Rate Loans to be made in such
requested currency for the applicable tranche. If the Administrative Agent and
all the Applicable Tranche Lenders consent to making Eurocurrency Rate Loans in
such requested currency under the applicable tranche, the Administrative Agent
shall so notify the Borrowers and such currency shall thereupon be deemed for
all purposes to be an Alternative Currency hereunder for purposes of any
Committed Borrowings of Eurocurrency Rate Loans under such tranche. If the
Administrative Agent shall fail to obtain consent to any request for an
additional currency under this Section 1.6, the Administrative Agent shall
promptly so notify the Borrowers.

 

Section 1.7 Change of Currency. (a) Each obligation of the Borrowers to make a
payment denominated in the national currency unit of any member state of the
European Union that adopts the Euro as its lawful currency after the date hereof
shall be redenominated into Euro at the time of such adoption (in accordance
with the EMU Legislation). If, in relation to the currency of any such member
state, the basis of accrual of interest expressed in this Agreement in respect
of that currency shall be inconsistent with any convention or practice in the
London interbank market for the basis of accrual of interest in respect of the
Euro, such expressed basis shall be replaced by such convention or practice with
effect from the date on which such member state adopts the Euro as its lawful
currency; provided that if any Committed Borrowing in the currency of such
member state is outstanding immediately prior to such date, such replacement
shall take effect, with respect to such Committed Borrowing, at the end of the
then current Interest Period.

 

(b) Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent may from time to time specify to be
appropriate to reflect the adoption of the Euro by any member state of the
European Union and any relevant market conventions or practices relating to the
Euro.

 

(c) Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect a change in currency of any other country
and any relevant market conventions or practices relating to the change in
currency.

 

Section 1.8 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Pacific time (daylight or standard, as
applicable).

 

Section 1.9 Syndicated Facility Agreement. The parties agree that this Agreement
is a ‘syndicated facility agreement’ for the purposes of section 128F of the
Australian Tax Act.

 

ARTICLE II

 

THE CREDITS

 

Section 2.1 Committed Loans. (a) Subject to the terms and conditions set forth
herein, each Tranche A Lender severally agrees to make loans in US Dollars or in
one or more

 

32



Toyota - 364 Day Credit Agreement (2015)

 

Alternative Currencies (each such loan, a “Committed Tranche A Loan”) to the
Tranche A Borrowers from time to time, on any Business Day during the Tranche A
Availability Period, in an amount not to exceed the amount of such Lender’s
Unused Tranche A Commitment at such time. Within the limits of each Lender’s
Unused Tranche A Commitment, and subject to the other terms and conditions
hereof, the Tranche A Borrowers may borrow under this Section 2.1(a), prepay
under Section 2.4, and, unless converted to a Term Loan pursuant to Section
2.13(c), reborrow under this Section 2.1(a). Committed Tranche A Loans may be
Base Rate Loans or Eurocurrency Rate Loans, as further provided herein.

 

(b) Subject to the terms and conditions set forth herein, each Tranche B Lender
severally agrees to make loans to TCCI in US Dollars or in one or more
Alternative Currencies, and (i) in the case of a Tranche B Lender willing and
able to accept Drafts, to create acceptances (“Bankers’ Acceptances”) by
accepting Drafts and to purchase such Bankers’ Acceptances in accordance with
Section 2.15(a) and (ii) in the case of a Tranche B Lender which is unwilling or
unable to accept Drafts, to purchase completed Drafts, which will not be
accepted by the Tranche B Lender or any other Tranche B Lender in accordance
with Section 2.15 from time to time, on any Business Day during the Tranche B
Availability Period, in an aggregate amount not to exceed at any time
outstanding the amount of such Lender’s Tranche B Commitment; provided, however,
that after giving effect to any Committed Borrowing made by the Tranche B
Lenders, (i) the Total Outstandings applicable to TCCI shall not exceed the
Aggregate Tranche B Commitments, and (ii) the aggregate Outstanding Amount of
the Committed Tranche B Loans of any Tranche B Lender plus such Lender’s ratable
share of the Outstanding Amount of all Swing Line Loans made to TCCI shall not
exceed such Lender’s Tranche B Commitment. Within the limits of each Lender’s
Tranche B Commitment, and subject to the other terms and conditions hereof, TCCI
may borrow under this Section 2.1(b), prepay under Section 2.4, and, unless
converted to a Term Loan pursuant to Section 2.13(c), reborrow under this
Section 2.1(b). Committed Tranche B Loans may be Base Rate Loans, Eurocurrency
Rate Loans, Canadian Prime Rate Loans, Bankers’ Acceptances or BA Equivalent
Notes, as further provided herein.

 

(c) Subject to the terms and conditions set forth herein, each Tranche C Lender
severally agrees to make loans in Australian Dollars (each such loan, a
“Committed Tranche C Loan”) to TFA on any Business Day during the Tranche C
Availability Period, in an aggregate amount not to exceed at any time
outstanding the amount of such Lender’s Tranche C Commitment; provided, however,
that after giving effect to any Committed Borrowing made by the Tranche C
Lenders, (i) the Total Outstandings applicable to TFA shall not exceed the
Aggregate Tranche C Commitments, and (ii) the aggregate Outstanding Amount of
the Committed Tranche C Loans of any Tranche C Lender plus such Lender’s ratable
share of the Outstanding Amount of all Swing Line Loans made to TFA plus, in the
case of a Tranche C Lender that is, or has an Affiliate that is, a Swing Line
Lender having a Swing Line Commitment in Australian Dollars and without
duplication, such Lender’s (or Affiliate’s) Swing Line Loans made to TFA shall
not exceed such Lender’s Tranche C Commitment. Within the limits of each
Lender’s Tranche C Commitment, and subject to the other terms and conditions
hereof, TFA may borrow under this Section 2.1(c), prepay under Section 2.4, and,
unless converted to a Term Loan pursuant to Section 2.13(c), reborrow under this
Section 2.1(c).

 

33



Toyota - 364 Day Credit Agreement (2015)

 

(d) After giving effect to Committed Loans made pursuant to this Section 2.1,
the aggregate Outstanding Amount of all Loans (other than Money Market Loans)
made by such Lender or its Affiliates shall not exceed such Lender’s Commitment
Cap.

 

Section 2.2 Borrowings, Conversions and Continuations of Committed Loans.

 

(a) Each Committed Borrowing, each conversion of Committed Loans from one Type
to the other, and each continuation of Eurocurrency Rate Loans or continuation
of Tranche C Loans shall be made upon the applicable Borrower’s irrevocable
notice to the Administrative Agent (or Canadian Sub-Agent, in the case of
Tranche B, or Australian Sub-Agent, in the case of Tranche C), which may be
given by telephone. Each such notice must be received by the Applicable Agent
not later than 10:00 a.m. (Pacific time) in the case of Tranche A Loans, 9:00
a.m. (Pacific time) in the case of Tranche B Loans, and 9:00 a.m. (Pacific time)
in the case of Tranche C Loans, (i) three Business Days prior to the requested
date of any Borrowing of, conversion to or continuation of Eurocurrency Rate
Loans denominated in US Dollars or of any conversion of Base Rate Loans to
Eurocurrency Rate Loans denominated in US Dollars, (ii) four Business Days (or
five Business Days in the case of a Special Notice Currency) prior to the
requested date of any Borrowing or continuation of Eurocurrency Rate Loans
denominated in Alternative Currencies, (iii) four Business Days prior to the
requested date of any Borrowing or continuation of Tranche C Loans, (iv) on the
requested date of any Borrowing of, or conversion of Eurocurrency Rate Loans to,
Base Rate Committed Loans, (v) on the requested date of any Borrowing of
Canadian Prime Rate Loans and (vi) as set forth in Section 2.15(a) for Bankers’
Acceptances, Drafts or BA Equivalent Notes. Each telephonic notice by a Borrower
pursuant to this Section 2.2(a) must be confirmed promptly by delivery to the
Applicable Agent of a written Committed Loan Notice, appropriately completed and
signed by a Responsible Officer or any other Person designated in writing by a
Responsible Officer of such Borrower to the Applicable Agent. Except as
otherwise provided in Section 2.15(a), each Borrowing of, conversion to or
continuation of Loans shall be (x) for Loans other than Tranche B Loans
denominated in Canadian Dollars and other than Tranche C Loans, in a principal
amount of US$50,000,000 or a whole multiple of US$1,000,000 in excess thereof
(or the Dollar Equivalent thereof); provided that, in the case of TMFNL, such
amount shall not be less than the Dollar Equivalent of EUR100,000 or any other
amount (or meeting any other criterion) as at any time ensures that it does not
qualify as attracting funds from the “public” under or pursuant to the
Netherlands Financial Supervision Act (wet op het financieel toezicht), (y) for
Tranche B Loans denominated in Canadian Dollars, in a principal amount of
CDN$5,000,000 or integral multiples of CDN$1,000,000 in excess thereof or (z)
for Tranche C Loans, in a principal amount of A$5,000,000 or integral multiples
of A$1,000,000 in excess thereof. Each Committed Loan Notice (whether telephonic
or written) shall specify (i) whether the applicable Borrower is requesting a
Committed Borrowing, a conversion of Committed Loans from one Type to the other,
or a continuation of Eurocurrency Rate Loans or Tranche C Loans, (ii) the
requested date of the Borrowing, conversion or continuation, as the case may be
(which shall be a Business Day), (iii) the principal amount of Committed Loans
to be borrowed, converted or continued, (iv) the Type of Committed Loans to be
borrowed or to which existing Committed Loans are to be converted, (v) if
applicable, the duration of the Interest Period with respect thereto and
(vi) the currency of the Committed Loans to be borrowed. If any Borrower (other
than TFA) fails to specify a currency in a Committed Loan Notice requesting a
Borrowing, then the Committed Loans so requested shall be made in US Dollars. If
any Borrower (other than TFA) fails to

 

34



Toyota - 364 Day Credit Agreement (2015)

 

specify a Type of Committed Loan in a Committed Loan Notice or if such Borrower
fails to give a timely notice requesting a conversion or continuation, then the
applicable Committed Loans shall be made as, or converted to, (x) in the case of
Loans denominated in Canadian Dollars, Canadian Prime Rate Loans or (y) in the
case of Loans denominated in a currency other than Canadian Dollars, Base Rate
Loans in an amount being the Dollar Equivalent of such Loans; provided, however,
that in the case of a failure to timely request a continuation of Committed
Loans denominated in an Alternative Currency other than Canadian Dollars, such
Loans shall be continued as Eurocurrency Rate Loans in their original currency
with an Interest Period of one month. Any such automatic conversion to Base Rate
Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurocurrency Rate Loans. If the applicable
Borrower requests a Borrowing of, conversion to, or continuation of Eurocurrency
Rate Loans in any such Committed Loan Notice, but fails to specify an Interest
Period, it will be deemed to have specified an Interest Period of one month. If
TFA requests a Borrowing of, or continuation of Tranche C Loans in any such
Committed Loan Notice, but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of one month. No Committed Loan may
be converted into or continued as a Committed Loan denominated in a different
currency, but instead must be prepaid in the original currency of such Committed
Loan and reborrowed in the other currency.

 

Notwithstanding the foregoing, if after giving effect to the making of any
Tranche A Loans, Tranche B Loans or Tranche C Loans, the Unused Tranche A
Commitment would be less than or equal to the Dollar Equivalent of EUR
300,000,000 (as determined by the Administrative Agent), then, only to the
extent TKG has not borrowed EUR 300,000,000 as of the date such Loan is to be
made, such Loans shall not be made without the consent of TKG (which consent may
be waived only by TKG).

 

(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each appropriate Lender of the contents thereof and the amount
(and currency) of its Pro Rata Share of the applicable Committed Loans, and if
no timely notice of a conversion or continuation is provided by the applicable
Borrower, the Administrative Agent shall notify each appropriate Lender of the
details of any automatic conversion to Base Rate Loans or continuation of
Committed Loans denominated in a currency other than US Dollars, in each case as
described in the preceding subsection. In the case of a Committed Borrowing,
each Tranche A Lender shall make the amount of its Committed Loan available to
the Administrative Agent, each Tranche B Lender shall make the amount of its
Committed Loan available to the Canadian Sub-Agent and each Tranche C Lender
shall make the amount of its Committed Loan available to the Australian
Sub-Agent, in Same Day Funds at the Administrative Agent’s Office for the
applicable currency, the office of the Canadian Sub-Agent located in Montreal,
Canada, or the Australian Sub-Agent’s Office, as the case may be, not later than
1:00 p.m. on the Business Day specified, in the case of any Committed Loan
denominated in US Dollars, and not later than the Applicable Time specified by
the Administrative Agent in the case of any Committed Loan in an Alternative
Currency or Australian Dollars, in the applicable Committed Loan Notice. Upon
satisfaction of the applicable conditions set forth in Section 4.2, the
Applicable Agent shall make all funds so received available to the applicable
Borrower in like funds as received by the Administrative Agent, the Canadian
Sub-Agent or the Australian Sub-Agent either by (i) crediting the account of
such Borrower on the books of BNP Paribas with the amount of such funds or (ii)
wire transfer of such funds, in each case in accordance with instructions
provided to

 

35



Toyota - 364 Day Credit Agreement (2015)

 

(and reasonably acceptable to) the Administrative Agent, the Canadian Sub-Agent
or the Australian Sub-Agent by such Borrower.

 

(c) Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan. During the existence of an Event of Default, no Loans
may be requested as, converted to or continued as Eurocurrency Rate Loans
(whether in US Dollars or any Alternative Currency) without the consent of the
applicable Required Lenders, and the Required Lenders may demand that any or all
of the then outstanding Eurocurrency Rate Loans denominated in an Alternative
Currency be prepaid, or redenominated into US Dollars in the amount of the
Dollar Equivalent thereof, on the last day of the then current Interest Period
with respect thereto. Except as otherwise provided herein, a Tranche C Loan may
be continued only on the last day of an Interest Period for such Tranche C Loan.

 

(d) The Administrative Agent shall promptly notify the applicable Borrower and
the appropriate Lenders of the interest rate applicable to any Interest Period
for Eurocurrency Rate Loans upon determination of such interest rate. The
determination of the Eurocurrency Rate by the Administrative Agent shall be
conclusive in the absence of manifest error. The Australian Sub-Agent shall
promptly notify TFA and the appropriate Lenders of the interest rate applicable
to any Interest Period for Tranche C Loans upon determination of such interest
rate. The determination of the Bank Bill Rate by the Australian Sub-Agent shall
be conclusive in the absence of manifest error. At any time that Base Rate Loans
are outstanding, the Administrative Agent shall notify the applicable Borrower
and the appropriate Lenders of any change in BNP Paribas’s prime rate used in
determining the Base Rate promptly following the public announcement of such
change. At any time that Canadian Prime Rate Loans are outstanding, the Canadian
Sub-Agent shall notify TCCI and the Tranche B Lenders of any change in the
Canadian Prime Rate promptly following the public announcement of a change in a
Canadian Reference Bank’s “prime rate” by any Canadian Reference Bank.

 

(e) After giving effect to all Committed Borrowings, all conversions of
Committed Loans from one Type to the other, and all continuations of Committed
Loans as the same Type, there shall not be more than fifteen (15) Interest
Periods in effect with respect to Committed Loans.

 

(f) Each Lender at its option may make any Loans by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loans; provided that any
exercise of such option shall not affect the obligation of the applicable
Borrower to repay such Loans in accordance with the terms of this Agreement and
provided further that any exercise of such option shall not increase the
Borrower’s obligations under Section 3.1 or Section 3.4.

 

Section 2.3 Money Market Loans.

 

(a) In addition to Committed Loans pursuant to Section 2.1, the Tranche A
Borrowers may, as set forth in this Section, request the appropriate Lenders
during the Tranche A Availability Period to make offers to make Money Market
Loans in US Dollars to such Borrower; provided, however, that (i) after giving
effect to any Money Market Borrowing the Total Outstandings applicable to the
Tranche A Borrowers shall not exceed the Aggregate

 

36



Toyota - 364 Day Credit Agreement (2015)

 

Tranche A Commitments and (ii) if after giving effect to any Money Market
Borrowing the Unused Tranche A Commitment would be less than or equal to the
Dollar Equivalent of EUR 300,000,000 (as determined by the Administrative
Agent), then, only to the extent TKG has not borrowed EUR 300,000,000 as of the
date such Loan is to be made, such Money Market Loan shall not be made without
the consent of TKG (which consent may be waived only by TKG). The Lenders may,
but shall have no obligation to, make such offers and the applicable Borrower
may, but shall have no obligation to, accept any such offers in the manner set
forth in this Section.

 

(b) When any Tranche A Borrower wishes to request offers to make Money Market
Loans under this Section, it shall transmit to the Administrative Agent by
facsimile transmission a Money Market Quote Request, appropriately completed and
signed by a Responsible Officer or any other Person designated in writing by a
Responsible Officer of such Borrower to the Administrative Agent, so as to be
received no later than 9:00 a.m. on (x) the fourth Business Day prior to the
date of Borrowing proposed therein, in the case of a LIBOR Auction or (y) the
Business Day next preceding the date of Borrowing proposed therein, in the case
of an Absolute Rate Auction (or, in either case, such other time or date as such
Borrower and the Administrative Agent shall have mutually agreed and shall have
notified to the Lenders not later than the date of the Money Market Quote
Request for the first LIBOR Auction or Absolute Rate Auction for which such
change is to be effective) specifying: (i) the proposed date of Borrowing, which
shall be a Business Day, (ii) the aggregate amount of such Borrowing, which
shall be US$50,000,000 or a larger multiple of US$5,000,000 (provided that, in
the case of TMFNL, the aggregate amount of such Borrowing shall not be less than
the Dollar Equivalent of EUR100,000 or any other amount (or meeting any other
criterion) as at any time ensures that it does not qualify as attracting funds
from the “public” under or pursuant to the Netherlands Financial Supervision Act
(wet op het financieel toezicht)), (iii) the duration of the Interest Period
applicable thereto, subject to the provisions of the definition of Interest
Period, and (iv) whether the Money Market Quotes requested are to set forth a
Money Market Margin or a Money Market Absolute Rate. The applicable Borrower may
request offers to make Money Market Loans for more than one Interest Period in a
single Money Market Quote Request. No Money Market Quote Request shall be given
within five Business Days (or such other number of days as such Borrower and the
Administrative Agent may agree) of any other Money Market Quote Request.

 

(c) Promptly upon receipt of a Money Market Quote Request, the Administrative
Agent shall send to the appropriate Lenders by facsimile transmission an
Invitation for Money Market Quotes, which shall constitute an invitation by the
applicable Tranche A Borrower to each Lender to submit Money Market Quotes
offering to make the Money Market Loans to which such Money Market Quote Request
relates in accordance with this Section.

 

(d) (i) Each Tranche A Lender may submit a Money Market Quote containing an
offer or offers to make Money Market Loans in response to any Invitation for
Money Market Quotes made by a Tranche A Borrower. Each Money Market Quote must
comply with the requirements of this subsection (d) and must be submitted to the
Administrative Agent by facsimile transmission at the Administrative Agent’s
Office not later than (x) 1:00 p.m. on the fourth Business Day prior to the
proposed date of Borrowing, in the case of a LIBOR Auction or (y) 9:00 a.m. on
the proposed date of Borrowing, in the case of an Absolute Rate Auction (or, in
either case, such other time or

 

37



Toyota - 364 Day Credit Agreement (2015)

 

date as such Tranche A Borrower, and the Administrative Agent shall have
mutually agreed and shall have notified to the Lenders not later than the date
of the Money Market Quote Request for the first LIBOR Auction or Absolute Rate
Auction for which such change is to be effective); provided that Money Market
Quotes submitted by the Administrative Agent (or any Affiliate of the
Administrative Agent) in the capacity of a Lender may be submitted, and may only
be submitted, if the Administrative Agent or such Affiliate notifies such
Borrower of the terms of the offer or offers contained therein not later than 15
minutes prior to the deadline for the other Lenders. Subject to Articles IV and
VII, any Money Market Quote so made shall be irrevocable except with the written
consent of the Administrative Agent given on the instructions of such Tranche A
Borrower.

 

(ii) Each Money Market Quote shall specify (A) the proposed date of Borrowing;
(B) the principal amount of the Money Market Loan for which each such offer is
being made, which principal amount (w) may be greater than or less than the
Commitment of the quoting Lender, (x) must be US$5,000,000 or a larger multiple
of US$l,000,000, (y) may not exceed the principal amount of Money Market Loans
for which offers were requested and (z) may be subject to an aggregate
limitation as to the principal amount of Money Market Loans for which offers
being made by such quoting Lender may be accepted; (C) in the case of a LIBOR
Auction, the margin above or below the applicable Eurocurrency Rate (the “Money
Market Margin”) offered for each such Money Market Loan, expressed as a
percentage (specified to the nearest 1/10,000th of 1%) to be added to or
subtracted from such base rate; (D) in the case of an Absolute Rate Auction, the
rate of interest per annum (specified to the nearest 1/10,000th of 1%) (the
“Money Market Absolute Rate”) offered for each such Money Market Loan; and (E)
the identity of the quoting Lender. A Money Market Quote may set forth up to
five separate offers by the quoting Lender with respect to each Interest Period
specified in the related Invitation for Money Market Quotes.

 

(iii) Any Money Market Quote shall be disregarded if it (A) is not substantially
in conformity with the definition thereof or does not specify all of the
information required by subsection (d)(ii); (B) contains qualifying, conditional
or similar language; (C) proposes terms other than or in addition to those set
forth in the applicable Invitation for Money Market Quotes; or (D) arrives after
the time set forth in subsection (d)(i).

 

(e) The Administrative Agent shall promptly notify the applicable Tranche A
Borrower of the terms (i) of any Money Market Quote submitted by a Lender that
is in accordance with subsection (d) and (ii) of any Money Market Quote that
amends, modifies or is otherwise inconsistent with a previous Money Market Quote
submitted by such Lender with respect to the same Money Market Quote Request.
Any such subsequent Money Market Quote shall be disregarded by the
Administrative Agent unless such subsequent Money Market Quote is submitted
solely to correct a manifest error in such former Money Market Quote. The
Administrative Agent’s notice to the applicable Borrower shall specify (i) the
aggregate principal amount of Money Market Loans for which offers have been
received for each Interest Period specified in the related Money Market Quote
Request, (ii) the respective principal amounts and Money Market Margins or Money
Market Absolute Rates, as the case may be, so offered and

 

38



Toyota - 364 Day Credit Agreement (2015)

 

(iii) if applicable, limitations on the aggregate principal amount of Money
Market Loans for which offers in any single Money Market Quote may be accepted.

 

(f) Not later than 10:00 a.m. on the third Business Day prior to the proposed
date of Borrowing of Money Market LIBOR Loans or 9:00 a.m. on the Business Day
of the proposed date of Borrowing of Money Market Absolute Rate Loans (or such
other time or date as the applicable Borrower and the Administrative Agent shall
have mutually agreed and shall have notified to the Lenders not later than the
date of the Money Market Quote Request for the first LIBOR Auction or Absolute
Rate Auction for which such change is to be effective), the applicable Tranche A
Borrower shall notify the Administrative Agent of its acceptance or
non-acceptance of the offers so notified to it pursuant to subsection (e). In
the case of acceptance, such notice (a “Notice of Money Market Borrowing”) shall
specify the aggregate principal amount of offers for each Interest Period that
are accepted. The applicable Borrower may accept any Money Market Quote in whole
or in part; provided that (i) the aggregate principal amount of each Money
Market Borrowing may not exceed the applicable amount set forth in the related
Money Market Quote Request; (ii) the principal amount of each Money Market
Borrowing must be US$50,000,000 or a larger multiple of US$5,000,000 (provided
that, in the case of TMFNL, the aggregate amount of such Borrowing shall not be
less than the Dollar Equivalent of EUR 100,000 or any other amount (or meeting
any other criterion) as at any time ensures that it does not qualify as
attracting funds from the “public” under or pursuant to the Netherlands
Financial Supervision Act (wet op het financieel toezicht)); and (iii)
acceptance of offers may only be made on the basis of ascending Money Market
Margins or Money Market Absolute Rates, as the case may be.

 

(g) If offers are made by two or more Lenders with the same Money Market Margins
or Money Market Absolute Rates, as the case may be, for a greater aggregate
principal amount than the amount in respect of which such offers are accepted
for the related Interest Period, the principal amount of Money Market Loans in
respect of which such offers are accepted shall be allocated by the
Administrative Agent among such Lenders as nearly as possible (in multiples of
US$1,000,000, as the Administrative Agent may deem appropriate) in proportion to
the aggregate principal amounts of such offers. Determinations by the
Administrative Agent of the amounts of Money Market Loans shall be conclusive in
the absence of manifest error.

 

Section 2.4 Prepayments.

 

(a) The Tranche A Borrowers may, upon notice to the Administrative Agent, TCCI
may, upon notice to the Canadian Sub-Agent, and TFA may, upon notice to the
Australian Sub-Agent, at any time or from time to time voluntarily prepay
Committed Loans (other than Bankers’ Acceptances, Drafts and BA Equivalent
Notes) or Money Market Loans made to it bearing interest at the Base Rate in
whole or in part without premium or penalty; provided that (i) such notice must
be received by the Applicable Agent not later than (x) in the case of Tranche A
Loans, 10:00 a.m. (Pacific time), (A) two Business Days prior to any date of
prepayment of Eurocurrency Rate Loans denominated in US Dollars, (B) three
Business Days (or four, in the case of prepayment of Loans denominated in
Special Notice Currencies) prior to any date of prepayment of Eurocurrency Rate
Loans denominated in Alternative Currencies, and (C) on the date of prepayment
of Base Rate Committed Loans or Money Market Loans bearing interest at the Base
Rate pursuant to Section 3.2, (y) in the case of Tranche B Loans, 9:00 a.m.
(Pacific

 

39



Toyota - 364 Day Credit Agreement (2015)

 

time) (A) two Business Days prior to the date of any date of prepayment of
Eurocurrency Rate Loans and (B) on the date of prepayment of Canadian Prime Rate
Loans or (z) in the case of Tranche C Loans, 9:00 a.m. (Pacific time) three
Business Days prior to the date of any date of prepayment of Tranche C Loans;
(ii) any prepayment of Loans other than Tranche B Loans denominated in Canadian
Dollars and other than Tranche C Loans shall be in a principal amount of
US$50,000,000 or a whole multiple of US$1,000,000 in excess thereof; (iii) any
prepayment of Tranche B Loans denominated in Canadian Dollars shall be in a
principal amount of CDN$5,000,000 or a whole multiple of CDN$500,000 in excess
thereof; and (iv) any prepayment of Tranche C Loans shall be in a principal
amount of A$5,000,000 or a whole multiple of A$500,000 in excess thereof. Except
as provided in the preceding sentence, a Borrower may not prepay all or any
portion of the principal amount of any Money Market Loan made to it prior to the
last day of the Interest Period therefor. Each such notice shall specify the
date and amount of such prepayment, whether the Loans to be prepaid are
Committed Loans or Money Market Loans, and the Type(s) of Loans to be prepaid.
The Applicable Agent will promptly notify each appropriate Lender of its receipt
of each such notice and the contents thereof with respect to Committed Loans,
and of the amount of such Lender’s Pro Rata Share of such prepayment of such
Committed Loans. The Administrative Agent will promptly notify each Lender that
has made a Money Market Loan that is to be prepaid of the receipt by the
Administrative Agent of each notice and the contents thereof with respect to
such Money Market Loan and the contents thereof and of the amount of such
prepayment of such Money Market Loan. If such notice is given by a Borrower,
such Borrower shall make such prepayment and the payment amount specified in
such notice shall be due and payable on the date specified therein. Any
prepayment of a Eurocurrency Rate Loan or a Tranche C Loan shall be accompanied
by all accrued interest thereon, together with any additional amounts required
pursuant to Section 3.5. Each such prepayment of Committed Loans shall be
applied to the Committed Loans of the appropriate Lenders in accordance with
their respective Pro Rata Shares. Each such prepayment of Money Market Loans
shall be applied ratably to the Money Market Loans of the Lenders that made such
Loans.

 

(b) (i) If for any reason the Total Outstandings applicable to the Tranche A
Borrowers at any time exceed the Aggregate Tranche A Commitments then in effect,
then the Tranche A Borrowers shall immediately prepay Loans in an aggregate
amount equal to such excess, (ii) if for any reason the Total Outstandings
applicable to TKG at any time exceed US$500,000,000, TKG shall immediately
prepay Loans in an aggregate amount equal to such excess, (iii) if for any
reason the Total Outstandings applicable to TCPR at any time exceed
US$1,000,000,000, TCPR shall immediately prepay Loans in an aggregate amount
equal to such excess, (iv) if for any reason the Total Outstandings applicable
to TLG at any time exceed US$500,000,000, TLG shall immediately prepay Loans in
an aggregate amount equal to such excess (v) if for any reason the Total
Outstandings applicable to TCCI at any time exceed the Aggregate Tranche B
Commitments then in effect, TCCI shall (x) immediately prepay Loans in an
aggregate amount equal to such excess and (y) to the extent necessary after TCCI
has made all prepayments required pursuant to clause (x), cash collateralize the
outstanding Bankers’ Acceptances, Drafts and BA Equivalent Notes in accordance
with Section 2.15(n) in an aggregate amount sufficient to eliminate such excess
and (vi) if for any reason the Total Outstandings applicable to TFA at any time
exceed the Aggregate Tranche C Commitments then in effect, TFA shall immediately
prepay Loans in an aggregate amount equal to such excess.

 

40



Toyota - 364 Day Credit Agreement (2015)

 

(c) Any Borrower may, upon notice to the applicable Swing Line Agent (with a
copy to the Administrative Agent), at any time or from time to time, voluntarily
prepay Swing Line Loans made to it in whole or in part without premium or
penalty; provided that (i) such notice must be received by the applicable Swing
Line Agent and the Administrative Agent not later than 10:00 a.m. (London time)
in the case of any Swing Line Loans funded in Europe, 10:00 a.m. (Pacific time)
in the case of any Swing Line Loans funded in the United States, 9:00 a.m.
(Pacific time) in the case of any Swing Line Loans funded in Canada or 10:00
a.m. (Sydney time) in the case of any Swing Line Loans funded in Australia on
the date of the prepayment, and (ii) any such prepayment shall be in a minimum
principal amount of US$1,000,000. Each such notice shall specify the date and
amount of such prepayment. If such notice is given by the applicable Borrower,
such Borrower shall make such prepayment and the payment amount specified in
such notice shall be due and payable on the date specified therein.

 

(d) If the Administrative Agent notifies the Borrowers that the aggregate of a
Lender’s Tranche A Loans, Tranche B Loans and Tranche C Loans plus such Lender’s
Pro Rata Share of the Outstanding Amount of all Swing Line Loans exceeds such
Lender’s Commitment Cap, then within two Business Days after receipt of such
notice, the Borrowers shall prepay Loans in an aggregate amount sufficient to
reduce the aggregate of such Lender’s Tranche A Loans, Tranche B Loans and
Tranche C Loans plus such Lender’s Pro Rata Share of the Outstanding Amount of
all Swing Line Loans to an amount not to exceed 100% of such Lender’s Commitment
Cap then in effect.

 

Section 2.5 Termination or Reduction of Commitments. (a) The Tranche A Borrowers
may, upon notice to the Administrative Agent, terminate or from time to time
permanently reduce the Aggregate Tranche A Commitments; TCCI may, upon notice to
the Canadian Sub-Agent and the Administrative Agent, terminate the Aggregate
Tranche B Commitments, or from time to time permanently reduce the Aggregate
Tranche B Commitments; and TFA may, upon notice to the Australian Sub-Agent and
the Administrative Agent, terminate the Aggregate Tranche C Commitments, or from
time to time permanently reduce the Aggregate Tranche C Commitments; provided
that (i) any such notice shall be received by the Applicable Agent not later
than 10:00 a.m. (Pacific time), on the Business Day immediately prior to the
date of termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount of US$25,000,000 or any whole multiple of US$5,000,000 in
excess thereof, (iii) such Borrower shall not terminate or reduce such Aggregate
Commitments if, after giving effect thereto and to any concurrent prepayments
hereunder, the Total Outstandings applicable to such Borrower would exceed the
Aggregate Commitments applicable to such Borrower, and (iv) if, after giving
effect to any reduction of the Aggregate Commitments, the Swing Line Sublimit or
the Australian Swing Line Sublimit exceeds the amount of the Aggregate
Commitments, such Sublimit shall be automatically reduced by the amount of such
excess. The Administrative Agent will promptly notify the Lenders of any such
notice of termination or reduction of the Aggregate Commitments. Any reduction
of the Aggregate Commitments shall be applied to the applicable Commitment of
each appropriate Lender according to its Pro Rata Share. All facility fees
accrued for the account of the applicable Borrower until the effective date of
any termination of the applicable Aggregate Commitments shall be paid on the
effective date of such termination.

 

41



Toyota - 364 Day Credit Agreement (2015)

 

(b) Non-Ratable Reduction. The Tranche A Borrowers, TCCI or TFA shall have the
right, at any time, upon at least three Business Days’ notice to a Defaulting
Lender (with a copy to the Administrative Agent), to terminate in whole such
Defaulting Lender’s Tranche A Commitments, Tranche B Commitments or Tranche C
Commitments, respectively. Such termination shall be effective, (x) with respect
to such Defaulting Lender’s unused Tranche A Commitments, Tranche B Commitments
or Tranche C Commitments, as applicable, on the date set forth in such notice,
provided, however, that such date shall be no earlier than three Business Days
after receipt of such notice and (y) with respect to each Tranche A Loan,
Tranche B Loan or Tranche C Loan outstanding to such Defaulting Lender, if such
Loan is a Base Rate Loan or Canadian Prime Rate Loan, on the date set forth in
such notice and, if such Loan is a Eurocurrency Rate Loan, a Tranche C Loan, a
Money Market LIBOR Loan or a Money Market Absolute Rate Loan, on the last day of
the then current Interest Period relating to such Loan. Upon termination of a
Lender’s Commitment under this Section 2.5(b), the Tranche A Borrowers, TCCI or
TFA, as applicable, will pay or cause to be paid all principal of, and interest
accrued to the date of such payment on, Tranche A Loans, Tranche B Loans or
Tranche C Loans, as applicable, owing to such Defaulting Lender and pay any
accrued facility fee payable to such Defaulting Lender pursuant to the
provisions of Section 2.8(a), and all other amounts payable to such Defaulting
Lender hereunder (including, but not limited to, any increased costs or other
amounts owing under Section 3.4 and any indemnification for Taxes under Section
3.1); and upon such payments, the obligations of such Defaulting Lender
hereunder shall, by the provisions hereof, be released and discharged; provided,
however, that (i) such Defaulting Lender’s rights under Sections 3.1, 3.4, 9.4
and 9.5, and its obligations under Section 8.7 shall survive such release and
discharge as to matters occurring prior to such date; and (ii) no claim that the
Tranche A Borrowers, TCCI or TFA may have against such Defaulting Lender arising
out of such Defaulting Lender’s default hereunder shall be released or impaired
in any way. Subject to Section 2.14, the aggregate amount of the Commitments of
the Lenders once reduced pursuant to this Section 2.5(b) may not be reinstated;
provided further, however, that if pursuant to this Section 2.5(b), the Tranche
A Borrowers, TCCI or TFA, as applicable, pay or cause to be paid to a Defaulting
Lender any principal of, or interest accrued on, the Tranche A Loans. Tranche B
Loans or Tranche C Loans owing to such Defaulting Lender, then the Tranche A
Borrowers, TCCI or TFA, as applicable, shall pay or cause to be paid a ratable
payment of principal and interest to all Tranche A Lenders, Tranche B Lenders or
Tranche C Lenders, as applicable, who are not Defaulting Lenders.

 

Section 2.6 Repayment of Loans.

 

(a) Each Borrower shall repay to the Applicable Agent for the account of the
Lenders on the Maturity Date applicable to such Borrower the aggregate principal
amount of Loans made to it and outstanding on such date.

 

(b) Each Borrower shall repay each Money Market Loan made to it on the earlier
to occur of (i) the last day of the Interest Period therefor and (ii) the
Revolving Maturity Date applicable to such Borrower.

 

(c) Each Borrower shall repay each Swing Line Loan made to it on the earlier to
occur of (i) the date ten Business Days after such Loan is made and (ii) the
Revolving Maturity Date applicable to such Borrower.

 

42



Toyota - 364 Day Credit Agreement (2015)

 

Section 2.7 Interest.

 

(a) Subject to the provisions of subsection (b) below, (i) subject to Section
3.2, each Eurocurrency Rate Loan shall bear interest on the outstanding
principal amount thereof for each Interest Period at a rate per annum equal to
the Eurocurrency Rate for such Interest Period plus the Applicable Rate (as
determined on the applicable Spread Determination Date); (ii) each Base Rate
Committed Loan shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the Base Rate
plus the Applicable Rate (as determined on the applicable Spread Determination
Date); (iii) each Canadian Prime Rate Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Canadian Prime Rate plus the Applicable Rate (as
determined on the applicable Spread Determination Date); (iv) each Swing Line
Loan shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Swing Line Rate; (v)
subject to Section 3.2, each Money Market LIBOR Loan shall bear interest on the
outstanding principal amount thereof for the Interest Period applicable thereto
at a rate per annum equal to the sum of the Eurocurrency Rate for such Interest
Period plus or minus the Money Market Margin quoted by the Lender making such
Loan; (vi) each Money Market Absolute Rate Loan shall bear interest on the
outstanding principal amount thereof for the Interest Period applicable thereto
at a rate per annum equal to the Money Market Absolute Rate quoted by the Lender
making such Loan; and (vii) each Tranche C Loan shall bear interest on the
outstanding principal amount thereof for each Interest Period at a rate per
annum equal to the Bank Bill Rate for such Interest Period plus the Applicable
Rate (as determined on the applicable Spread Determination Date).

 

(b) If any amount payable by any Borrower under any Loan Document is not paid
when due (without regard to any applicable grace periods), whether at stated
maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws. Accrued and
unpaid interest on past due amounts (including interest on past due interest)
shall be due and payable on demand.

 

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

 

Section 2.8 Fees.

 

(a) Facility Fee. TMCC, for the account of the Borrowers, shall pay or cause to
be paid to the Administrative Agent for the account of each Applicable Tranche
Lender in accordance with its Pro Rata Share, a facility fee in US Dollars equal
to the Applicable Percentage times the actual daily amount of the Aggregate
Commitments of such Applicable Tranche Lenders, regardless of usage (or, if the
Aggregate Commitments of such Applicable Tranche Lenders have terminated, on the
Outstanding Amount of all Loans and Swing Line Loans of such Applicable Tranche
Lender made to the applicable Borrower(s)), which fee shall accrue at all times
during the Tranche A Availability Period, the Tranche B Availability Period,

 

43



Toyota - 364 Day Credit Agreement (2015)

 

or the Tranche C Availability Period, as applicable (and thereafter so long as
any Loans or Swing Line Loans of such Applicable Tranche Lenders made to any
Applicable Borrower remain outstanding, other than Loans converted to Term Loans
pursuant to Section 2.13(c)), including at any time during which one or more of
the conditions in Article IV is not met, but shall terminate upon termination of
the applicable availability period or upon conversion of the applicable Loans to
Term Loans pursuant to Section 2.13(c); provided that no such fee shall be paid
on the unused Tranche A Commitments, unused Tranche B Commitments or unused
Tranche C Commitments of any Applicable Tranche Lender that is a Defaulting
Lender. Facility fees shall be calculated quarterly in arrears, and are due and
payable quarterly in arrears on the last Business Day of each March, June,
September and December, commencing with the first such date to occur after the
Closing Date, and on the Maturity Date (and, if applicable, thereafter on
demand). Notwithstanding the above, the facility fees payable to each Lender
shall be calculated with respect to such Lender’s Commitment Cap, such that in
no event shall the aggregate amount of the facility fees paid to any Lender
pursuant to this Section 2.8(a) exceed the facility fees that would have been
payable to such Lender if the aggregate amount of such Lender’s Commitments were
equal to the amount of its Commitment Cap.

 

(b) Other Fees. The Borrowers shall pay to the Arrangers and the Administrative
Agent for their own respective accounts fees in the amounts and at the times
specified in the Fee Letters, if any. Any such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever.

 

Section 2.9 Computation of Interest and Fees. All computations (a) of interest
for Base Rate Loans when the Base Rate is determined by BNP Paribas’s United
States “prime rate”, (b) of interest for Canadian Prime Rate Loans and (c) of
interest for Tranche C Loans shall be made on the basis of a year of 365 or 366
days, as the case may be, and actual days elapsed. All computations of Drawing
Fees shall be made on the basis of a year of 365 or 366 days, as applicable, and
the term to maturity of the applicable Draft. All computations of a Drawing
Purchase Price shall be made on the basis of a year of 365 days, and the term to
maturity of the applicable Draft. All other computations of fees and interest
shall be made on the basis of a 360-day year and actual days elapsed (which
results in more fees or interest, as applicable, being paid than if computed on
the basis of a 365-day year), or, in the case of interest in respect of
Committed Loans denominated in Alternative Currencies as to which market
practice differs from the foregoing, in accordance with such market practice.
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.11(a), bear interest for one
day.

 

Section 2.10 Evidence of Debt. The Loans made by each Lender shall be evidenced
by one or more accounts or records maintained by such Lender and by the
Administrative Agent in the ordinary course of business. The accounts or records
maintained by the Administrative Agent and each Lender shall be conclusive
absent manifest error of the amount of the Loans made by the Lenders to each
Borrower and the interest and payments thereon. Any failure to so record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of any Borrower under the Loan Documents to pay any amount owing with respect to
the Obligations of such Borrower. In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the

 

44



Toyota - 364 Day Credit Agreement (2015)

 

accounts and records of the Administrative Agent shall control in the absence of
manifest error. Upon the request of any Lender made through the Administrative
Agent, each Borrower shall execute and deliver to such Lender (through the
Administrative Agent) a Note, which shall evidence such Lender’s Loans in
addition to such accounts or records. Each Lender may attach schedules to its
Note and endorse thereon the date, Type (if applicable), amount, currency and
maturity of its Loans and payments with respect thereto.

 

Section 2.11 Payments Generally.

 

(a) All payments to be made by the Borrowers shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein and except with respect to principal of and
interest on Loans denominated in an Alternative Currency or Australian Dollars,
all payments by the Borrowers hereunder shall be made to the Administrative
Agent, for the account of the respective Lenders to which such payment is owed,
at the applicable Administrative Agent’s (or in the case of Tranche B Lenders,
the Canadian Sub-Agent’s) Office in US Dollars and in Same Day Funds not later
than 2:00 p.m. (or in the case of the Tranche B Lenders, not later than 12:00
p.m.) on the dates specified herein. Except as otherwise expressly provided
herein, all payments by the Borrowers hereunder with respect to principal and
interest on Loans denominated in an Alternative Currency shall be made to the
Administrative Agent (or in the case of TCCI, the Canadian Sub-Agent), for the
account of the respective Lenders to which such payment is owed, at the
applicable Administrative Agent’s Office or Canadian Sub-Agent’s Office in such
Alternative Currency and in Same Day Funds not later than the Applicable Time
specified by the Administrative Agent on the dates specified herein. Except as
otherwise expressly provided herein, all payments by TFA hereunder with respect
to principal and interest on Tranche C Loans shall be made to the Australian
Sub-Agent for the account of the respective Lenders to which such payment is
owed, through the applicable Australian Sub-Agent’s Office in Australian Dollars
and in Same Day Funds not later than the Applicable Time specified by the
Australian Sub-Agent on the dates specified herein. Except as otherwise
expressly provided herein, all payments by (i) the Tranche A Borrowers shall be
made to the Administrative Agent, (ii) TCCI shall be made to the Canadian
Sub-Agent and (iii) TFA shall be made to the Australian Sub-Agent, for the
account of the respective Lenders to which such payment is owed. Without
limiting the generality of the foregoing, the Administrative Agent may require
that (x) any payment by any Borrower due under this Agreement, other than any
payment to be made in respect of the Tranche B Facility or the Tranche C
Facility, be made in the United States, (y) any payments to be made by TCCI in
respect of the Tranche B Facility be made in Canada and (z) any payment to be
made by TFA in respect of the Tranche C Facility be made through the applicable
Australian Sub-Agent’s Office. If, for any reason, any Borrower is prohibited by
any Law from making any required payment hereunder in an Alternative Currency or
Australian Dollars, such Borrower shall make such payment in US Dollars in the
Dollar Equivalent of such currency payment amount. The Applicable Agent will
promptly distribute to each Lender its Pro Rata Share (or other applicable share
as provided herein) of such payment in like funds as received by wire transfer
to such Lender’s Lending Office. All payments received by the Administrative
Agent, the Canadian Sub-Agent or the Australian Sub-Agent (i) after 2:00 p.m.,
in the case of payments in US Dollars, or (ii) after the Applicable Time
specified by the Administrative Agent, the Canadian Sub-Agent or the Australian
Sub-Agent in the case of payments in an Alternative Currency or Australian
Dollars, shall in each case be

 

45



Toyota - 364 Day Credit Agreement (2015)

 

deemed received on the next succeeding Business Day and any applicable interest
or fee shall continue to accrue.

 

(b) If any payment to be made by any Borrower shall come due on a day other than
a Business Day, payment shall be made on the next following Business Day, and
such extension of time shall be reflected in computing interest or fees, as the
case may be. Whenever any payment hereunder in respect of Bankers’ Acceptances,
Drafts or BA Equivalent Notes shall be stated to be due on a day other than a
Canadian Business Day such payment shall be made on the next succeeding Canadian
Business Day.

 

(c) Unless a Borrower or any Lender has notified the Applicable Agent prior to
the time any payment is required to be made by it to the Administrative Agent,
the Canadian Sub-Agent or the Australian Sub-Agent hereunder, that such Borrower
or such Lender, as the case may be, will not make such payment, the
Administrative Agent, the Canadian Sub-Agent or the Australian Sub-Agent may
assume that such Borrower or such Lender, as the case may be, has timely made
such payment and may (but shall not be so required to), in reliance thereon,
make available a corresponding amount to the Person entitled thereto. If and to
the extent that such payment was not in fact made to the Administrative Agent,
the Canadian Sub-Agent or the Australian Sub-Agent in Same Day Funds, then:

 

(i) if a Borrower failed to make such payment, each Lender shall forthwith on
demand repay to the Applicable Agent the portion of such assumed payment that
was made available to such Lender in Same Day Funds, together with interest
thereon in respect of each day from and including the date such amount was made
available by the Administrative Agent, the Canadian Sub-Agent or the Australian
Sub-Agent to such Lender to the date such amount is repaid to the Administrative
Agent, the Canadian Sub-Agent or the Australian Sub-Agent in Same Day Funds at
the Overnight Rate from time to time in effect; and

 

(ii) if any Lender failed to make such payment, such Lender shall forthwith on
demand pay to the Applicable Agent the amount thereof in Same Day Funds,
together with interest thereon for the period from the date such amount was made
available by the Administrative Agent, the Canadian Sub-Agent or the Australian
Sub-Agent to the applicable Borrower to the date such amount is recovered by the
Administrative Agent, the Canadian Sub-Agent or the Australian Sub-Agent (the
“Compensation Period”) at a rate per annum equal to the Overnight Rate from time
to time in effect. If such Lender pays such amount to the Administrative Agent,
the Canadian Sub-Agent or the Australian Sub-Agent, then such amount shall
constitute such Lender’s Loan included in the applicable Borrowing. If such
Lender does not pay such amount forthwith upon the Administrative Agent’s, the
Canadian Sub-Agent’s or the Australian Sub-Agent’s demand therefor, the
Administrative Agent or the Canadian Sub-Agent may make a demand therefor upon
the applicable Borrower, and such Borrower shall pay such amount to the
Administrative Agent, the Canadian Sub-Agent or the Australian Sub-Agent,
together with interest thereon for the Compensation Period at a rate per annum
equal to the rate of interest applicable to the applicable Borrowing. Nothing
herein shall be deemed to relieve any Lender from its obligation to fulfill its
Commitment or to prejudice any rights which the Administrative Agent, the
Canadian Sub-Agent, the

 

46



Toyota - 364 Day Credit Agreement (2015)

 

Australian Sub-Agent or any Borrower may have against any Lender as a result of
any default by such Lender hereunder.

 

A notice of the Applicable Agent to any Lender or any Borrower with respect to
any amount owing under this subsection (c) shall be conclusive, absent manifest
error.

 

(d) If any Lender makes available to the Applicable Agent funds for any Loan to
be made by such Lender as provided in the foregoing provisions of this Article
II, and such funds are not made available to the applicable Borrower by the
Administrative Agent, the Canadian Sub-Agent or the Australian Sub-Agent because
the conditions to the applicable Borrowing set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent, the Canadian Sub-Agent or the Australian Sub-Agent shall return such
funds (in like funds as received from such Lender) to such Lender, without
interest, on the succeeding Business Day.

 

(e) The obligations of the Lenders hereunder to make Committed Loans and to fund
participations in Swing Line Loans are several and not joint. The failure of any
Lender to make any Committed Loan or to fund participations in Swing Line Loans
on any date required hereunder shall not relieve any other Lender of its
corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Committed Loan or
to fund participations in Swing Line Loans.

 

(f) Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.

 

(g) For the purposes of the Interest Act (Canada) and disclosure under such act,
whenever any interest or fees to be paid by TCCI under this Agreement is to be
calculated on the basis of a period of time that is less than a calendar year,
the yearly rate of interest to which the rate determined pursuant to such
calculation is equivalent is the rate so determined multiplied by the number of
days in the calendar year in which the same is to be ascertained and divided by
the actual number of days in such period of time.

 

(h) Notwithstanding any provision of this Agreement, in no event shall the
aggregate “interest” (as defined in section 347 of the Criminal Code (Canada))
payable by TCCI under this Agreement exceed the effective annual rate of
interest on the “credit advanced” (as defined in that section) under this
Agreement lawfully permitted by that section and, if any payment, collection or
demand pursuant to this Agreement in respect of “interest” (as defined in that
section) payable by TCCI is determined to be contrary to the provisions of that
section, such payment, collection or demand shall be deemed to have been made by
mutual mistake of TCCI, the Administrative Agent and the Lenders and the amount
of such payment or collection shall be refunded to TCCI. For the purposes of
this Agreement, the effective annual rate of interest shall be determined in
accordance with generally accepted actuarial practices and principles over the
relevant term and, in the event of dispute, a certificate of a Fellow of the
Canadian Institute of Actuaries appointed by the Administrative Agent will be
prima facie evidence of such rate.

 

47



Toyota - 364 Day Credit Agreement (2015)

 

Section 2.12 Sharing of Payments. If, other than as expressly provided elsewhere
herein, any Lender shall obtain on account of the Committed Loans made by it to
a Borrower, or the participations in Swing Line Loans held by it resulting in
such Lender’s receiving payment of a proportion of the aggregate amount of such
Committed Loans or participations and accrued interest thereon greater than its
pro rata share thereof as provided herein, then the Lender receiving such
greater proportion shall (a) notify the Applicable Agent of such fact, and (b)
purchase from the other Lenders (other than any Defaulting Lenders) such
participations in the Committed Loans and subparticipations in Swing Line Loans
and Swing Line Loans made by them to such Borrower as shall be necessary to
cause such purchasing Lender to share the excess payment in respect of such
Committed Loans and Swing Line Loans pro rata with each of them; provided,
however, that if all or any portion of such excess payment is thereafter
recovered from the purchasing Lender under any of the circumstances described in
Section 9.6 (including pursuant to any settlement entered into by the purchasing
Lender in its discretion), such purchase shall to that extent be rescinded and
each other Lender shall repay to the purchasing Lender the purchase price paid
therefor, together with an amount equal to such paying Lender’s ratable share
(according to the proportion of (i) the amount of such paying Lender’s required
repayment to (ii) the total amount so recovered from the purchasing Lender) of
any interest or other amount paid or payable by the purchasing Lender in respect
of the total amount so recovered, without further interest thereon. Each
Borrower agrees that any Lender so purchasing a participation or
subparticipation from another Lender may, to the fullest extent permitted by
Law, exercise all of its rights of payment (including any right of set-off, but
subject to Section 9.9) with respect to such participation or subparticipation
as fully as if such Lender were the direct creditor of such Borrower in the
amount of such participation or subparticipation. The Applicable Agent will keep
records (which shall be conclusive and binding in the absence of manifest error)
of participations or subparticipation purchased under this Section and will in
each case notify the Lenders following any such purchases or repayments. Each
Lender that purchases a participation or subparticipation pursuant to this
Section shall from and after such purchase have the right to give all notices,
requests, demands, directions and other communications under this Agreement with
respect to the portion of the Obligations purchased to the same extent as though
the purchasing Lender were the original owner of the Obligations purchased.

 

Section 2.13 Renewal of Revolving Maturity Date; Conversion to Term Loans.

 

(a) Not earlier than 60 days prior to, nor later than 30 days prior to, any
anniversary of the Closing Date, the Borrowers may, upon notice to the
Administrative Agent (which shall promptly notify the appropriate Lenders),
request a renewal of the Revolving Maturity Date applicable to such Borrower
then in effect for a period of up to 364 days. Within 20 days of delivery of
such notice, each appropriate Lender shall notify the Administrative Agent
whether or not it consents to such renewal (which consent may be given or
withheld in such Lender’s sole and absolute discretion). Any Lender not
responding within the above time period shall be deemed not to have consented to
such renewal. The Administrative Agent shall notify the applicable Borrower and
the appropriate Lenders of the Lenders’ responses not less than 24 days after
receipt of notice of such renewal request. If any Lender declines, or is deemed
to have declined, to consent to such renewal, the applicable Borrower may, at
its own expense, cause any such Lender to be replaced as a Lender pursuant to
Section 9.17. The applicable Borrower shall be deemed to have withdrawn any
request to renew the Revolving Maturity Date applicable to

 

48



Toyota - 364 Day Credit Agreement (2015)

 

such Borrower if it delivers or is required to deliver a notice of election to
convert the Loans to Term Loans pursuant to Section 2.13(c).

 

(b) The Revolving Maturity Date applicable to a Borrower shall be renewed only
if all appropriate Lenders committed to lend to such Borrower (after giving
effect to any replacements of Lenders permitted herein) (the “Consenting
Lenders”) have consented thereto. If so renewed, the Revolving Maturity Date
applicable to such Borrower, as to the Consenting Lenders, shall be renewed to a
requested date up to 364 days from the Revolving Maturity Date applicable to
such Borrower then in effect, effective as of the Revolving Maturity Date
applicable to such Borrower then in effect (such existing Revolving Maturity
Date being the “Revolving Renewal Effective Date”). The Administrative Agent and
the applicable Borrower shall promptly confirm to the Lenders such renewal and
the Revolving Renewal Effective Date. As a condition precedent to such renewal,
the applicable Borrower shall deliver to the Administrative Agent a certificate
of such Borrower dated as of the Revolving Renewal Effective Date (in sufficient
copies for each appropriate Lender) signed by a Responsible Officer of such
Borrower (i) certifying and attaching the resolutions adopted by such Borrower
approving or consenting to such renewal and (ii) certifying that, before and
after giving effect to such renewal, (A) the representations and warranties of
such Borrower contained in Article V and the other Loan Documents are true and
correct on and as of the Revolving Renewal Effective Date, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they are true and correct as of such earlier date, and except that
for purposes of this Section 2.13, the representations and warranties contained
in subsections (a) and (b) of Section 5.4 shall be deemed to refer to the most
recent statements furnished pursuant to subsections (a) and (b), respectively,
of Section 6.1, and (B) no Default with respect to such Borrower exists. The
applicable Borrower shall prepay any Committed Loans outstanding on the
Revolving Renewal Effective Date (and pay any additional amounts required
pursuant to Section 3.5) to the extent necessary to keep outstanding Committed
Loans ratable with any revised and new Pro Rata Shares of all the Lenders.

 

(c) Term Loan Conversion. Not later than seven Business Days prior to the
Revolving Maturity Date applicable to a Borrower, such Borrower may, upon notice
to the Administrative Agent (which shall promptly notify the appropriate
Lenders), elect to convert any outstanding Committed Loans made to such Borrower
into term Loans payable on the date (the “Term Maturity Date”) selected by such
Borrower, but in no event later than one year from the Revolving Maturity Date
applicable to such Borrower. Concurrently with delivering any Request for Loans
relating to Eurocurrency Rate Loans with an Interest Period ending after the
Revolving Maturity Date applicable to such Borrower, such Borrower shall deliver
a notice to the Administrative Agent that it elects to convert the Loans into
term Loans in accordance with the preceding sentence. If a Borrower so elects to
convert the Loans made to it to term Loans, subject to the satisfaction of the
conditions precedent contained in this Section 2.13(c), the Maturity Date
applicable to such Borrower shall automatically be extended to the Term Maturity
Date effective as of the Revolving Maturity Date applicable to such Borrower
then in effect (such existing Revolving Maturity Date being the “Term Extension
Effective Date”), and, on and after the Term Extension Effective Date, the Loans
made to such Borrower shall be term Loans that (i) may not be reborrowed once
repaid, (ii) in the case of loans denominated in US Dollars, may be converted
from Base Rate Loans to Eurocurrency Rate Loans and from Eurocurrency Rate Loans
to Base Rate Loans and, in the case of Loans denominated in Canadian Dollars,
may

 

49



Toyota - 364 Day Credit Agreement (2015)

 

be continued as Canadian Prime Rate Loans, Bankers’ Acceptances, Drafts or BA
Equivalent Notes as provided therein, (iii) bear interest on the outstanding
principal amount thereof in accordance with Section 2.7 and (iv) are payable in
full on the Term Maturity Date applicable to such Borrower. The Administrative
Agent and the applicable Borrower shall promptly confirm to the appropriate
Lenders such extension and the Term Extension Effective Date. As conditions
precedent to such extension, (A) the Applicable Borrower shall pay to the
Administrative Agent the Term Loan Conversion Fee, (B) the applicable Borrower
shall deliver to the Administrative Agent a certificate of such Borrower dated
as of the Term Extension Effective Date (in sufficient copies for each
appropriate Lender) signed by a Responsible Officer of such Borrower certifying
that no Default applicable to such Borrower exists, and (C) as of the Term
Extension Effective Date, any outstanding Money Market Loans made to such
Borrower shall have been prepaid, to the extent permitted by Section 2.4(a), or
repaid in accordance with this Agreement, and if such prepayment or repayment is
to be made in whole or in part from Committed Loans, such Committed Loans shall
have been made at least one Business Day prior to the Term Extension Effective
Date.

 

(d) Any election by a Tranche A Borrower made pursuant to Section 2.13(b) in
relation to the Tranche A Loans made to such Tranche A Borrower shall be
immediately binding on all other Tranche A Borrowers, without further action or
notice by the Administrative Agent.

 

(e) This Section shall supersede any provisions in Section 2.12 or Section 9.1
to the contrary.

 

Section 2.14 Increase in Commitments.

 

(a) Provided there exists no Default applicable to any Tranche A Borrower, upon
notice by TMCC to the Administrative Agent (which shall promptly notify the
appropriate Lenders), TMCC may from time to time, request an increase in the
Aggregate Commitments applicable to all Tranche A Borrowers to an amount (for
all such requests) not exceeding US$5,660,000,000. At the time of sending such
notice, TMCC (in consultation with the Administrative Agent) shall specify the
time period within which each Lender is requested to respond (which shall in no
event be less than 10 Business Days from the date of delivery of such notice to
the appropriate Lenders). Each appropriate Lender shall notify the
Administrative Agent within such time period whether or not it agrees to
increase its Commitment and, if so, whether by an amount equal to, greater than,
or less than its Pro Rata Share of such requested increase. Any appropriate
Lender not responding within such time period shall be deemed to have declined
to increase its Commitment. The Administrative Agent shall notify all of the
Tranche A Borrowers and each appropriate Lender of the Lenders’ responses to
each request made hereunder. To achieve the full amount of a requested increase,
TMCC may also invite additional Eligible Assignees to become Lenders pursuant to
a joinder agreement in form and substance satisfactory to the Administrative
Agent and its counsel; provided that the minimum commitment of each such
Eligible Assignee is not less than US$10,000,000. The consent of the Lenders is
not required to increase the amount of the Aggregate Tranche A Commitments
pursuant to this Section, except that each appropriate Lender shall have the
right to consent to an increase in the amount of its Commitment as set forth in
this Section 2.14(a). If the Lenders and Eligible Assignees do not agree to
increase the applicable Aggregate Tranche A Commitments by the amount requested
by TMCC pursuant to this Section 2.14(a), TMCC may (i) withdraw its

 

50



Toyota - 364 Day Credit Agreement (2015)

 

request for an increase in its entirety or (ii) accept, in whole or in part, the
increases that have been offered.

 

(b) If the applicable Aggregate Commitments are increased in accordance with
this Section, the Administrative Agent and TMCC shall determine the effective
date (the “Increase Effective Date”) and the final allocation of such increase.
The Administrative Agent shall promptly notify TMCC and the appropriate Lenders
of the final allocation of such increase and the Increase Effective Date. As a
condition precedent to such increase, each Tranche A Borrower shall deliver to
the Administrative Agent a certificate of such Tranche A Borrower dated as of
the Increase Effective Date (in sufficient copies for each appropriate Lender)
signed by a Responsible Officer of such Tranche A Borrower certifying that no
Default applicable to such Tranche A Borrower exists. The Tranche A Borrowers
shall prepay any Committed Loans outstanding on the Increase Effective Date (and
pay any additional amounts required pursuant to Section 3.5) to the extent
necessary to keep the outstanding Committed Loans ratable with any revised Pro
Rata Shares arising from any nonratable increase in the Commitments under this
Section.

 

(c) This Section shall supersede any provisions in Sections 2.12 or 9.1 to the
contrary.

 

Section 2.15 Drawings of Bankers’ Acceptances, Drafts and BA Equivalent Notes.

 

(a) Request for Drawing. Each Drawing shall be made on notice, given not later
than 11:00 a.m. (Montreal time) on a Canadian Business Day at least two Canadian
Business Days prior to the date of the proposed Drawing, by TCCI to the Canadian
Sub-Agent, which shall give each Tranche B Lender prompt notice thereof by
telecopier. Each notice of a Drawing shall be in writing (including by
telecopier), in substantially the form of Exhibit A-1 hereto, specifying therein
the requested (i) date of such Drawing (which shall be a Canadian Business Day),
(ii) aggregate Face Amount of such Drawing and (iii) initial BA Maturity Date
for each Bankers’ Acceptance and Draft comprising part of such Drawing;
provided, however, that, if the Canadian Sub-Agent determines in good faith
(which determination shall be conclusive and binding upon TCCI) that the Drafts
to be accepted and purchased (or purchased, as the case may be) as part of any
Drawing cannot, due solely to the requested aggregate Face Amount thereof, be
accepted and/or purchased ratably by the Tranche B Lenders in accordance with
Section 2.1(b), then the aggregate Face Amount of such Bankers’ Acceptances to
be created and purchased and Drafts to be purchased shall be reduced to such
lesser amount as the Canadian Sub-Agent determines will permit such Drafts
comprising part of such Drawing to be so accepted and purchased (or to be
purchased, as the case may be). The Canadian Sub-Agent agrees that it will, as
promptly as practicable, notify TCCI of the unavailability of Bankers’
Acceptances. Each Draft in connection with any requested Drawing (A) shall be in
a minimum amount of CDN$5,000,000 or an integral multiple of CDN$1,000,000 in
excess thereof, and (B) shall be dated the date of the proposed Drawing. Each
Tranche B Lender shall, before 1:00 P.M. (Montreal time) on the date of each
Drawing, (i) complete one or more Drafts in accordance with the related
Committed Loan Notice, accept such Drafts and purchase the Bankers’ Acceptances
created thereby for the Drawing Purchase Price; or (ii) complete one or more
Drafts in accordance with the Committed Loan Notice and purchase such Drafts for
the Drawing Purchase Price and shall, before 1:00 P.M. (Montreal time) on such
date, make available for the account of its Applicable Lending

 

51



Toyota - 364 Day Credit Agreement (2015)

 

Office to the Canadian Sub-Agent at its Canadian Sub-Agent’s Office, in same day
funds, the Drawing Purchase Price payable by such Tranche B Lender for such
Drafts less the Drawing Fee payable to such Tranche B Lender with respect
thereto under Section 2.15(b). Upon the fulfillment of the applicable conditions
set forth in Section 4.2, the Canadian Sub-Agent will make the funds it has
received from the Tranche B Lenders available to TCCI by wire transfer in
accordance with instructions provided to (and reasonably acceptable to) the
Canadian Sub-Agent by the Canadian Borrower.

 

(b) Drawing Fees. TCCI shall, on the date of each Drawing and on the date of
each renewal of any outstanding Bankers’ Acceptances or BA Equivalent Notes, pay
to the Canadian Sub-Agent, in Canadian Dollars, for the ratable account of the
Tranche B Lenders accepting Drafts and purchasing Bankers’ Acceptances or
purchasing Drafts which have not been accepted by any Tranche B Lender, the
Drawing Fee with respect to such Drafts. TCCI irrevocably authorizes each such
Tranche B Lender to deduct the Drawing Fee payable with respect to each Draft of
such Tranche B Lender from the Drawing Purchase Price payable by such Tranche B
Lender in respect of such Draft in accordance with this Section 2.15 and to
apply such amount so withheld to the payment of such Drawing Fee for the account
of TCCI and, to the extent such Drawing Fee is so withheld and legally permitted
to be so applied, TCCI’s obligations under the preceding sentence in respect of
such Drawing Fee shall be satisfied.

 

(c) Limitations on Drawings. Anything in Section 2.15(a) to the contrary
notwithstanding, TCCI may not select a Drawing if the obligation of the Tranche
B Lenders to purchase and accept Bankers’ Acceptances shall then be suspended
pursuant to Section 2.15(e) or 3.2(b).

 

(d) Binding Effect of Committed Loan Notices. Each Committed Loan Notice for a
Drawing shall be irrevocable and binding on TCCI. In the case of any proposed
Drawing, TCCI shall indemnify each Tranche B Lender (absent any gross negligence
by the Tranche B Lender) against any loss, cost or expense incurred by such
Tranche B Lender as a result of any failure to fulfill on or before the date
specified in the Committed Loan Notice for such Drawing the applicable
conditions set forth in Section 4.2, including, without limitation, any loss,
cost or expense incurred by reason of the liquidation or reemployment of
deposits or other funds acquired by such Tranche B Lender to fund the Drawing
Purchase Price to be paid by such Tranche B Lender for Drafts when, as a result
of such failure, such Drafts are not issued on such date (but, in any event,
excluding any loss of profit and the Drawing Fee applicable to such Drafts).

 

(e) Circumstances Making Bankers’ Acceptances Unavailable. If the Canadian
Sub-Agent in good faith determines that for any reason a market for Bankers’
Acceptances does not exist at any time or the Tranche B Lenders cannot for other
reasons, after reasonable efforts, readily sell Bankers’ Acceptances or perform
their other obligations under this Agreement with respect to Bankers’
Acceptances, the Canadian Sub-Agent will promptly so notify TCCI and each
Tranche B Lender. Thereafter, TCCI’s right to request the acceptance and/or
purchase of Drafts shall be and remain suspended until the Canadian Sub-Agent
determines and notifies TCCI and each Tranche B Lender that the condition
causing such determination no longer exists.

 

52



Toyota - 364 Day Credit Agreement (2015)

 

(f) Presigned Draft Forms. To enable the Tranche B Lenders to create Bankers’
Acceptances or purchase Drafts, as the case may be, in accordance with
Section 2.1(b) and this Section 2.15, TCCI hereby appoints each Tranche B Lender
as its attorney to sign and endorse on its behalf (for the purpose of acceptance
and/or purchase of Drafts pursuant to this Agreement), in handwriting or by
facsimile or mechanical signature as and when deemed necessary by such Tranche B
Lender, blank forms of Drafts. In this respect, it is each Tranche B Lender’s
responsibility to maintain an adequate supply of blank forms of Drafts for
acceptance under this Agreement. TCCI recognizes and agrees that all Drafts
signed and/or endorsed on its behalf by a Tranche B Lender shall bind TCCI as
fully and effectually as if signed in the handwriting of and duly issued by the
proper signing officers of TCCI. Each Tranche B Lender is hereby authorized (for
the purpose of acceptance and/or purchase of Drafts pursuant to this Agreement)
to complete and issue such Drafts endorsed in blank in such face amounts as may
be determined by such Tranche B Lender; provided that the aggregate amount
thereof is equal to the aggregate amount of Drafts required to be purchased by
such Tranche B Lender. On request by TCCI, a Tranche B Lender shall cancel all
forms of Drafts which have been pre-signed or pre-endorsed by or on behalf of
TCCI and which are held by such Tranche B Lender and have not yet been issued in
accordance herewith. Each Tranche B Lender further agrees to retain such records
in the manner and/or the statutory periods provided in the various Canadian
provincial or federal statutes and regulations which apply to such Tranche B
Lender. Each Tranche B Lender shall maintain a record with respect to Drafts
held by it in blank hereunder, voided by it for any reason, accepted and
purchased by it hereunder, and cancelled at their respective maturities. Each
Tranche B Lender agrees to provide such records to TCCI at TCCI’s expense upon
request. Drafts shall be signed by a duly authorized officer or officers of TCCI
or by its attorneys, including its attorneys appointed pursuant to this Section
2.15(f). Notwithstanding that any person whose signature appears on any Drafts
as a signatory for TCCI may no longer be an authorized signatory for TCCI at the
date of issuance of any Drafts, such signature shall nevertheless be valid and
sufficient for all purposes as if such authority had remained in force at the
time of such issuance, and any such Drafts so signed shall be binding on TCCI.

 

(g) Distribution of Bankers’ Acceptances. Bankers’ Acceptances and Drafts
purchased by a Tranche B Lender in accordance with the terms of Section 2.1(b)
and this Section 2.15 may, in such Tranche B Lender’s sole discretion, be held
by such Tranche B Lender for its own account until the applicable BA Maturity
Date or sold, rediscounted or otherwise disposed of by it at any time prior
thereto in any relevant market therefor.

 

(h) Failure to Fund in Respect of Drawings. The failure of any Tranche B Lender
to fund the Drawing Purchase Price to be funded by it as part of any Drawing
shall not relieve any other Tranche B Lender of its obligation hereunder to fund
its Drawing Purchase Price on the date of such Drawing, but no Tranche B Lender
shall be responsible for the failure of any other Tranche B Lender to fund the
Drawing Purchase Price to be funded or made, as the case may be by such other
Tranche B Lender on the date of any Drawing.

 

(i) Issue of BA Equivalent Notes. TCCI shall, at the request of a Tranche B
Lender, issue one or more non-interest bearing promissory notes (each a “BA
Equivalent Note”) payable on the date of maturity of the unaccepted Draft
referred to below, in such form as such Tranche B Lender may specify, in a
principal amount equal to the Face Amount of, and in exchange for, any
unaccepted Drafts which such Tranche B Lender has purchased or has arranged to
have

 

53



Toyota - 364 Day Credit Agreement (2015)

 

purchased in accordance with Section 2.1(b). TCCI and each Tranche B Lender
hereby acknowledge and agree that from time to time certain Tranche B Lenders
may elect not to receive any BA Equivalent Note, and TCCI and each applicable
Tranche B Lender agrees that with respect to any such Tranche B Lender, in lieu
of receiving BA Equivalent Notes, the applicable Tranche B Loan may be evidenced
by a loan account which such Tranche B Lender shall maintain in its name, and in
such event such loan account shall be entitled to all the benefits of BA
Equivalent Notes.

 

(j) Payment, Conversion or Renewal of Bankers’ Acceptances. Upon the maturity of
a Bankers’ Acceptance, Draft or BA Equivalent Note, TCCI may (i) elect to issue
a replacement Bankers’ Acceptance, Draft or BA Equivalent Note by giving a
Committed Loan Notice in accordance with Section 2.15(a), (ii) elect to have all
or a portion of the Face Amount of such Bankers’ Acceptance, Draft or BA
Equivalent Note converted to a Canadian Prime Rate Loan, by giving a Notice of
Borrowing in accordance with Section 2.2, or (iii) pay, on or before 10:00 a.m.
(Montreal time) on the maturity date for such Bankers’ Acceptance, Draft or BA
Equivalent Note, an amount in Canadian Dollars equal to the Face Amount of such
Bankers’ Acceptance, Draft or BA Equivalent Note (notwithstanding that a Tranche
B Lender may be the holder thereof at maturity). Any such payment shall satisfy
TCCI’s obligations under the Bankers’ Acceptance, Draft or BA Equivalent Note to
which it relates and the relevant Lender shall thereafter be solely responsible
for the payment of such Bankers’ Acceptances, Drafts or BA Equivalent Notes.
During the existence of an Event of Default with respect to TCCI, no Drawing may
be requested, nor may any Bankers' Acceptance, Draft or BA Equivalent Note be
renewed or continued by TCCI, without the consent of the applicable Required
Lenders, and the Required Lenders may demand that any or all of the then
outstanding Bankers' Acceptances, Drafts and BA Equivalent Notes be prepaid by
TCCI on the last day of the then current BA Maturity Date with respect thereto.

 

(k) Automatic Conversion. If TCCI fails to pay any Bankers’ Acceptance, Draft or
BA Equivalent Note when due, or to issue a replacement Bankers’ Acceptance,
Draft or BA Equivalent Note in the Face Amount of such Bankers’ Acceptance,
Draft or BA Equivalent Note pursuant to Section 2.15 (j), the unpaid amount due
and payable in respect thereof shall be converted, as of such date, and without
any necessity for TCCI to give a Notice of Borrowing in accordance with Section
2.2, to a Canadian Prime Rate Loan made by the Tranche B Lenders ratably under
this Agreement and shall bear interest calculated and payable as provided in
Section 2.7.

 

(l) Payment of Bankers Acceptances on Default. In the event that the maturity of
outstanding Bankers’ Acceptances, Drafts and BA Equivalent Notes is accelerated
pursuant to Section 7.1, TCCI shall pay to the Canadian Sub-Agent in Canadian
Dollars in same-day funds the aggregate principal amount of all such Bankers’
Acceptances, Drafts and BA Equivalent Notes in satisfaction of its obligations
in respect thereof.

 

(m) Inconsistencies. In the event of any inconsistency between the provisions of
this Section 2.15 and any other provision of Article II with respect to Bankers’
Acceptances or BA Equivalent Notes, the provisions of this Section 2.15 shall
prevail.

 

54



Toyota - 364 Day Credit Agreement (2015)

 

(n) Cash Collateralization. Subject to Section 2.15(l), (i) an amount equal to
the aggregate Face Amount of all Bankers’ Acceptances, Drafts and BA Equivalent
Notes which are subject to any voluntary or mandatory prepayment by TCCI shall
be deposited by TCCI with the Canadian Sub-Agent, in Canadian Dollars, until the
BA Maturity Date of each such Bankers’ Acceptance, Drafts and BA Equivalent Note
and (ii) upon the BA Maturity Date of any Bankers’ Acceptance, Draft or BA
Equivalent Note in respect of which any such deposit has been made, the Canadian
Sub-Agent shall be, and hereby is, authorized (without notice to or any further
action by TCCI) to apply such amount (or the applicable portion thereof) to the
payment of such Bankers’ Acceptance, Draft or BA Equivalent Note.

 

Section 2.16 Swing Line Loans.

 

(a) The Swing Line. Subject to the terms and conditions set forth herein each
applicable Swing Line Lender severally agrees, in reliance upon the agreements
of the other Lenders set forth in this Section 2.16 to make loans (each such
loan, a “Swing Line Loan”) (x) in US Dollars or any Alternative Currency to the
Borrowers other than TFA and (y) in Australian Dollars to TFA, from time to time
on any Business Day during the Availability Period applicable to such Borrower
in an aggregate amount not to exceed at any time outstanding (i) for each
applicable Swing Line Lender, such Swing Line Lender’s applicable Swing Line
Commitment, (ii) for all Swing Line Loans made to the Borrowers other than TFA,
the amount of the Swing Line Sublimit, notwithstanding the fact that such Swing
Line Loans, when aggregated with the ratable share of the Outstanding Amount of
Committed Loans and Money Market Loans of the Lender acting as Swing Line
Lender, may exceed the amount of such Lender’s Commitments or (iii) for all
Swing Line Loans made to TFA, the amount of the Australian Swing Line Sublimit;
provided, however, that after giving effect to any Swing Line Loan, (i) the
Total Outstandings in respect of the Tranche A Borrowers, TCCI or TFA,
respectively, shall not exceed the applicable Aggregate Commitments, (ii) the
aggregate Outstanding Amount of the Committed Loans of any Lender under the
Tranche A Commitments, Tranche B Commitments or Tranche C Commitments, as
applicable, plus such Lender’s Pro Rata Share of the Outstanding Amount of all
Swing Line Loans to the applicable Borrower(s) shall not exceed such Lender’s
Commitment applicable to such Borrower(s), (iii) the aggregate Outstanding
Amount of Committed Loans of any Lender under the Tranche A Facility, the
Tranche B Facility and the Tranche C Facility, plus such Lender’s Pro Rata Share
of the Outstanding Amount of all Swing Line Loans, plus, in the case of a Swing
Line Lender with a Swing Line Commitment in Australian Dollars and without
duplication, such Lender’s Swing Line Loans made to TFA shall not exceed such
Lender’s Commitment Cap, and (iv) if after giving effect to any Swing Line Loan
the Unused Tranche A Commitment would be less than or equal to the Dollar
Equivalent of EUR 300,000,000 (as determined by the Administrative Agent), then,
only to the extent TKG has not borrowed EUR 300,000,000 as of the date such Loan
is to be made, such Swing Line Loan shall not be made without the consent of TKG
(which consent may be waived only by TKG) and provided, further, that the
Borrowers shall not use the proceeds of any Swing Line Loan to refinance any
outstanding Swing Line Loan. Each Swing Line Borrowing shall consist of
borrowings made from the several applicable Swing Line Lenders ratably to their
respective applicable Swing Line Commitments. Within the foregoing limits, and
subject to the other terms and conditions hereof, the Borrowers may borrow under
this Section 2.16, prepay under Section 2.4, and reborrow under this Section
2.16. Immediately upon the making of a Swing Line Loan, each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the Swing

 

55



Toyota - 364 Day Credit Agreement (2015)

 

Line Lender a risk participation in such Swing Line Loan in an amount equal to
the product of such Lender’s ratable share times the amount of such Swing Line
Loan.

 

(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
applicable Borrower’s irrevocable notice to the applicable Swing Line Agent and
the Administrative Agent, which (x) in the case of Swing Line Loans requested by
notice to the Administrative Agent, may be given by telephone and (y) in the
case of Swing Line Loans requested by notice to a Swing Line Agent, may not be
given by telephone, but may be given by electronic delivery, confirmed promptly
by delivery to the applicable Swing Line Agent and the Administrative Agent of
an original Swing Line Loan Notice, appropriately completed and signed by a
Responsible Officer of the applicable Borrower. Each such notice must be
received by the applicable Swing Line Agent and the Administrative Agent not
later than 10:00 a.m. (London time) in the case of any Swing Line Loans to be
funded in Europe, 10:00 a.m. (Pacific time) in the case of any Swing Line Loans
to be funded in the United States, 9:00 a.m. (Pacific time) in the case of any
Swing Line Loans to be funded in Canada or 9:00 a.m. (Sydney time) in the case
of any Swing Line Loans to be funded in Australia on the requested borrowing
date, and shall specify (i) the amount and currency to be borrowed, which shall
be a minimum of US$1,000,000, (or CDN$500,000 where the Swing Line Borrowing is
requested by TCCI or A$500,000 where the Swing Line Borrowing is requested by
TFA) (provided that, in the case of TMFNL, such amount shall not be less than
the Dollar Equivalent of EUR 100,000 or any other amount (or meeting any other
criterion) as at any time ensures that it does not qualify as attracting funds
from the “public” under or pursuant to the Netherlands Financial Supervision Act
(wet op het financieel toezicht)), (ii) the requested borrowing date, which
shall be a Business Day and (iii) the Interest Period applicable to such Swing
Line Borrowing. Each such telephonic notice must be confirmed promptly by
delivery to the applicable Swing Line Agent and the Administrative Agent of a
written Swing Line Loan Notice, appropriately completed and signed by a
Responsible Officer of the applicable Borrower. Promptly after receipt by the
applicable Swing Line Agent of any telephonic Swing Line Loan Notice, such Swing
Line Agent will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has also received such Swing Line Loan
Notice and, if not, such Swing Line Agent will notify the Administrative Agent
(by telephone or in writing) of the contents thereof, and will notify each Swing
Line Lender (by telephone or in writing) of the contents thereof. Unless the
applicable Swing Line Agent has received notice (by telephone or in writing)
from the Administrative Agent (including at the request of any Lender) prior to
2:00 p.m. (London time, in the case of any Swing Line Loan to be funded in
Europe, New York City time, in the case of any Swing Line Loan to be funded in
North America or Sydney time, in the case of any Swing Line Loan to be funded in
Australia) on the date of the proposed Swing Line Borrowing (A) directing each
Swing Line Lender not to make such Swing Line Loan as a result of the
limitations set forth in the first proviso to the first sentence of Section
2.16(a), or (B) that one or more of the applicable conditions specified in
Article IV is not then satisfied, then, subject to the terms and conditions
hereof, each applicable Swing Line Lender will, not later than 3:00 p.m. (London
time, in the case of any Swing Line Loan to be funded in Europe, Pacific time,
in the case of any Swing Line Loan to be funded in the United States, Montreal
time, in the case of any Swing Line Loan to be funded in Canada or Sydney time,
in the case of any Swing Line Loan to be funded in Australia) on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to the applicable Borrower at its office by crediting

 

56



Toyota - 364 Day Credit Agreement (2015)

 

the account of such Borrower on the books of the applicable Swing Line Agent in
Same Day Funds or as otherwise directed by such Borrower.

 

(c) Refinancing of Swing Line Loans.

 

(i) The Swing Line Lenders at any time in their respective sole and absolute
discretion may direct the applicable Swing Line Agent to request, on behalf of
the applicable Borrower (and each Borrower hereby irrevocably authorizes each
Swing Line Agent to so request on its behalf), that each Lender make a Base Rate
Committed Loan for the account of such Borrower in an amount equal to such
Lender’s ratable share of (A) the amount of Swing Line Loans made to such
Borrower and then outstanding, in the case of Swing Line Loans denominated in US
Dollars, or (B) the Dollar Equivalent of the amount of Swing Line Loans made to
such Borrower and then outstanding, in the case of Swing Line Loans denominated
in any Alternative Currency or Australian Dollars. Such request shall be made in
writing (which written request shall be deemed to be a Committed Loan Notice for
purposes hereof) and in accordance with the requirements of Section 2.2, without
regard to the minimum and multiples specified therein for the principal amount
of Base Rate Loans, but subject to the unutilized portion of the Aggregate
Commitments and the conditions set forth in Section 4.2. The applicable Swing
Line Agent shall furnish the applicable Borrower with a copy of the applicable
Committed Loan Notice promptly after delivering such notice to the Applicable
Agent. Each Lender shall make an amount equal to its ratable share of the amount
specified in such Committed Loan Notice available to the Applicable Agent in
Same Day Funds for the account of the applicable Swing Line Lenders at the
Administrative Agent’s Office, the Canadian Sub-Agent’s Office or the Australian
Sub-Agent’s Office, as applicable, for US Dollar-denominated payments not later
than 1:00 p.m. on the day specified in such Committed Loan Notice, whereupon,
subject to Section 2.16(c)(ii), each Lender that so makes funds available shall
be deemed to have made a Base Rate Committed Loan to the applicable Borrower in
such amount. The Applicable Agent shall remit the funds so received to the Swing
Line Lenders.

 

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Committed Borrowing in accordance with Section 2.16(c)(i), the request for Base
Rate Committed Loans submitted by the applicable Swing Line Agent as set forth
herein shall be deemed to be a request by such Swing Line Agent that each Lender
fund its risk participation in the relevant Swing Line Loan and each such
Lender’s payment to the Administrative Agent for the account of the Swing Line
Lenders pursuant to Section 2.16(c)(i) shall be deemed payment in respect of
such participation.

 

(iii) If any Lender fails to make available to the Applicable Agent for the
account of the Swing Line Lenders any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.16(c) by the time
specified in Section 2.16(c)(i), the Swing Line Lenders shall be entitled to
recover from such Lender (acting through the Applicable Agent), on demand, such
amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lenders at a rate per annum equal to the applicable Overnight Rate from
time to time in effect, plus any administrative, processing

 

57



Toyota - 364 Day Credit Agreement (2015)

 

or similar fees customarily charged by the applicable Swing Line Lender in
connection with the foregoing. If such Lender pays such amount (with interest
and fees as aforesaid), the amount so paid shall constitute such Lender’s
Committed Loan included in the relevant Committed Borrowing or funded
participation in the relevant Swing Line Loan, as the case may be. A certificate
of a Swing Line Lender submitted to any Lender (through the Applicable Agent)
with respect to any amounts owing under this clause (iii) shall be conclusive
absent manifest error.

 

(iv) Each Lender’s obligation to make Committed Loans or to purchase and fund
risk participations in Swing Line Loans pursuant to this Section 2.16(c) shall
be absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against any Swing Line Lender, any Borrower or any other
Person for any reason whatsoever, (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Lender’s obligation to
make Committed Loans pursuant to this Section 2.16(c) is subject to the
conditions set forth in Section 4.2. No such funding of risk participations
shall relieve or otherwise impair the obligation of any Borrower to repay Swing
Line Loans made to it, together with interest as provided herein.

 

(d) Repayment of Participations.

 

(i) At any time after any Lender has purchased and funded a risk participation
in a Swing Line Loan, if the applicable Swing Line Lender receives any payment
on account of such Swing Line Loan, such Swing Line Lender will promptly
distribute to such Lender its ratable share thereof in the same funds as those
received by such Swing Line Lender.

 

(ii) If any payment received by a Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by such Swing Line
Lender under any of the circumstances described in Section 9.6 (including
pursuant to any settlement entered into by such Swing Line Lender in its
discretion), each Lender shall pay to such Swing Line Lender its ratable share
thereof on demand of the Administrative Agent, plus interest thereon from the
date of such demand to the date such amount is returned, at a rate per annum
equal to the applicable Overnight Rate. The Administrative Agent will make such
demand upon the request of the applicable Swing Line Lender. The obligations of
the Lenders under this clause shall survive the payment in full of the
Obligations and the termination of this Agreement.

 

(e) Interest for Account of Swing Line Lenders. The applicable Swing Line Agent
shall be responsible for invoicing the applicable Borrower for interest on the
Swing Line Loans. Until each Lender funds its Base Rate Committed Loan or risk
participation pursuant to this Section 2.16 to refinance such Lender’s ratable
share of any Swing Line Loan, interest in respect of such ratable share shall be
solely for the account of the respective Swing Line Lenders.

 

58



Toyota - 364 Day Credit Agreement (2015)

 

(f) Payments Directly to Swing Line Lender. Each Borrower shall make all
payments of principal and interest in respect of the Swing Line Loans made
directly to the applicable Swing Line Agent, for the account of the respective
Swing Line Lenders.

 

Section 2.17 Defaulting Lenders.

 

(a) Generally. Anything contained herein to the contrary notwithstanding, (i) to
the extent permitted by applicable law, until such time as the Default Excess
with respect to such Defaulting Lender shall have been reduced to zero, any
prepayment of the Loans shall, if the Tranche A Borrowers, TCCI or TFA, as
applicable, so direct at the time of making such prepayment, be applied to the
Loans of other Applicable Tranche Lenders as if such Defaulting Lender had no
Tranche A Loans, Tranche B Loans or Tranche C Loans, as applicable, outstanding;
(ii) such Defaulting Lender’s unused Aggregate Commitments shall be excluded for
purposes of calculating the facility fee payable to Lenders pursuant to Section
2.8(a) in respect of any day during any Default Period with respect to such
Defaulting Lender, and such Defaulting Lender shall not be entitled to receive
any facility fee with respect to its unused Commitment(s) pursuant to Section
2.8(a) for any Default Period with respect to such Defaulting Lender; and
(iii) the aggregate amount of the Tranche A Loans, Tranche B Loans and Tranche C
Loans as at any date of determination shall be calculated as if such Defaulting
Lender had funded all Defaulted Loans of such Defaulting Lender. No Commitment
of any Lender shall be increased or otherwise affected, and, except as otherwise
expressly provided in this Section 2.17(a), performance by any Borrower or any
Lender of its obligations hereunder shall not be excused or otherwise modified
as a result of any failure by a Defaulting Lender to fund or the operation of
this Section 2.17(a). The rights and remedies against a Defaulting Lender under
this Section 2.17(a) are in addition to other rights and remedies that the
Borrowers, the Administrative Agent or any other Lender may have against such
Defaulting Lender with respect to any Defaulted Loan.

 

(b) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 9.9 shall be applied at such time or times
as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any Swing Line Lender hereunder; third, as the
Borrower that made such payment may request (so long as no Default exists), to
the funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fourth, if so determined by the Administrative Agent and
the applicable Borrower, to be held in a deposit account and released pro rata
in order to satisfy such Defaulting Lender’s potential future funding
obligations with respect to Loans under this Agreement; fifth, to the payment of
any amounts owing to the Lenders or the Swing Line Lenders as a result of any
judgment of a court of competent jurisdiction obtained by any Lender or Swing
Line Lender against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement; sixth, so long as no
Default exists, to the payment of any amounts owing to the applicable Borrower
as a result of any judgment of a court of competent jurisdiction obtained by
such Borrower against such Defaulting Lender as a result of

 

59



Toyota - 364 Day Credit Agreement (2015)

 

such Defaulting Lender's breach of its obligations under this Agreement; and
seventh, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans in respect of which such Defaulting Lender has not
fully funded its appropriate share, and (y) such Loans were made at a time when
the conditions set forth in Section 4.2 were satisfied or waived, such payment
shall be applied solely to pay the Loans of all non-Defaulting Lenders on a pro
rata basis prior to being applied to the payment of any Loans of such Defaulting
Lender until such time as all Loans and Swing Line Loans are held by the Lenders
pro rata in accordance with the Commitments under the applicable facility. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender pursuant
to this Section 2.17(b) shall be deemed paid to and redirected by such
Defaulting Lender, and each Lender irrevocably consents hereto.

 

(c) Defaulting Lender Cure. If the Borrowers, the Administrative Agent and each
Swing Line Lender agree in writing that a Lender is no longer a Defaulting
Lender, the Administrative Agent will so notify the parties hereto, whereupon as
of the effective date specified in such notice and subject to any conditions set
forth therein, that Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Loans and
funded and unfunded participations in Swing Line Loans to be held pro rata by
the Lenders in accordance with the Commitments under the applicable Tranche,
whereupon such Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrowers while that Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

 

ARTICLE III

 

TAXES, YIELD PROTECTION AND ILLEGALITY

 

Section 3.1 Taxes.

 

(a) Subject to the other provisions of this Section 3.1 and Section 9.15, any
and all payments by any Borrower to or for the account of the Administrative
Agent or any Lender under any Loan Document shall be made free and clear of and
without deduction for any and all present or future Taxes. If any Borrower shall
be required by any Laws to deduct any Taxes or Other Taxes from or in respect of
any sum payable under any Loan Document to the Administrative Agent or any
Lender, (i) the sum payable shall be increased as necessary so that after making
all required deductions (including deductions applicable to additional sums
payable under this Section 3.1(a)), each of the Administrative Agent and such
Lender receives an amount equal to the sum it would have received had no such
deductions been made, (ii) such Borrower shall make such deductions, (iii) such
Borrower shall pay the full amount deducted to the relevant taxation authority
or other authority in accordance with applicable Laws, and (iv) within 30 days
after the date of such payment, such Borrower shall furnish to the
Administrative Agent

 

60



Toyota - 364 Day Credit Agreement (2015)

 

(which shall forward the same to such Lender) the original or a certified copy
of a receipt evidencing payment thereof or other evidence of such payment.

 

(b) In addition, each Borrower agrees to pay to each appropriate Lender Other
Taxes incurred by such Lender.

 

(c) Each Borrower agrees to indemnify the Administrative Agent and each
appropriate Lender for (i) the full amount of Taxes and Other Taxes (including
any Taxes or Other Taxes imposed or asserted by any jurisdiction on amounts
payable under this Section 3.1(c)) paid by the Administrative Agent and such
Lender and (ii) any liability (including additions to tax, penalties, interest
and expenses) arising therefrom or with respect thereto. Payment under this
Section 3.1(c) shall be made within 15 days after the date the Lender or the
Administrative Agent makes a demand therefor.

 

(d) In the case of interest payments made by TKG or TLG, this Section 3.1 shall
only apply to a Lender who is the legal and beneficial owner of amounts received
pursuant to this Agreement and has provided evidence to TKG or TLG: (i) that
such Lender is a person (a corporate body or an individual) which is, for
taxation purposes, resident outside of the territory of the Federal Republic of
Germany, (ii) if such Lender is a partnership, that all direct and indirect
partners of that partnership are persons who are, for taxation purposes,
resident outside of the territory of the Federal Republic of Germany, and does
not hold any amounts received pursuant to this Agreement through a permanent
establishment or a permanent representative in Germany or (iii) that such Lender
qualifies as a credit institution or financial institution within the meaning of
the German Banking Act (Kreditwesengesetz).

 

(e) TFSUK is not required to pay additional amounts to a Lender (other than a
new Lender pursuant to a request by a Borrower under Section 9.17) pursuant to
Section 3.1 in respect of any Tax that is required by the United Kingdom to be
withheld from a payment of interest on a Loan made to TFSUK if at the time the
payment falls due: (i) the relevant Lender is not a UK Qualifying Lender and
that Tax would not have been required to be withheld had that Lender been a UK
Qualifying Lender unless the reason that that Lender is not a UK Qualifying
Lender is a change after the date on which it became a Lender under this
Agreement in (or in the interpretation, administration or application of) any
law or double taxation agreement or any published practice or published
concession of any relevant Governmental Authority; (ii) the relevant Lender is a
UK Qualifying Lender solely by virtue of (a)(ii) of the definition of UK
Qualifying Lender and (1) an officer of H.M. Revenue & Customs has given (and
not revoked) a direction (a “Direction”) under section 931 of the UK ITA which
relates to the payment and that Lender has received from TFSUK a certified copy
of that Direction; and (2) that Tax would not have been required to be withheld
had that Direction not been made; (iii) the relevant Lender is a UK Qualifying
Lender solely by virtue of (a)(ii) of the definition of UK Qualifying Lender and
(1) the relevant Lender has not given a UK Tax Confirmation to TFSUK; and (2)
that Tax would not have been required to be withheld had the Lender given a UK
Tax Confirmation to TFSUK, on the basis that the UK Tax Confirmation would have
enabled TFSUK to have formed a reasonable belief that the payment was an
"excepted payment" for the purpose of section 930 of the UK ITA; or (iv) the
relevant Lender is a UK Treaty Lender and TFSUK is able to demonstrate that that
Tax is required to be withheld as a result of the failure of the relevant Lender
to comply with its obligations under Section 9.15(a). Any Lender which is a
Lender in

 

61



Toyota - 364 Day Credit Agreement (2015)

 

respect of a Loan to TFSUK shall promptly notify the Administrative Agent and
TFSUK if (i) it is not, or ceases to be, a UK Qualifying Lender, for whatever
reason, or (ii) it is a UK Qualifying Non-Bank Lender and there is any change in
the position from that set out in the UK Tax Confirmation it has given.

 

(f) TFA is not required to pay additional amounts to a Tranche C Lender (other
than a new Tranche C Lender pursuant to a request by TFA under Section 9.17)
pursuant to this Section 3.1 in respect of any Tax that is required by the
Commonwealth of Australia or any political sub-division thereof to be withheld
or deducted from a payment of interest on a Loan made to TFA if at the time the
payment falls due (i) the relevant Tranche C Lender is an “associate” (as
defined in section 128F(9) of the Australian Tax Act) of TFA that is either (a)
a non-resident of Australia which does not make the relevant Loan in carrying on
a business at or through a permanent establishment in Australia or (b) a
resident of Australia that makes the relevant Loan in carrying on a business at
or through a permanent establishment outside Australia, (ii) the payment could
have been made to the relevant Tranche C Lender without any withholding or
deduction in respect of such Tax if, before TFA makes a relevant payment, the
relevant Tranche C Lender, or an entity acting on behalf of such Tranche C
Lender, provided TFA with any of its name, address, tax file number, (if
applicable) an Australian business number, registration number or similar
details of any relevant tax exemption, or (iii) the withholding or deduction in
respect of such Tax is in respect to any withholding or deduction on account of
TFA receiving a direction under section 255 of the Australian Tax Act or section
260-5 of Schedule 1 to the Taxation Administration Act 1953 of Australia or any
similar law.

 

(g) If the Administrative Agent or a Lender shall become aware that it is
entitled to claim a refund from a Governmental Authority in respect of, or
remission for, Taxes or Other Taxes as to which it has received additional
amounts under this Section 3.1, such Administrative Agent or Lender shall
promptly notify the applicable Borrower and Agent (as applicable) of the
availability of such claim and, to the extent that the Lender or the
Administrative Agent (as applicable) determines in good faith that making such
claim will not have an adverse effect on its taxes or business operation, shall,
within 60 days of receipt of a request by such Borrower, make such claim. If the
Administrative Agent or Lender (acting in good faith) determines, in its sole
discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by such Borrower or with respect to which such
Borrower has paid amounts pursuant to this Section 3.1, it shall pay over the
amount of such refund to such Borrower, net of all out-of-pocket expenses of the
Administrative Agent or such Lender (but amounts hereby recovered by the
Borrower shall not exceed the indemnity payments made, or the amounts paid, as
applicable, by such Borrower under this Section 3.1) and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund or credit); provided, however, that such Borrower, upon the request
of the Administrative Agent or such Lender, agrees to repay the amount paid over
to the Administrative Agent or such Lender in the event the Administrative Agent
or such Lender is required to repay such refund to such Governmental Authority.
Notwithstanding anything to the contrary in this paragraph (f), in no event will
the Administrative Agent or any Lender be required to pay any amount to the
Borrowers pursuant to this paragraph (f) the payment of which would place the
Administrative Agent or such Lender in a less favorable net after-Tax position
than the Administrative Agent or such Lender would have been in if the
indemnification payments or additional amounts giving rise to such refund had
never been paid. This Section 3.1(f) shall not be construed to require the

 

62



Toyota - 364 Day Credit Agreement (2015)

 

Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its Taxes which it deems confidential) to any
Borrower or any other Person.

 

(h) The agreements in this Section shall survive the termination of the
Aggregate Commitments and repayment of all other Obligations.

 

Section 3.2 Illegality.

 

(a) If any Lender determines that any Regulatory Change occurring on or after
the date of this Agreement has made it unlawful, or that any Governmental
Authority has asserted that it is unlawful as a result of such Regulatory
Change, for any Lender or its applicable Lending Office to make, maintain or
fund Eurocurrency Rate Loans (whether denominated in US Dollars or an
Alternative Currency) or Money Market LIBOR Loans, or to determine or charge
interest rates based upon the Eurocurrency Rate, or any Governmental Authority
has imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, US Dollars or any Alternative Currency in the
applicable interbank market, then, on notice thereof by such Lender to the
applicable Borrower through the Administrative Agent, any obligation of such
Lender to make or continue Eurocurrency Rate Loans in the affected currency or
currencies or, in the case of Eurocurrency Rate Loans in US Dollars, to convert
Base Rate Committed Loans to Eurocurrency Rate Loans or to make a Money Market
LIBOR Loan for which a Money Market Quote has been delivered shall be suspended
until such Lender notifies the Administrative Agent and the applicable Borrower
that the circumstances giving rise to such determination no longer exist (and
such Lender shall give such notice promptly upon receiving knowledge that such
circumstances no longer exist). If a Lender shall determine that it may not
lawfully continue to maintain and fund any of its outstanding Eurocurrency Rate
Loans or Money Market LIBOR Loans to maturity and shall so specify in a notice
pursuant to the preceding sentence, upon receipt of such notice, the applicable
Borrower shall, upon demand from such Lender (with a copy to the Administrative
Agent), prepay or, if applicable and such Loans are denominated in US Dollars,
convert all Eurocurrency Rate Loans or Money Market LIBOR Loans, as the case may
be, of such Lender to Base Rate Loans, either on the last day of the Interest
Period therefor, if such Lender may lawfully continue to maintain such
Eurocurrency Rate Loans or Money Market LIBOR Loans to such day, or immediately,
if such Lender may not lawfully continue to maintain such Eurocurrency Rate
Loans. Upon any such prepayment or conversion, the applicable Borrower shall
also pay accrued interest on the amount so prepaid or converted. Each Lender
agrees to designate a different Lending Office if such designation will avoid
the need for such notice and will not, in the good faith judgment of such
Lender, otherwise be materially disadvantageous to such Lender.

 

(b) Notwithstanding any other provision of this Agreement, if the introduction
of or any change in the interpretation of any law or regulation shall make it
unlawful, or any central bank or other governmental authority shall assert that
it is unlawful, for any Tranche B Lender or its Lending Office to perform its
obligations hereunder to complete and accept Drafts, to purchase Bankers’
Acceptances or to purchase Drafts or to continue to fund or maintain Bankers’
Acceptances or BA Equivalent Notes hereunder, then, on notice thereof and demand
therefor by such Tranche B Lender to TCCI through the Administrative Agent
(i) an amount equal to the aggregate Face Amount of all Bankers’ Acceptances,
Drafts and BA Equivalent Notes outstanding at such time shall, upon such demand,
be deposited by TCCI with the Administrative

 

63



Toyota - 364 Day Credit Agreement (2015)

 

Agent in accordance with Section 2.15(l) until the BA Maturity Date of each such
Bankers’ Acceptance, Drafts and BA Equivalent Note, (ii) upon the BA Maturity
Date of any Bankers’ Acceptance, Draft or BA Equivalent Note in respect of which
any such deposit has been made, the Administrative Agent shall be, and hereby
is, authorized (without notice to or any further action by TCCI) to apply such
amount (or the applicable portion thereof) to the payment of such Bankers’
Acceptance, Draft or BA Equivalent Note or (iii) the obligation of the Tranche B
Lenders to complete and accept Drafts and purchase Bankers’ Acceptances and to
purchase Drafts that have not been accepted by a Tranche B Lender shall be
suspended until the Administrative Agent shall notify TCCI that such Tranche B
Lender has determined that the circumstances causing such suspension no longer
exist (and such Lender shall give such notice promptly upon receiving knowledge
that such circumstances no longer exist).

 

(c) Notwithstanding any other provision of this Agreement, if in respect of any
Loan made under this Agreement to TFA, it becomes unlawful or impossible (as a
result of a change in law or regulation) in any jurisdiction for a Lender to
perform any of its obligations as contemplated by this Agreement or to fund or
maintain its participation in any Loan:

 

(i)such Lender shall forthwith notify the Australian Sub-Agent and TFA;

 

(ii)such Lender’s obligations under this Agreement in respect to such Loan are
immediately suspended for the duration of such illegality or other effect;

 

(iii)such Lender may, by notice to the Australian Sub-Agent and TFA, cancel such
Lender’s available Tranche C Commitment with immediate effect;

 

(iv)without limiting Sections 3.2(c)(ii) and 3.2(c)(iii), such Lender shall
consult and negotiate in good faith with TFA for a period not exceeding 30 days
with a view to determining whether amendments can be made to this Agreement to
enable all or a part of such Loan to continue to be provided to TFA; and

 

(v)if no such amendments are agreeable to TFA and such Lender and the illegality
or other effect is continuing:

 

(1)such Lender or TFA may notify the other party and the Australian Sub-Agent
that such Loan is to be terminated and, to the extent it has not already been so
cancelled in accordance with Section 3.2(c)(iii), such Lender’s available
Tranche C Commitment will be cancelled as of the ninetieth day after the date
such notice is delivered to the other party; and

 

(2)TFA shall repay such Loan, together with all accrued but unpaid interest and
other unpaid amounts owing in respect of such Loan, in full on:

 

(A)the later of the last day of the current Interest Period for such Loan and
the ninetieth day after notice has been given in accordance with Section
3.2(c)(v)(1); or

 

(B)if earlier, the last day of any applicable grace period permitted by law.

 

64



Toyota - 364 Day Credit Agreement (2015)

 

Section 3.3 Inability to Determine Rates. (a) If the applicable Required Lenders
determine that for any reason in connection with any request for a Eurocurrency
Rate Loan or a conversion to or continuation thereof that (a) deposits (whether
in US Dollars or an Alternative Currency) are not being offered to banks in the
applicable offshore interbank market for such currency for the applicable amount
and Interest Period of such Eurocurrency Rate Loan, (b) adequate and reasonable
means do not exist for determining the Eurocurrency Base Rate for any requested
Interest Period with respect to a proposed Eurocurrency Rate Loan (whether
denominated in US Dollars or an Alternative Currency) made to a Borrower, or
(c) the Eurocurrency Base Rate for any requested Interest Period with respect to
a proposed Eurocurrency Rate Loan made to a Borrower does not adequately and
fairly reflect the cost to such Lenders of funding such Loan, the Administrative
Agent will promptly so notify such Borrower and each Lender. Thereafter, the
obligation of the appropriate Lenders to make or maintain Eurocurrency Rate
Loans in the affected currency or currencies to such Borrower shall be suspended
until the Administrative Agent (upon the instruction of the applicable Required
Lenders) revokes such notice (which revocation shall be made promptly upon such
instruction from the applicable Required Lenders). Upon receipt of such notice,
the applicable Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans in the affected
currency or currencies or, failing that, will be deemed to have converted such
request into a request for a Committed Borrowing of Base Rate Loans in the
amount specified therein.

 

(b) If the Australian Sub-Agent determines that, in relation to a Tranche C Loan
for any Interest Period,

 

(i)at or about 1:00 p.m. (Sydney time) on the first day of the relevant Interest
Period the Bank Bill Rate is not available and none or only one of the
Australian Reference Banks supplies a rate to the Australian Sub-Agent to
determine the Bank Bill Rate for the relevant currency and period (in which case
each Tranche C Lender will be an “Affected Tranche C Lender”); or

 

(ii)in relation to a Tranche C Loan for which the interest rate per annum was to
have been Bank Bill Rate, before 5:00 p.m. (Sydney time) on the Business Day
after the first day of the relevant Interest Period, the Australian Sub-Agent
receives notifications from a Tranche C Lender or Tranche C Lenders whose
participations in that Tranche C Loan exceed 50% of that Tranche C Loan, that as
a result of market circumstances not limited to it the cost to it of funding its
participation in the Tranche C Loan is or would be in excess of Bank Bill Rate
(in which case an “Affected Tranche C Lender” will be each Tranche C Lender
which gives such a notification).

 

then it shall promptly notify TFA and the Tranche C Lenders, and the rate of
interest on each Affected Tranche C Lender's participation in that Tranche C
Loan for the Interest Period shall be the rate per annum which is the sum of:

 

(x)the Applicable Rate; and

 

(y)the rate notified to the Australian Sub-Agent by that Affected Tranche C
Lender as soon as practicable and in any event no later than the Business

 

65



Toyota - 364 Day Credit Agreement (2015)

 

Day before interest is due to be paid in respect of that Interest Period, to be
that which expresses as a percentage rate per annum the cost to that Affected
Tranche C Lender of funding its participation in that Tranche C Loan from
whatever source or sources it may reasonably select.

 

Each Affected Tranche C Lender shall determine the rate notified by it under
sub-paragraph (b)(y) above in good faith. The rate so notified and any other
notification under this Section 3.3(b) will be conclusive and binding on the
parties in the absence of manifest error.

 

Section 3.4 Increased Cost and Reduced Return; Capital Adequacy; Reserves on
Eurocurrency Rate Loans.

 

(a) If on or after (i) the date hereof, in the case of Eurocurrency Rate Loans,
Tranche C Loans, Bankers’ Acceptances, Drafts and BA Equivalent Notes, or (ii)
the date that a Money Market Quote is given for a Money Market LIBOR Loan, any
Lender determines that as a result of a Regulatory Change, there shall be a
material increase in the cost to such Lender of agreeing to make or making,
continuing, converting to, funding or maintaining Eurocurrency Rate Loans,
Tranche C Loans or Money Market LIBOR Loan or of purchasing, accepting, making,
continuing, converting to or maintaining Bankers’ Acceptances or BA Equivalent
Notes, or a reduction in the amount received or receivable by such Lender in
connection with any Eurocurrency Rate Loan, Tranche C Loan, Money Market LIBOR
Loan, Bankers’ Acceptance, Draft or BA Equivalent Note (excluding for purposes
of this subsection (a) reserve requirements utilized in the determination of the
Eurocurrency Rate), then from time to time within 15 days of demand by such
Lender setting forth the amount or amounts necessary to compensate such Lender,
together with a reasonable basis therefor (with a copy of such demand to the
Administrative Agent), subject to Section 3.4(c), the applicable Borrower shall
pay to such Lender such additional amounts as are sufficient to compensate such
Lender for such increased cost incurred or reduction suffered.

 

(b) If any Lender determines that the introduction of any Law after the date
hereof regarding capital adequacy or liquidity or any change therein or in the
interpretation thereof, or compliance by such Lender (or its Lending Office)
therewith or as a result of any Regulatory Change, has the effect of materially
reducing the rate of return on the capital of, or imposing material additional
costs associated with liquidity requirements imposed by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States financial regulatory
authorities on, such Lender or any corporation controlling such Lender as a
direct consequence of such Lender’s obligations hereunder, then from time to
time upon demand of such Lender (with a copy of such demand to the
Administrative Agent), subject to Section 3.4(c),the applicable Borrower shall
pay within 15 days of demand by such Lender such additional amounts as are
sufficient to compensate such Lender for such reduction suffered.

 

(c) Promptly after receipt of knowledge of any Regulatory Change or other event
that will entitle any Lender to compensation under this Section 3.4, such Lender
shall give notice thereof to the applicable Borrower and the Administrative
Agent certifying the basis for such request for compensation in accordance with
Section 3.6(a) and shall (i) exercise reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to minimize any

 

66



Toyota - 364 Day Credit Agreement (2015)

 

such increased cost and (ii) designate a different Lending Office if such
designation will avoid, or reduce the amount of, compensation payable under this
Section 3.4 and will not, in the good faith judgment of such Lender, otherwise
be materially disadvantageous to such Lender. Notwithstanding anything in
Sections 3.4(a) or 3.4(b) to the contrary, no Borrower shall be obligated to
compensate any Lender for any amount arising or accruing before 90 days prior to
the date on which such Lender gives notice to such Borrower and the
Administrative Agent under this Section 3.4(c) (except that, if the Regulatory
Change or other event giving rise to such increased costs or reductions is
retroactive, then the 90-day period referred to above shall be extended to
include the period of retroactive effect thereof).

 

(d) Notwithstanding anything to the contrary contained in this Agreement, (i)
this Section 3.4 shall not apply to taxes, and (ii) all indemnification
(including with respect to increased costs and reduction in amounts received)
relating to or attributable to taxes shall be governed solely and exclusively by
Section 3.1.

 

(e) The agreements in this Section shall survive the termination of the
Aggregate Commitments and repayment of all other Obligations.

 

(f) Notwithstanding any other provision in this Section, no Lender shall demand
compensation for any increased cost pursuant to this Section if it shall not at
the time be the general policy or practice of such Lender to demand such
compensation in similar circumstances under comparable provisions of other
credit agreements; provided that no Lender shall be required to disclose any
confidential or proprietary information in respect of such demand.

 

Section 3.5 Funding Losses. Within 15 days after delivery of the certificate
described in the Section 3.6(a) by any Lender (with a copy to the Administrative
Agent) from time to time, each Borrower shall promptly compensate such Lender
for and hold such Lender harmless from any loss, cost or expense incurred by it
as a result of each of the following (except to the extent incurred by any
Lender as a result of any action taken pursuant to Section 3.2):

 

(a) any continuation, conversion, payment or prepayment of any Loan made to such
Borrower other than a Base Rate Loan or a Canadian Prime Rate Loan on a day
other than the last day of the Interest Period for such Loan (whether voluntary,
mandatory, automatic, by reason of acceleration, or otherwise);

 

(b) any failure by such Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan or a Canadian Prime Rate Loan on the date or in the amount
notified by such Borrower;

 

(c) any failure by any Borrower to make payment of any Loan (or interest due
thereon) denominated in an Alternative Currency or Australian Dollars on its
scheduled due date or any payment thereof in a different currency; or

 

(d) any assignment of a Eurocurrency Rate Loan or Tranche C Loans on a day other
than the last day of the Interest Period therefor as a result of a request by
such Borrower pursuant to Section 9.17;

 

67



Toyota - 364 Day Credit Agreement (2015)

 

including any foreign exchange loss and any loss or expense arising from the
liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained
but excluding loss of anticipated profits or margin for the period after which
any such payment or failure to convert, borrow or prepay. The applicable
Borrower shall also pay any customary administrative fees charged by such Lender
in connection with the foregoing.

 

The agreements in this Section shall survive the termination of the Aggregate
Commitments and repayment of all other Obligations.

 

Section 3.6 Matters Applicable to all Requests for Compensation.

 

(a) A certificate of the Administrative Agent or any Lender claiming
compensation under this Article III and setting forth in reasonable detail the
additional amount or amounts to be paid to it hereunder shall be conclusive and
binding upon all parties hereto in the absence of manifest error. In determining
such amount, the Administrative Agent or such Lender may use any reasonable
averaging and attribution methods.

 

(b) If (i) the obligation of any Lender to make Eurocurrency Rate Loans shall be
suspended pursuant to Section 3.2 or (ii) any Lender has demanded compensation
under Section 3.1 or Section 3.4 with respect to Eurocurrency Rate Loans, the
applicable Borrower may give notice to such Lender through the Administrative
Agent that, unless and until such Lender notifies such Borrower that the
circumstances giving rise to such suspension or demand for compensation no
longer exist, effective 5 Business Days after the date of such notice from such
Borrower (A) all Loans which would otherwise be made by such Lender as
Eurocurrency Rate Loans shall be made instead as Base Rate Loans (on which
interest and principal shall be payable contemporaneously with the related
Eurocurrency Rate Loans of the other Lenders), and (B) after each of such
Lender’s Eurocurrency Rate Loans has been repaid, all payments of principal
which would otherwise be applied to Eurocurrency Rate Loans shall be applied to
repay such Lender’s Base Rate Loans instead.

 

(c) If any Lender makes a claim for compensation or other payment under Section
3.1 or Section 3.4 or if any Lender determines that it is unlawful or
impermissible for it to make, maintain or fund Eurocurrency Rate Loans or Money
Market LIBOR Loans pursuant to Section 3.2, the applicable Borrower may replace
such Lender in accordance with Section 9.17.

 

(d) Prior to giving notice pursuant to Section 3.2 or to demanding compensation
or other payment pursuant to Section 3.1 or Section 3.4, each Lender shall
consult with the applicable Borrower and the Administrative Agent with reference
to the circumstances giving rise thereto; provided that nothing in this Section
3.6(d) shall limit the right of any Lender to require full performance by such
Borrower of its obligations under such Sections.

 

68



Toyota - 364 Day Credit Agreement (2015)

 

ARTICLE IV

 

CONDITIONS

 

Section 4.1 Effectiveness. This Agreement shall become effective, and the
commitments under each of the Existing Credit Facilities shall be automatically
terminated, on the date that each of the following conditions shall have been
satisfied:

 

(a) Receipt by the Administrative Agent of the following, each of which shall be
originals or facsimiles (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the applicable
Borrower, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance satisfactory to the Administrative Agent and its legal counsel:

 

(i) executed counterparts of this Agreement, sufficient in number for
distribution to the Administrative Agent and each Borrower;

 

(ii) a Note executed by each Borrower in favor of each Lender requesting a Note;

 

(iii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Borrower as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Loan Documents;

 

(iv) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Borrower is duly organized or formed,
and that such Borrower is validly existing, in good standing and qualified to
engage in business, in its jurisdiction of organization;

 

(v) a favorable opinion of Reed Smith LLP, counsel to TMCC, addressed to the
Administrative Agent and each Lender;

 



 

(vi) a favorable opinion of Pietrantoni Méndez & Alvarez LLP, counsel to TCPR,
addressed to the Administrative Agent and each Lender;

 

(vii) a favorable opinion of Stikeman Elliott LLP, counsel to TCCI, addressed to
the Administrative Agent and each Lender;

 

(viii) favorable opinions of Freshfields Bruckhaus Deringer LLP, counsel to
TMFNL, TFSUK, TKG and TLG, addressed to the Administrative Agent and each
Lender;

 

(ix) a favorable opinion of King & Wood Mallesons, counsel to TFA, addressed to
the Administrative Agent and each Lender;

 

69



Toyota - 364 Day Credit Agreement (2015)

 

(x) on the Closing Date, the following statements shall be true and the
Administrative Agent shall have received for the account of each Lender a
certificate of a Responsible Officer of each Borrower, stating that:

 

(A) the representations and warranties contained in Article V hereof are correct
on and as of the Closing Date; and

 

(B) no event has occurred and is continuing that constitutes a Default; and

 

(xi) such other assurances, certificates, documents or consents as the
Administrative Agent, the Swing Line Lenders or the applicable Required Lenders
reasonably may require.

 

(b) Any fees required to be paid pursuant to the Fee Letters on or before the
Closing Date shall have been paid.

 

(c) The Borrowers shall have paid in full all indebtedness, interest, fees and
other amounts outstanding under each Existing Credit Facility and each Existing
Credit Facility shall have been terminated. Each of the Lenders that is a party
to any Existing Credit Facility hereby waives, upon execution of this Agreement,
any applicable requirement of prior notice under such credit agreement relating
to the termination of commitments thereunder.

 

Without limiting the generality of the provisions of Section 8.3, for purposes
of determining compliance with the conditions specified in this Section 4.1,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

 

Section 4.2 Conditions to all Loans. The obligation of each Lender to honor any
Request for Loans (other than a Committed Loan Notice requesting only a
conversion of Committed Loans to the other Type, or a continuation of
Eurocurrency Rate Loans or Tranche C Loans) made by any Borrower is subject to
the following conditions precedent:

 

(a) The representations and warranties of such Borrower contained in Article V
(except for the representations and warranties set forth in Section 5.4(b), the
accuracy of which it is expressly agreed shall not be a condition to making
Loans) shall be true and correct in all material respects on and as of the date
of such Loan, except (A) to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date, (B) for purposes of this Section 4.2, the
representations and warranties contained in Section 5.4(a) shall be deemed to
refer to the most recent statements furnished from time to time pursuant to
Section 6.1(a) and (C) the representations and warranties contained in Section
5.1, Section 5.2(ii) and Section 5.5 shall be true and correct in all respects.

 

(b) No Default with respect to such Borrower shall exist, or would result from
such proposed Loan.

 

70



Toyota - 364 Day Credit Agreement (2015)

 

(c) The Applicable Agent or appropriate Swing Line Agent, as applicable, shall
have received a Request for Loans in accordance with the requirements hereof.

 

Each Request for Loans (other than a Committed Loan Notice requesting only a
conversion of Committed Loans to the other Type or a continuation of
Eurocurrency Rate Loans or Tranche C Loans) submitted by any Borrower shall be
deemed to be a representation and warranty by such Borrower that the conditions
specified in Sections 4.2(a) and (b) have been satisfied on and as of the date
of the applicable Loans.

 

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES

 

Each Borrower represents and warrants to the Administrative Agent and the
Lenders, as to itself only and not as to any other Borrower, that:

 

Section  5.1 Corporate Existence and Power. Such Borrower is duly organized,
validly existing and in good standing under the Laws of its jurisdiction of
organization, and has all organizational powers and is qualified to carry on its
business as now conducted.

 

Section  5.2 Corporate and Governmental Authorization: No Contravention. The
execution, delivery and performance by such Borrower of this Agreement and each
other Loan Document are within such Borrower’s organizational powers, have been
duly authorized by all necessary organizational action, require no action by or
in respect of, or filing with, any Governmental Authority except such as have
been obtained and do not contravene, or constitute a default under, (i) any
provision of applicable Law or of the Organization Documents of such Borrower or
(ii) of any agreement, judgment, injunction, order, decree or other instrument
binding upon such Borrower or any of its Subsidiaries where such default,
individually or in the aggregate, would be reasonably likely to have a Material
Adverse Effect with respect to such Borrower.

 

Section  5.3 Binding Effect. This Agreement constitutes a valid and binding
agreement of such Borrower and each other Loan Document, when executed and
delivered by such Borrower in accordance with this Agreement, will constitute a
valid and binding obligation of such Borrower, in each case enforceable in
accordance with its terms, except as may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or limiting creditors’
rights generally or by equitable principles relating to enforceability.

 

Section  5.4 Financial Statements.

 

(a) The Audited Financial Statements applicable to such Borrower (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein and (ii) fairly
present in all material respects (A) in the case of TMCC, the consolidated
financial position of TMCC and its Consolidated Subsidiaries as of such date and
their consolidated results of operations and cash flows for such fiscal year,
(B) in the case of TFSUK, the consolidated financial position of TFSUK and its
Consolidated

 

71



Toyota - 364 Day Credit Agreement (2015)

 

Subsidiaries as of such date and their consolidated results of operations for
such fiscal year, (C) in the case of TKG, the consolidated financial position of
TKG and its Consolidated Subsidiaries as of such date and their consolidated
results of operations for such fiscal year, (D) in the case of TFA, the
consolidated financial position of TFA and its Consolidated Subsidiaries as of
such date and their consolidated results of operations for such fiscal year and
(E) in the case of each other Borrower, the financial position of such Borrower
as of such date and its results of operations and cash flow for such fiscal
year.

 

(b) Except as publicly disclosed, since the date of the Audited Financial
Statements, there has been no material adverse change in the business, financial
position or results of operations of such Borrower and its Consolidated
Subsidiaries, considered as a whole.

 

Section  5.5 Litigation. There is no action, suit or proceeding pending against,
or to the knowledge of such Borrower threatened against or affecting, such
Borrower or any of its Subsidiaries before any court, arbiter, or Governmental
Authority in which there is a reasonable likelihood of an adverse decision which
would have a Material Adverse Effect with respect to such Borrower, or which
contests the validity of this Agreement or any Loan Document.

 

Section  5.6 Taxes. Such Borrower has paid or caused to be paid all material
taxes before the same have become delinquent, except (a) any tax that is being
contested in good faith by appropriate proceedings diligently conducted and for
which adequate reserves have been provided in accordance with GAAP or (b) to the
extent that the failure to do so would not reasonably be expected to result in a
Material Adverse Effect.

 

Section  5.7 Not an Investment Company. Such Borrower is not an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.

 

Section  5.8 Disclosure. All written information heretofore furnished by such
Borrower to the Administrative Agent or any Lender for purposes of or in
connection with this Agreement or any transaction contemplated hereby is, and
all such written information hereafter furnished by such Borrower to the
Administrative Agent or any Lender will be true and accurate in every material
respect, on the date as of which such information is delivered or certified;
provided that, with respect to projected financial information, the Borrowers
represent only that such information was prepared in good faith based upon
assumptions believed by them to be reasonable at the time of preparation (it
being understood that projections are not to be viewed as facts and that actual
results may differ significantly from such projections).

 

Section  5.9 Representations as to Non-US Obligors. Each of TMFNL, TFSUK, TLG,
TCCI, TKG and TFA (each, a “Non-US Obligor”) additionally represents and
warrants to the Administrative Agent and the Lenders that:

 

(a) Such Non-US Obligor is subject to Laws with respect to its obligations under
this Agreement and the other Loan Documents to which it is a party (collectively
as to such Non-US Obligor, the “Applicable Non-US Obligor Documents”), and the
execution, delivery and performance by such Non-US Obligor of the Applicable
Non-US Obligor Documents constitute and will constitute private and commercial
acts and not public or governmental acts. Neither such Non-US Obligor nor any of
its property has

 

72



Toyota - 364 Day Credit Agreement (2015)

 

any immunity from jurisdiction of any court or from any legal process (whether
through service or notice, attachment prior to judgment, attachment in aid of
execution, execution or otherwise) under the laws of the jurisdiction in which
such Non-US Obligor is organized and existing in respect of its obligations
under the Applicable Non-US Obligor Documents.

 

(b) The Applicable Non-US Obligor Documents are in proper legal form under the
Laws of the jurisdiction in which such Non-US Obligor is organized and existing
for the enforcement thereof against such Non-US Obligor under the Laws of such
jurisdiction, and to ensure the legality, validity, enforceability, priority or
admissibility in evidence of the Applicable Non-US Obligor Documents. It is not
necessary to ensure the legality, validity, enforceability, priority or
admissibility in evidence of the Applicable Non-US Obligor Documents that the
Applicable Non-US Obligor Documents be filed, registered or recorded with, or
executed or notarized before, any court or other authority in the jurisdiction
in which such Non-US Obligor is organized and existing or that any registration
charge or stamp or similar tax be paid on or in respect of the Applicable Non-US
Obligor Documents or any other document, except for (i) any such filing,
registration, recording, execution or notarization as has been made or is not
required to be made until the Applicable Non-US Obligor Document or any other
document is sought to be enforced and (ii) any charge or tax as has been timely
paid.

 

(c) There are no Other Taxes imposed by any Governmental Authority in or of the
jurisdiction in which such Non-US Obligor is organized and existing on or by
virtue of the execution or delivery of the Applicable Non-US Obligor Documents.

 

(d) The execution, delivery and performance of the Applicable Non-US Obligor
Documents executed by such Non-US Obligor are, under applicable foreign exchange
control regulations of the jurisdiction in which such Non-US Obligor is
organized and existing, not subject to any notification or authorization except
(i) such as have been made or obtained or (ii) such as cannot be made or
obtained until a later date (provided that any notification or authorization
described in clause (ii) shall be made or obtained as soon as is reasonably
practicable).

 

Section  5.10 Representations as to TCPR. TCPR additionally represents and
warrants to the Administrative Agent and each Lender that it does not own
directly or indirectly in accordance with the attribution rules of Section
1231(a)(3) of the Puerto Rico Code fifty percent (50%) or more of the value of
the stock of any Lender.

 

Section  5.11 Sanctions . Such Borrower is not currently the subject of any
Sanctions, nor, to the knowledge of such Borrower, is any director, officer or
employee of such Borrower currently the subject of any Sanctions applicable to
such Borrower.

 

The representation given in this Section 5.11 shall not be made by nor apply to
any Borrower that qualifies as a resident party domiciled in the Federal
Republic of Germany (Inländer) within the meaning of Sect. 2 paragraph 15 German
Foreign Trade Act (Außenwirtschaftsgesetz) in so far as it would result in a
violation of or conflict with Sect. 7

 

73



Toyota - 364 Day Credit Agreement (2015)

 

German Foreign Trade Regulation (Außenwirtschaftsverordnung), any provision of
Council Regulation (EC) 2271/96 or any other anti-boycott statute.

 

ARTICLE VI

 

COVENANTS

 

Each Borrower agrees that, so long as any Lender has any Commitment hereunder to
such Borrower or any Loan or any Obligation of such Borrower hereunder shall
remain unpaid or unsatisfied:

 

Section  6.1 Information. Such Borrower will deliver to the Administrative Agent
and each of the Lenders:

 

(a) as soon as available and in any event within 180 days after the end of each
fiscal year of such Borrower, a consolidated balance sheet or statement of
financial position of such Borrower and its Consolidated Subsidiaries as of the
end of such fiscal year and the related consolidated statements of income (or
comprehensive income) and cash flows for such fiscal year (to the extent that
such Borrower is required to prepare statements of cash flows in accordance with
GAAP), setting forth in each case in comparative form the figures for the
previous fiscal year, all reported on by independent public accountants of
nationally recognized standing;

 

(b) as soon as available and in any event within 60 days after the end of each
of the first three quarters of each fiscal year of such Borrower, a consolidated
balance sheet of such Borrower and its Consolidated Subsidiaries as of the end
of such quarter and the related consolidated statements of income and cash flows
for such quarter and for the portion of such Borrower’s fiscal year ended at the
end of such quarter setting forth in the case of such statements of income and
cash flow in comparative form the figures for the corresponding quarter and the
corresponding portion of such Borrower’s fiscal year; provided, however, that no
Borrower other than TMCC and TCPR shall be required to provide financial
information under this subsection (b);

 

(c) within 10 days after any officer of such Borrower obtains knowledge of any
Default in respect of such Borrower, if such Default is then continuing, a
certificate of a Responsible Officer of such Borrower setting forth the details
thereof and the action which such Borrower is taking or proposes to take with
respect thereto;

 

(d) promptly after the same are available, copies of all registration statements
(other than exhibits thereto and any registration statements (x) on Form S-3 or
its equivalent or (y) in connection with asset securitization transactions) and
reports on Forms 10-K, 10-Q and 8-K (or their equivalents) which such Borrower
shall have filed in the United States with the SEC under Section 13 or 15(d) of
the Securities Exchange Act of 1934 and not otherwise required to be delivered
to the Administrative Agent pursuant hereto; and

 

(e) from time to time such additional information regarding the financial
position or business of such Borrower and its Subsidiaries as the Administrative
Agent, at the request of any Lender, may reasonably request.

 

74



Toyota - 364 Day Credit Agreement (2015)

 

Documents required to be delivered pursuant to Section 6.1(a), (b) or (d) may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the earlier of the date (i) on which such Borrower posts such
documents, or provides a link thereto on such Borrower's website on the Internet
at the website address listed on Schedule 9.2; (ii) on which such documents are
posted on the Securities and Exchange Commission’s website (www.sec.gov) or on
the website for the London Stock Exchange (www.londonstockexchange.com); or
(iii) on which such documents are posted on such Borrower’s behalf on any
website to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website such as IntraLinks or DebtDomain or whether
sponsored by the Administrative Agent); provided that (i) such Borrower shall
deliver electronic copies of such documents to the Administrative Agent if any
Lender requests such Borrower to deliver such copies, each time such request is
made and (ii) such Borrower shall notify (which may be by facsimile or
electronic mail) the Administrative Agent, which shall notify the Lenders, of
the posting of any such documents. The Administrative Agent shall have no
obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by any Borrower with any such request for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.

 

Each Borrower hereby acknowledges that (a) the Administrative Agent, the
Sub-Agents and the Arrangers will make available to the Lenders materials and/or
information provided by or on behalf of such Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders (each,
a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to any of the Borrowers or their respective
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Persons’ securities. The Administrative Agent, the Sub-Agents, the Arrangers and
each Borrower hereby agree that (w) no Borrower Materials shall be made
available to Public Lenders unless such Borrower has clearly and conspicuously
marked such Borrower Materials “PUBLIC” which, at a minimum, shall mean that the
word “PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrowers shall be deemed to have authorized
the Administrative Agent, the Sub-Agents, the Arrangers and the Lenders to treat
such Borrower Materials as not containing any material non-public information
with respect to the Borrowers or their respective securities for purposes of
United States Federal and state securities laws (provided, however, that to the
extent such Borrower Materials constitute Information, they shall be treated as
set forth in Section 9.8); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Investor;” and (z) the Administrative Agent, the Sub-Agents and the
Arrangers shall treat any Borrower Materials that are not marked “PUBLIC” as
being suitable only for posting on a portion of the Platform not designated
“Public Investor.”

 

Section  6.2 [Reserved].

 

Section 6.3 Preservation and Maintenance of Corporate Existence. Such Borrower
will preserve, renew and keep in full force and effect, and will cause each
Significant Subsidiary to preserve, renew and keep in full force and effect,
their respective corporate existence and their

 

75



Toyota - 364 Day Credit Agreement (2015)

 

respective rights, privileges and franchises necessary or desirable in the
normal conduct of business; provided that nothing in this Section 6.3 shall
prohibit (i) any merger or consolidation involving such Borrower which is
permitted by Section 6.6, (ii) the merger of a Significant Subsidiary into such
Borrower or the merger or consolidation of a Significant Subsidiary with or into
another Person if the corporation surviving such consolidation or merger is a
Significant Subsidiary and if, in each case, after giving effect thereto, no
Default with respect to such Borrower shall have occurred and be continuing or
(iii) the termination of the corporate existence of any Significant Subsidiary
if such Borrower in good faith determines that such termination is in the best
interest of such Borrower and is not materially disadvantageous to the Lenders
and provided further that neither such Borrower nor any of its Significant
Subsidiaries shall be required to preserve any right, privilege or franchise if
the board of directors (or equivalent governing body) of such Borrower or such
Significant Subsidiary shall determine that the preservation thereof is no
longer desirable in the conduct of the business of such Borrower or such
Significant Subsidiary, as the case may be, and that the loss thereof is not
disadvantageous in any material respect to such Borrower or such Significant
Subsidiary.

 

Section  6.4 Compliance with Laws. Such Borrower will comply, and cause each
Significant Subsidiary to comply, with all applicable Laws (including, without
limitation, Environmental Laws and ERISA and the rules and regulations
thereunder) except (i) where failure to do so would not reasonably be expected
to result in (x) a Material Adverse Effect with respect to such Borrower or
Significant Subsidiary or (y) a material impairment of the rights and remedies
of the Administrative Agent or any Lender under this Agreement or (ii) where the
necessity of compliance therewith is contested in good faith by appropriate
proceedings.

 

Section  6.5 Negative Pledge. Such Borrower will not pledge or otherwise subject
to any lien any property or assets of such Borrower to secure any indebtedness
for borrowed money incurred, issued, assumed or guaranteed by such Borrower
unless the Loans and the Obligations of such Borrower under this Agreement are
secured by such pledge or lien equally and ratably with all other indebtedness
secured thereby so long as such other indebtedness shall be so secured;
provided, however, that such covenant will not apply to liens securing
indebtedness which do not in the aggregate at any one time outstanding exceed
20% of Net Tangible Assets (as defined below) of such Borrower and its
Consolidated Subsidiaries and also will not apply to:

 

(a) the pledge of any assets of such Borrower to secure any financing by such
Borrower of the exporting of goods to or between, or the marketing thereof in,
jurisdictions other than the United States (as to TMCC only), Puerto Rico (as to
TCPR only), Canada (as to TCCI only), the Netherlands (as to TMFNL only),
Germany (as to TKG and TLG only), Australia (as to TFA only) and the United
Kingdom (as to TFSUK only) in connection with which such Borrower reserves the
right, in accordance with customary and established banking practice, to
deposit, or otherwise subject to a lien, cash, securities or receivables, for
the purpose of securing banking accommodations or as the basis for the issuance
of bankers’ acceptances or in aid of other similar borrowing arrangements;

 

(b) the pledge of receivables of such Borrower payable in currencies other than
US Dollars to secure borrowings in jurisdictions other than the United States
(as to TMCC only), Puerto Rico (as to TCPR only), Canada (as to TCCI only), the
Netherlands (as to TMFNL only),

 

76



Toyota - 364 Day Credit Agreement (2015)

 

Germany (as to TKG and TLG only), Australia (as to TFA only) and the United
Kingdom (as to TFSUK only);

 

(c) any deposit of assets of such Borrower in favor of any governmental bodies
to secure progress, advance or other payments under a contract or statute;

 

(d) any lien or charge on any property of such Borrower, tangible or intangible,
real or personal, existing at the time of acquisition or construction of such
property (including acquisition through merger or consolidation) or given to
secure the payment of all or any part of the purchase or construction price
thereof or to secure any indebtedness incurred prior to, at the time of, or
within one year after, the acquisition or completion of construction thereof for
the purpose of financing all or any part of the purchase or construction price
thereof;

 

(e) bankers’ liens or rights of offset (including any pledges further to general
terms and conditions of a Dutch bank);

 

(f) any lien securing the performance of any contract or undertaking not
directly or indirectly in connection with the borrowing of money, obtaining of
advances or credit or the securing of debt, if made and continuing in the
ordinary course of business;

 

(g) any lien to secure non-recourse obligations in connection with such
Borrower’s engaging in leveraged or single-investor lease transactions;

 

(h) any lien to secure payment obligations with respect to (x) rate swap
transactions, swap options, basis swaps, forward rate transactions, commodity
swaps, commodity options, equity or equity index swaps, equity or equity index
options, bond options, interest rate options, foreign exchange transactions, cap
transactions, floor transactions, collar transactions, currency swap
transactions, cross-currency rate swap transactions, currency options, credit
protection transactions, credit swaps, credit default swaps, credit default
options, total return swaps, credit spread transactions, repurchase
transactions, reverse repurchase transactions, buy/sell-back transactions,
securities lending transactions, weather index transactions, or forward
purchases or sales of a security, commodity or other financial instrument or
interest (including any option with respect to any of these transactions), or
(y) transactions that are similar to those described above;

 

(i) for the avoidance of doubt, any lien or security interest granted or arising
in connection with a bona fide securitization transaction by which such Borrower
sells vehicle loan receivables, vehicle installment contracts, vehicle leases
(together with or without the underlying vehicles), and/or other accounts
receivable or assets, the records relating thereto and the proceeds, rights and
benefits accruing to it thereunder (the “Securitized Assets”) and underlying
vehicles or assets if not included with the Securitized Assets to a trust or
entity established for the purpose of, among other things, purchasing, holding
or owning Securitized Assets;

 

(j) any extension, renewal or replacement (or successive extensions, renewals or
replacements), in whole or in part, of any lien, charge or pledge referred to in
the foregoing clauses (a) to (i), inclusive, of this Section 6.5; provided,
however, that the amount of any and all obligations and indebtedness secured
thereby shall not exceed the amount thereof so secured immediately prior to the
time of such extension, renewal or replacement and that such extension,

 

77



Toyota - 364 Day Credit Agreement (2015)

 

renewal or replacement shall be limited to all or a part of the property which
secured the charge or lien so extended, renewed or replaced (plus improvements
on such property); and

 

(k) in the case of TFA, any security interest provided for by one of the
following transactions if the transaction does not secure payment or performance
of an obligation: (a) a transfer of an account or chattel paper; (b) a
commercial consignment; or (c) a PPS lease, where “account”, “chattel paper”,
“commercial consignment” and “PPS lease” have the same meanings given to them in
the Personal Property Securities Act 2009 of Australia.

 

“Net Tangible Assets” means, with respect to any Borrower, the aggregate amount
of assets (less applicable reserves and other properly deductible items) of such
Borrower and its Consolidated Subsidiaries after deducting therefrom all
goodwill, trade names, trademarks, patents, unamortized debt discount and
expense and other like intangibles of such Borrower and its Consolidated
Subsidiaries, all as set forth on the most recent balance sheet of such Borrower
and its Consolidated Subsidiaries prepared in accordance with GAAP.

 

Section  6.6 Consolidations. Mergers and Sales of Assets. (a) Such Borrower
shall not consolidate with or merge into any other Person or convey, transfer or
lease (whether in one transaction or in a series of transactions) all or
substantially all of its properties and assets to any Person, unless:

 

(i) the Person formed by such consolidation or into which such Borrower is
merged or the Person which acquires by conveyance or transfer, or which leases,
all or substantially all of the properties and assets of such Borrower shall be
a Person organized and existing under the Laws of the jurisdiction of
organization of such Borrower, the United States of America, any State thereof,
the District of Columbia or Puerto Rico or, in the case of TCCI, Canada or any
province of Canada or, in the case of TFA, the Commonwealth of Australia or any
political sub-division thereof (the “Successor Corporation”) and shall expressly
assume, by an amendment or supplement to this Agreement, signed by such Borrower
and such Successor Corporation and delivered to the Administrative Agent, such
Borrower’s obligation with respect to the due and punctual payment of the
principal of and interest on all the Loans made to such Borrower and the due and
punctual payment of all other Obligations payable by such Borrower hereunder and
the performance or observance of every covenant herein on the part of such
Borrower to be performed or observed;

 

(ii) immediately after giving effect to such transaction and treating any
indebtedness which becomes an obligation of such Borrower as a result of such
transaction as having been incurred by such Borrower at the time of such
transaction, no Default with respect to such Borrower shall have happened and be
continuing;

 

(iii) if, as a result of any such consolidation or merger or such conveyance,
transfer or lease, properties or assets of such Borrower would become subject to
a mortgage, pledge, lien, security interest or other encumbrance which would not
be permitted by Section 6.5 hereof, such Borrower or the Successor Corporation,
as the case may be, takes such steps as shall be necessary effectively to secure
the Loans and the

 

78



Toyota - 364 Day Credit Agreement (2015)

 

Obligations of such Borrower under this Agreement equally and ratably with (or
prior to) all indebtedness secured thereby; and

 

(iv) such Borrower has delivered to the Administrative Agent a certificate
signed by a Responsible Officer, together with, in the case of consolidation or
merger in which such Borrower is not the surviving Person, a written opinion or
opinions of counsel satisfactory to the Administrative Agent (who may be counsel
to such Borrower), stating that such amendment or supplement to this Agreement
complies with this Section 6.6 and that all conditions precedent herein provided
for relating to such transaction have been complied with.

 

(b) Upon any consolidation or merger or any conveyance, transfer or lease of all
or substantially all of the properties and assets of such Borrower in accordance
with Section 6.6(a), the Successor Corporation shall succeed to, and be
substituted for, and may exercise every right and power of, such Borrower under
this Agreement and the Loans with the same effect as if the Successor
Corporation had been named as a Borrower therein and herein, and thereafter,
such Borrower, except in the case of a lease of such Borrower’s properties and
assets, shall be released from its liability as obligor on any of the Loans and
under this Agreement.

 

Section  6.7 Use of Proceeds. The proceeds of the Loans made under this
Agreement will be used by such Borrower for its general corporate purposes and
will not be used directly, or knowingly indirectly, (a) to support activity in
or with a country officially sanctioned by the United States, the United Nations
or the European Union, (b) to fund activities or business of any Designated
Person subject to official sanctions imposed by the United States, the United
Nations or the European Union, except to the extent such activity or business
would not be prohibited for a U.S. or European Union person pursuant to
Sanctions or (c) for any payments to any governmental official or employee,
political party, official of a political party, candidate for political office,
or anyone else acting in an official capacity, in order to obtain, retain or
direct business or obtain any improper advantage, in violation of the United
States Foreign Corrupt Practices Act of 1977 or other applicable Anti-Corruption
Law. None of such proceeds will be used, directly or indirectly for the purpose,
whether immediate, incidental or ultimate of buying or carrying any “margin
stock” within the meaning of Regulation U. After application of the proceeds of
any Loan, not more than 25% of the assets of the Borrower of such Loan that are
subject to a restriction on sale, pledge, or disposal under this Agreement will
be represented by "margin stock," as that term is defined in Regulation U of the
Board of Governors of the United States Federal Reserve System. During the
Tranche A Availability Period and the Tranche B Availability Period, as
applicable, subject to the other terms and conditions of this Agreement, such
Borrower may request and use the proceeds of Loans of one Type to repay
outstanding Loans of another Type.

 

The covenant given in this Section 6.7 shall not be made by nor apply to any
Borrower that qualifies as a resident party domiciled in the Federal Republic of
Germany (Inländer) within the meaning of Sect. 2 paragraph 15 German Foreign
Trade Act (Außenwirtschaftsgesetz) in so far as it would result in a violation
of or conflict with Sect. 7 German Foreign Trade Regulation
(Außenwirtschaftsverordnung), any provision of Council Regulation (EC) 2271/96
or any other anti-boycott statute.

 

79



Toyota - 364 Day Credit Agreement (2015)

 

ARTICLE VII

 

DEFAULTS

 

Section  7.1 Events of Default. If one or more of the following events (“Events
of Default”) shall have occurred and be continuing with respect to a Borrower:

 

(a) such Borrower shall fail to pay when due any principal of any Loan made to
it or shall fail to pay within 5 days of the due date thereof any interest on
any Loan, any fees or any other amount payable by it hereunder;

 

(b) such Borrower shall fail to observe or perform any covenant contained in
Section 6.1(c), Section 6.5, Section 6.6 or Section 6.7;

 

(c) such Borrower shall fail to observe or perform any covenant or agreement
contained in this Agreement (other than those covered by clause (a) or (b)
above) for 30 days after notice thereof has been given to such Borrower by the
Administrative Agent at the request of any Lender;

 

(d) any representation or warranty made by such Borrower in this Agreement or in
any certificate or other document delivered pursuant to this Agreement shall
prove to have been incorrect in any material respect when made (or deemed made);

 

(e) indebtedness for borrowed money of such Borrower and any of its Subsidiaries
in an aggregate outstanding amount in excess of (i) in the case of TMCC,
US$500,000,000 or its Dollar Equivalent, (ii) in the case of TFSUK, TMFNL, TCCI
or TFA, US$150,000,000 or its Dollar Equivalent and (iii) in the case of each
other Borrower, US$100,000,000 or its Dollar Equivalent, shall not be paid when
due or shall be accelerated prior to its stated maturity date and, within 10
days after written notice thereof is given to such Borrower(s) by the
Administrative Agent, such indebtedness shall not be discharged or such
acceleration shall not be rescinded or annulled;

 

(f) such Borrower or any Significant Subsidiary of such Borrower shall commence
or consent to the commencement of any proceeding under any Debtor Relief Law, or
makes an assignment for the benefit of creditors; or applies for or consents to
the appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator (which, in the case of TFA, shall include any administrator,
receiver and manager or controller (as defined in the Australian Corporations
Act) or similar officer for it or for all or any material part of its property;
or any receiver, trustee, custodian, conservator, liquidator, rehabilitator
(which, in the case of TFA, shall include any administrator, receiver and
manager or controller (as defined in the Australian Corporations Act) or similar
officer is appointed without the application or consent of such Person and the
appointment continues undischarged or unstayed for 90 calendar days; or any
proceeding under any Debtor Relief Law relating to any such Person or to all or
any material part of its property is instituted without the consent of such
Person and continues undismissed or unstayed for 90 calendar days, or an order
for relief is entered in any such proceeding; provided that, as to TKG, a mere
notification of an imminent illiquidity pursuant to Section 46(b) sub-section 1,
second half sentence of the German Banking Act (Kreditwesengesetz) to BaFin
shall not be an Event of Default;

 

80



Toyota - 364 Day Credit Agreement (2015)

 

(g) any member of the ERISA Group shall fail to pay when due an amount or
amounts aggregating in excess of US$500,000,000 which it shall have become
liable to pay under Title IV of ERISA or as a result of one or more of the
following: (i) termination of a Plan by any member of an ERISA Group, any plan
administrator or any combination of the foregoing; (ii) the PBGC instituting
proceedings under Title IV of ERISA to terminate, or to cause a trustee to be
appointed to administer any Plan, or the PBGC being entitled to obtain a decree
adjudicating that any Plan must be terminated; or (iii) a complete or partial
withdrawal from, or a default, within the meaning of Section 4219(c)(5) of
ERISA, with respect to, one or more Multiemployer Plans which would cause one or
more members of the ERISA Group to incur a current payment obligation in excess
of $500,000,000; provided that no Default or Event of Default under this Section
7.1(g) shall be deemed to have occurred if any Borrower or member of the ERISA
Group shall have made arrangements satisfactory to the PBGC and the Required
Lenders to discharge or otherwise satisfy such liability (including by the
posting of a bond or other security);

 

(h) judgments or orders for the payment of money in excess of (i) in the case of
TMCC, US$500,000,000 or its Dollar Equivalent, (ii) in the case of TFSUK, TMFNL,
TCCI or TFA, US$150,000,000 or its Dollar Equivalent and (iii) in the case of
each other Borrower, US$100,000,000 or its Dollar Equivalent, in the aggregate
shall be rendered against such Borrower or any Significant Subsidiary of such
Borrower and such judgments or orders shall continue unsatisfied and unstayed
for a period of 60 days (for this purpose, a judgment shall effectively be
stayed during a period when it is not yet due and payable), provided, however,
that any such judgment or order shall not be an Event of Default under this
Section 7.1(h) if and for so long as (i) the amount of such judgment or order is
covered by a valid and binding policy of insurance between the defendant and the
insurer covering payment thereof and (ii) such insurer, which shall be rated at
least “A” by A.M. Best Company, has been notified of, and has not disputed the
claim made for payment of, the amount of such judgment or order; or

 

(i) such Borrower shall cease to be a TMC Consolidated Subsidiary;

 

then, and in every such event, the Administrative Agent shall, at the request
of, or may, with the consent of, the applicable Required Lenders and after
notice to TMCC and the applicable Borrower (i) terminate the commitment of each
Lender to make Loans to such Borrower, and they shall thereupon terminate, and
(ii) declare the unpaid principal amount of all outstanding Loans made to such
Borrower, all interest accrued and unpaid thereon, and all other amounts owing
or payable hereunder or under any other Loan Document by such Borrower to be
immediately due and payable without presentment, demand, protest or other notice
of any kind, all of which are hereby expressly waived by each Borrower;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans to such Borrower
shall automatically terminate, the unpaid principal amount of all outstanding
Loans made to such Borrower and all interest and other amounts as aforesaid
shall automatically become due and payable.

 

Section 7.2 Application of Funds. After the exercise of remedies provided for in
Section 7.1 (or after the Loans have automatically become immediately due and
payable), any amounts

 

81



Toyota - 364 Day Credit Agreement (2015)

 

received on account of the Obligations of any Borrower shall be applied by the
Administrative Agent in the following order:

 

first, to payment of that portion of the Obligations of such Borrower
constituting fees, indemnities, expenses and other amounts (including Attorney
Costs and amounts payable under Article III) payable to the Administrative Agent
in its capacity as such;

 

second, to payment of that portion of the Obligations of such Borrower
constituting fees, indemnities and other amounts (other than principal and
interest) payable to the appropriate Lenders (including Attorney Costs and
amounts payable under Article III), ratably among them in proportion to the
amounts described in this clause Second payable to them;

 

third, to payment of that portion of the Obligations of such Borrower
constituting accrued and unpaid interest on the Loans, ratably among the
appropriate Lenders in proportion to the respective amounts described in this
clause Third payable to them;

 

fourth, to payment of that portion of the Obligations of such Borrower
constituting unpaid principal of the Loans, ratably among the appropriate
Lenders in proportion to the respective amounts described in this clause Fourth
held by them; and

 

fifth, the balance, if any, after all of the Obligations of such Borrower have
been indefeasibly paid in full, to such Borrower or as otherwise required by
Law.

 

ARTICLE VIII

 

THE ADMINISTRATIVE AGENT

 

Section 8.1 Appointment and Authorization of Administrative Agent. Each Lender
hereby irrevocably appoints, designates and authorizes the Administrative Agent
to take such action on its behalf under the provisions of this Agreement and
each other Loan Document and to exercise such powers and perform such duties as
are expressly delegated to it by the terms of this Agreement or any other Loan
Document, together with such powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary contained elsewhere herein or in
any other Loan Document, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein, nor shall the
Administrative Agent have or be deemed to have any fiduciary relationship with
any Lender or Participant, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent. Without limiting the generality of the foregoing sentence,
the use of the term “agent” herein and in the other Loan Documents with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable Law. Instead, such term is used merely as a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties.

 

Section 8.2 Delegation of Duties. The Administrative Agent may execute any of
its duties under this Agreement or any other Loan Document by or through agents,
employees or

 

82



Toyota - 364 Day Credit Agreement (2015)

 

attorneys-in-fact and shall be entitled to advice of counsel and other
consultants or experts concerning all matters pertaining to such duties. The
Administrative Agent shall not be responsible for the negligence or misconduct
of any agent or attorney-in-fact that it selects in the absence of gross
negligence or willful misconduct.

 

Section 8.3 Liability of Administrative Agent. No Agent-Related Person shall (a)
be liable for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct
in connection with its duties expressly set forth herein) or (b) be responsible
in any manner to any Lender or Participant for any recital, statement,
representation or warranty made by any Borrower or any officer thereof,
contained herein or in any other Loan Document, or in any certificate, report,
statement or other document referred to or provided for in, or received by the
Administrative Agent under or in connection with, this Agreement or any other
Loan Document, or the validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Loan Document, or for any failure of
any Borrower or any other party to any Loan Document to perform its obligations
hereunder or thereunder. No Agent-Related Person shall be under any obligation
to any Lender or Participant to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the properties, books or
records of any Borrower or any Affiliate thereof.

 

Section 8.4 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any writing,
communication, signature, resolution, representation, notice, consent,
certificate, affidavit, letter, facsimile or telephone message, electronic mail
message, statement or other document or conversation believed by it to be
genuine and correct and to have been signed, sent or made by the proper Person
or Persons, and upon advice and statements of legal counsel (including counsel
to the Borrowers), independent accountants and other experts selected by the
Administrative Agent. The Administrative Agent shall be fully justified in
failing or refusing to take any action under any Loan Document unless it shall
first receive such advice or concurrence of the applicable Required Lenders as
it deems appropriate and, if it so requests, it shall first be indemnified to
its satisfaction by the Lenders against any and all liability and expense which
may be incurred by it by reason of taking or continuing to take any such action.
The Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement or any other Loan Document in
accordance with a request or consent of the applicable Required Lenders (or such
greater number of Lenders as may be expressly required hereby in any instance)
and such request and any action taken or failure to act pursuant thereto shall
be binding upon all the Lenders.

 

Section 8.5 Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default, except with respect
to defaults in the payment of principal, interest and fees required to be paid
to the Administrative Agent for the account of the Lenders, unless the
Administrative Agent shall have received written notice from a Lender or a
Borrower referring to this Agreement, describing such Default and stating that
such notice is a “notice of default.” The Administrative Agent will notify the
Lenders of its receipt of any such notice. The Administrative Agent shall take
such action with respect to such Default as

 

83



Toyota - 364 Day Credit Agreement (2015)

 

may be directed by the applicable Required Lenders in accordance with Article
VII; provided, however, that unless and until the Administrative Agent has
received any such direction, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default as it shall deem advisable or in the best interest of the
Lenders.

 

Section 8.6 Credit Decision; Disclosure of Information by Administrative Agent.
Each Lender acknowledges that no Agent-Related Person has made any
representation or warranty to it, and that no act by the Administrative Agent
hereafter taken, including any consent to and acceptance of any assignment or
review of the affairs of any Borrower or any Affiliate thereof, shall be deemed
to constitute any representation or warranty by any Agent-Related Person to any
Lender as to any matter, including whether Agent-Related Persons have disclosed
material information in their possession. Each Lender acknowledges that it has,
independently and without reliance upon any Agent-Related Person and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of each Borrower,
and all applicable bank or other regulatory Laws relating to the transactions
contemplated hereby, and made its own decision to enter into this Agreement and
to extend credit to a Borrower hereunder. Each Lender also acknowledges that it
will, independently and without reliance upon any Agent-Related Person and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement and the other Loan Documents, and to make
such investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of each Borrower. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent herein, the Administrative Agent shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, prospects, operations, property, financial and other
condition or creditworthiness of any Borrower or any of its Affiliates which may
come into the possession of any Agent-Related Person.

 

Section 8.7 Indemnification of Administrative Agent. Whether or not the
transactions contemplated hereby are consummated, the Lenders shall indemnify
upon demand each Agent-Related Person (to the extent not reimbursed by or on
behalf of the Borrowers and without limiting the obligation of the Borrowers to
do so), pro rata, and hold harmless each Agent-Related Person from and against
any and all Indemnified Liabilities incurred by it; provided, however, that no
Lender shall be liable for the payment to any Agent-Related Person of any
portion of such Indemnified Liabilities to the extent determined in a final,
nonappealable judgment by a court of competent jurisdiction to have resulted
from such Agent-Related Person’s own gross negligence or willful misconduct;
provided, however, that no action taken in accordance with the directions of the
applicable Required Lenders shall be deemed to constitute gross negligence or
willful misconduct for purposes of this Section; provided, further, that such
Indemnified Liability was incurred by or asserted against such Agent-Related
Person acting as or for the Administrative Agent in connection with such
capacity. Without limitation of the foregoing, each Lender shall reimburse the
Administrative Agent upon demand for its ratable share of any costs or
out-of-pocket expenses (including Attorney Costs) incurred by the Administrative
Agent in connection with the preparation, execution, delivery, administration,

 

84



Toyota - 364 Day Credit Agreement (2015)

 

modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, any other Loan Document, or any document
contemplated by or referred to herein, to the extent that the Administrative
Agent is not reimbursed for such expenses by or on behalf of the Borrowers. The
undertaking in this Section shall survive termination of the Aggregate
Commitments, the payment of all other Obligations and the resignation of the
Administrative Agent.

 

Section 8.8 Administrative Agent in its Individual Capacity. BNP Paribas and its
Affiliates may make loans to, issue letters of credit for the account of, accept
deposits from, acquire equity interests in and generally engage in any kind of
banking, trust, financial advisory, underwriting or other business with each
Borrower and its Affiliates as though BNP Paribas were not the Administrative
Agent hereunder and without notice to or consent of the Lenders. The Lenders
acknowledge that, pursuant to such activities, BNP Paribas or its Affiliates may
receive information regarding a Borrower or any of its Affiliates (including
information that may be subject to confidentiality obligations in favor of a
Borrower or such Affiliate) and acknowledge that the Administrative Agent shall
be under no obligation to provide such information to them. With respect to its
Loans, BNP Paribas shall have the same rights and powers under this Agreement as
any other Lender and may exercise such rights and powers as though it were not
the Administrative Agent, and the terms “Lender” and “Lenders” include BNP
Paribas in its individual capacity.

 

Section 8.9 Successor Administrative Agent and Sub-Agents.

 

(a) The Administrative Agent and each Sub-Agent may resign as Administrative
Agent or Sub-Agent, as applicable, upon 30 days’ notice to the applicable
Lenders. If the Person serving as Administrative Agent or a Sub-Agent is a
Defaulting Lender pursuant to clause (e) of the definition thereof, the Required
Lenders may, to the extent permitted by applicable law, by notice in writing to
the Borrowers and such Person, remove such Person as Administrative Agent or
Sub-Agent. If no successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within 30 days (or such earlier day as
shall be agreed by the Required Lenders) (the “Removal Effective Date”), then
such removal shall nonetheless become effective in accordance with such notice
on the Removal Effective Date. If (i) the Administrative Agent resigns or is
removed under this Agreement, the Required Lenders shall appoint from among the
Lenders a successor administrative agent for the Lenders, which such successor
administrative agent shall have entered into a licensing arrangement with Markit
Group Ltd., (ii) the Canadian Sub-Agent resigns or is removed, the Required
Lenders referred to in paragraph (a) in the definition of “Required Lenders”
shall appoint from among the Tranche B Lenders a successor Canadian sub-agent,
which shall be a bank that is not a non-resident of Canada for purposes of Part
XIII of the Canadian ITA, (iii) the Australian Sub-Agent resigns or is removed,
the Required Lenders referred to in paragraph (a) in the definition of “Required
Lenders” shall appoint from among the Tranche C Lenders a successor Australian
sub-agent, and (iv) any Swing Line Agent resigns, the Required Lenders shall
appoint from among the Swing Line Lenders a successor replacement Swing Line
agent, which shall be a bank with an office in the United Kingdom, United
States, Canada or Australia, as applicable, or an Affiliate of any such bank
with an office in the United Kingdom, United States, Canada or Australia, as
applicable, which successor, in each case, shall consent to such appointment and
shall be

 

85



Toyota - 364 Day Credit Agreement (2015)

 

consented to by the Borrowers in writing at all times other than during the
existence of an Event of Default (which consent of the Borrowers shall not be
unreasonably withheld). If no such successor is so appointed prior to the
effective date of the resignation or removal of the Administrative Agent or
applicable Sub-Agent, the Administrative Agent or Sub-Agent, as applicable, may
appoint, after consulting with the Lenders and the Borrowers, a successor which
meets the qualifications set forth above and consents to the appointment. Upon
the acceptance of its appointment as successor administrative agent or sub-agent
hereunder, the Person acting as such successor administrative agent or sub-agent
shall succeed to all the rights, powers and duties of the retiring or removed
Administrative Agent or Sub-Agent and the term “Administrative Agent” or
“Sub-Agent”, as applicable, shall mean such successor administrative agent or
sub-agent, and the retiring or removed Administrative Agent’s or Sub-Agent’s
appointment, powers and duties as Administrative Agent or Sub-Agent (and, in the
case of the Administrative Agent, the Administrative Agent’s licensing
arrangement with Markit) shall be terminated. After any retiring or removed
Administrative Agent’s or Sub-Agent’s resignation or removal hereunder as
Administrative Agent or Sub-Agent, the provisions of this Article VIII and
Sections 9.4 and 9.5 shall inure to its benefit as to any actions taken or
omitted to be taken by it while it was Administrative Agent or Sub-Agent under
this Agreement. If no successor administrative agent or sub-agent, as
applicable, has accepted appointment as Administrative Agent or Sub-Agent by the
date which is 30 days following a retiring Administrative Agent’s or Sub-Agent’s
notice of resignation, the retiring Administrative Agent’s or Sub-Agent’s
resignation shall nevertheless thereupon become effective and the Lenders shall
perform all of the duties of the Administrative Agent or Sub-Agent hereunder
until such time, if any, as the Required Lenders appoint a successor agent as
provided for above.

 

(b) Notwithstanding anything to the contrary contained herein, if at any time
BNP Paribas assigns all of its Commitments and Committed Loans pursuant to
subsection 9.7(b), BNP Paribas and its Affiliates may, upon 30 days’ notice to
the Borrowers, each resign as Swing Line Agent and Swing Line Lender. In the
event of any such resignation as Swing Line Agent and Swing Line Lender, the
Borrowers shall be entitled to appoint from among the Lenders successor Swing
Line Agent(s) and successor Swing Line Lender hereunder; provided, however, that
such successor Swing Line Agent(s) or successor Swing Line Lender consents to
such appointment; and provided further, however, that no failure by the
Borrowers to appoint any such successor shall affect the resignation of BNP
Paribas and its Affiliates as such Swing Line Agent and Swing Line Lender. If
BNP Paribas (and its Affiliates) resigns as a Swing Line Agent and Swing Line
Lender, it shall retain all the rights of such Swing Line Agent and Swing Line
Lender provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Committed Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.16(c). Upon
the appointment of successor Swing Line Agent(s) and Swing Line Lender, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring Swing Line Agents and Swing Line Lender.

 

Section 8.10 Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to a Borrower, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein

 

86



Toyota - 364 Day Credit Agreement (2015)

 

expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on such Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise

 

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing by such Borrower and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Section 2.8 and Section 9.4) allowed in such
judicial proceeding; and

 

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Section 2.8 and Section 9.4. Nothing contained herein
shall be deemed to authorize the Administrative Agent to authorize or consent to
or accept or adopt on behalf of any Lender any plan of reorganization,
arrangement, adjustment or composition affecting the Obligations or the rights
of any Lender or to authorize the Administrative Agent to vote in respect of the
claim of any Lender in any such proceeding.

 

Section 8.11 Other Agents, Arrangers and Managers. None of the Lenders or other
Persons identified on the facing page or signature pages of this Agreement as a
“syndication agent,” “co-agent,” “book manager,” “lead manager,” “arranger,”
“lead arranger” or “co-arranger” shall have any right, power, obligation,
liability, responsibility or duty under this Agreement other than, in the case
of such Lenders, those applicable to all Lenders as such. Without limiting the
foregoing, none of the Lenders or other Persons so identified shall have or be
deemed to have any fiduciary relationship with any Lender. Each Lender
acknowledges that it has not relied, and will not rely, on any of the Lenders or
other Persons so identified in deciding to enter into this Agreement or in
taking or not taking action hereunder.

 

Section 8.12 Canadian Sub-Agent. The Canadian Sub-Agent is not a non-resident of
Canada for purposes of Part XIII of the Canadian ITA and, as such, it and not
the Administrative Agent has been designated under this Agreement to carry out
certain duties of the Administrative Agent in respect of TCCI. The Canadian
Sub-Agent shall be subject to each of the obligations in this Agreement to be
performed by the Administrative Agent, and each of TCCI and the Tranche B
Lenders agrees that the Canadian Sub-Agent shall be entitled to exercise each of
the rights and shall be entitled to each of the benefits of the Administrative
Agent under this Agreement as relate to the performance of its obligations
hereunder. References in Sections 2.15 and 3.1 and

 

87



Toyota - 364 Day Credit Agreement (2015)

 

in the definition of “Taxes” in Section 1.1 to the Administrative Agent shall
also include the Canadian Sub-Agent.

 

ARTICLE IX

 

MISCELLANEOUS

 

Section 9.1 Amendments, Etc. Except as otherwise set forth in the last sentence
of this Section, no amendment or waiver of any provision of this Agreement or
any other Loan Document, and no consent to any departure by any Borrower
therefrom, shall be effective unless in writing signed by the applicable
Required Lenders and the applicable Borrower, and acknowledged by the
Administrative Agent, and each such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given; provided,
however, that no such amendment, waiver or consent shall:

 

(a) waive any condition set forth in Section 4.1(a) without the written consent
of each Lender;

 

(b) extend or increase the Commitment or Commitment Cap of any Lender (or
reinstate any Commitment terminated pursuant to Section 7.1) without the written
consent of such Lender;

 

(c) postpone any date fixed by this Agreement or any other Loan Document for any
scheduled payment of principal, interest, fees or other amounts due to the
Lenders (or any of them) hereunder or under any other Loan Document without the
written consent of each Lender directly affected thereby;

 

(d) reduce the principal of, or the rate of interest specified herein on, any
Loan, or any fees or other amounts payable hereunder or under any other Loan
Document without the written consent of each Lender directly affected thereby;
provided, however, that only the consent of the applicable Required Lenders
shall be necessary to amend the definition of “Default Rate” or to waive any
obligation of any Borrower to pay interest at the Default Rate;

 

(e) change Section 2.12 or Section 7.2 in a manner that would alter the pro rata
sharing of payments required thereby without the written consent of each
affected Lender;

 

(f) amend Section 1.6 or the definition of “Alternative Currency” without the
written consent of each affected Lender; or

 

(g) change any provision of this Section or the definition of “Required Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender that has a Commitment under the affected Tranche;

 

provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of

 

88



Toyota - 364 Day Credit Agreement (2015)

 

the Administrative Agent under this Agreement or any other Loan Document; (ii)
no amendment, waiver or consent shall, unless in writing and signed by a Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of such Swing Line Lender under this Agreement; (iii) no amendment,
waiver or consent shall, unless in writing and signed by the applicable Swing
Line Agent in addition to the Lenders required above, affect the rights or
duties of such Swing Line Agent under this Agreement; and (iv) each Fee Letter
may be amended, or rights or privileges thereunder waived, in a writing executed
only by the parties thereto. Notwithstanding anything to the contrary herein,
any amendment or waiver of any term of any Money Market Loan (except the
increase in the principal amount thereof or the extension of any Interest Period
until after the Revolving Maturity Date applicable to the Borrower of such Loan)
made by a Lender hereunder shall be effective if signed by such Lender and the
applicable Borrower and acknowledged by the Administrative Agent.

 

Section 9.2 Notices and Other Communications; Facsimile Copies.

 

(a) General. Unless otherwise expressly provided herein, all notices and other
communications provided for hereunder shall be in writing (including by
facsimile transmission),all such written notices shall be mailed, faxed or
delivered to the applicable address, facsimile number or (subject to subsection
(c) below) electronic mail address, and all notices and other communications
expressly permitted hereunder to be given by telephone shall be made to the
applicable telephone number, as follows:

 

(i) if to a Borrower, the Administrative Agent or any Swing Line Agent, to the
address, facsimile number, electronic mail address or telephone number specified
for such Person on Schedule 9.2 or to such other address, facsimile number,
electronic mail address or telephone number as shall be designated by such party
in a notice to the other parties; and

 

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire or to
such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the Borrowers and the
Administrative Agent.

 

Except as otherwise set forth herein, all such notices and other communications
shall be deemed to be given or made upon the earlier to occur of (i) actual
receipt by the relevant party hereto and (ii) (A) if delivered by hand or by
courier, when signed for by or on behalf of the relevant party hereto; (B) if
delivered by mail, four Business Days after deposit in the mails, postage
prepaid; (C) if delivered by facsimile, when sent and receipt has been confirmed
by telephone; and (D) if delivered by electronic mail (subject to the provisions
of subsection (c) below), when delivered; provided, however, that notices and
other communications to the Administrative Agent pursuant to Article II shall
not be effective until actually received by such Person. In no event shall a
voicemail message be effective as a notice, communication or confirmation
hereunder.

 

(b) Effectiveness of Facsimile Documents and Signatures. Loan Documents may be
transmitted and/or signed by facsimile. The effectiveness of any such documents
and signatures shall, subject to applicable Law, have the same force and effect
as manually-signed originals and

 

89



Toyota - 364 Day Credit Agreement (2015)

 

shall be binding on the Borrowers, the Administrative Agent, the applicable
Swing Line Agent(s) and the Lenders. The Borrowers may also require that any
such documents and signatures be confirmed by a manually-signed original
thereof; provided, however, that the failure to request or deliver the same
shall not limit the effectiveness of any facsimile document or signature.

 

(c) Use of Electronic Mail. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent, any Swing Line Agent or any Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.

 

(d) Reliance by Administrative Agent, the Swing Line Agents and Lenders. The
Administrative Agent, the Swing Line Agents and the Lenders shall be entitled to
rely and act upon any notices (including telephonic Committed Loan Notices and
Swing Line Loan Notices) purportedly given by or on behalf of a Responsible
Officer of a Borrower or any other Person designated in writing by a Responsible
Officer of a Borrower to the Administrative Agent and the applicable Swing Line
Agent even if (i) such notices were not otherwise made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrowers shall indemnify
each Agent-Related Person and each Lender from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of a Responsible Officer of a Borrower or any
other Person designated in writing by a Responsible Officer of a Borrower to the
Administrative Agent. All telephonic notices to and other communications with
the Administrative Agent may be recorded by the Administrative Agent, and each
of the parties hereto hereby consents to such recording.

 

(e) Designation of Representative for Borrowers. Each of TMCC, TCPR, TCCI and
TFA (each, an “Other Borrower”), by its execution of this Agreement, hereby
irrevocably appoints each of TMCC and TMFNL, acting alone, and with full power
of substitution, as its agent and representative hereunder (in such capacity,
each a “Borrowers’ Representative”), and hereby authorizes, directs and empowers
each of TMCC and TMFNL, acting alone, and with full power of substitution, to
act for and in the name of such Other Borrower and as its agent and
representative hereunder and under the other instruments and agreements referred
to herein. TMCC and TMFNL hereby accept each such appointment. Each Other
Borrower hereby irrevocably authorizes each of TMCC and TMFNL, acting alone and
with full power of substitution, to take such action on such Other Borrower’s
behalf and to exercise such powers hereunder, under the other Loan Documents,
and under the other agreements and instruments referred to herein or therein as
may be contemplated being taken or exercised by such Other Borrower by the terms
hereof and thereof, together with such powers as may be incidental thereto,
including, without limitation, to borrow hereunder and deliver Requests for
Loans hereunder, to convert, continue, repay or prepay Loans made hereunder, to
increase, reduce or

 

90



Toyota - 364 Day Credit Agreement (2015)

 

terminate the Commitments, to pay interest, fees, costs and expenses incurred in
connection with the Loans, this Agreement, the other Loan Documents, and the
other agreements and instruments referred to herein or therein, to receive from
or deliver to the Administrative Agent or any Sub-Agent any notices, statements,
reports, certificates or other documents or instruments contemplated herein, in
the other Loan Documents or in any other agreement or instrument referred to
herein, to receive from or transmit to the Administrative Agent or any Sub-Agent
any Loan proceeds or payments, and to execute any agreements, amendments,
modifications, supplements or other documents or instruments in connection with
this Agreement or the other Loan Documents on its behalf, and in each case such
Other Borrower shall be bound as though the Other Borrower itself had duly taken
such action. The Administrative Agent, each Sub-Agent and each Lender shall be
entitled to rely on the appointment and authorization of each Borrowers’
Representative with respect to all matters related to this Agreement, the other
Loan Documents and any other agreements or instruments referred to herein or
therein whether or not any particular provision hereof or thereof specifies that
such matters may or shall be undertaken by Borrowers’ Representative. In
reliance hereon, the Administrative Agent, each Sub-Agent and each Lender may
deal with either of the Borrowers’ Representatives alone with the same effect as
if the Administrative Agent, such Sub-Agent or such Lender had dealt with each
Other Borrower separately and individually. In the event of any conflict between
any notices, communications or other acts of the Borrowers’ Representative and
those of any Other Borrower, the notices, communications and acts of the
Borrowers’ Representative shall prevail; provided, however, that nothing in this
Section 9.2(e) shall authorize either Borrowers’ Representative to deliver a
notice required to be delivered pursuant to Section 6.1(d) on behalf of an Other
Borrower, and the parties hereto acknowledge that any notice required to be
delivered pursuant to Section 6.1(d) by a Borrower pursuant to this Agreement
must be provided directly by a Responsible Officer of such Borrower.

 

Section 9.3 No Waiver; Cumulative Remedies. No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by Law.

 

Section 9.4 Attorney Costs and Expenses. The Borrowers agree (a) to pay or
reimburse the Administrative Agent for all reasonable and demonstrable costs and
expenses incurred in connection with the development, preparation, negotiation
and execution of this Agreement and the other Loan Documents and any amendment,
waiver, consent or other modification of the provisions hereof and thereof
(whether or not the transactions contemplated hereby or thereby are
consummated), and the consummation and administration of the transactions
contemplated hereby and thereby, including all Attorney Costs of a single
counsel (and one local counsel in each jurisdiction where required or other
additional counsel to the extent required due to a conflict of interest), and
(b) to pay or reimburse the Administrative Agent and each Lender for all costs
and expenses incurred in connection with the enforcement, attempted enforcement,
or preservation of any rights or remedies under this Agreement or the other Loan
Documents (including all such costs and expenses incurred during any “workout”
or restructuring in respect

 

91



Toyota - 364 Day Credit Agreement (2015)

 

of the Obligations and during any legal proceeding, including any proceeding
under any Debtor Relief Law), including all Attorney Costs. The foregoing costs
and expenses shall include all reasonable search and filing charges and fees and
taxes related thereto, and other reasonable out-of-pocket expenses incurred by
the Administrative Agent and the reasonable cost of independent public
accountants and other outside experts retained by the Administrative Agent or
any Lender. All amounts due under this Section 9.4 shall be payable within 15
Business Days after delivery to the Borrowers of a certificate setting forth in
reasonable detail the basis for the amounts demanded. The agreements in this
Section shall survive the termination of the Aggregate Commitments and repayment
of all other Obligations. Notwithstanding anything to the contrary contained in
this Agreement, (i) this Section 9.4 shall not govern any indemnification or
other amounts relating to or attributable to taxes, and (ii) all indemnification
and other amounts relating or attributable to taxes shall be governed solely and
exclusively by Section 3.1.

 

Section 9.5 Indemnification by the Borrowers. (a) Whether or not the
transactions contemplated hereby are consummated, the Borrowers shall indemnify
and hold harmless each Agent-Related Person, each Lender and their respective
Affiliates, directors, officers, employees, counsel, agents and
attorneys-in-fact (collectively the “Indemnitees”) from and against any and all
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses and disbursements (including Attorney Costs)
of any kind or nature whatsoever (collectively “Losses”) which may at any time
be imposed on, incurred by or asserted against any such Indemnitee in any way
relating to or arising out of or in connection with (i) the execution, delivery,
enforcement, performance or administration of any Loan Document or any other
agreement, letter or instrument delivered in connection with the transactions
contemplated thereby or the consummation of the transactions contemplated
thereby, (ii) any Commitment, Loan or the use or proposed use of the proceeds
therefrom, or (iii) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory (including any investigation of, preparation for, or defense
of any pending or threatened claim, investigation, litigation or proceeding) and
regardless of whether any Indemnitee is a party thereto (all the foregoing,
collectively, the “Indemnified Liabilities”); provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such liabilities,
obligations, losses, damages, penalties, claims, demands, actions, judgments,
suits, costs, expenses or disbursements are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee. No Indemnitee shall be
liable for any damages arising from the use by others of any information or
other materials obtained through IntraLinks or other similar information
transmission systems in connection with this Agreement, nor shall any Indemnitee
have any liability for any indirect or consequential damages relating to this
Agreement or any other Loan Document or arising out of its activities in
connection herewith or therewith (whether before or after the Closing Date).

 

(b) An Indemnitee shall give prompt notice to the Borrowers of any claim
asserted in writing, or the commencement of any action or proceeding, in respect
of which indemnity may be sought hereunder. All amounts due under this Section
9.5 shall be payable within 10 Business Days after the Borrowers receive demand
therefor setting forth in reasonable detail the basis for such demand.

 

92



Toyota - 364 Day Credit Agreement (2015)

 

(c) In the case of an investigation, litigation or proceeding to which the
indemnity in this paragraph applies, such indemnity shall be effective whether
or not such investigation, litigation or proceeding is brought by any Borrower,
any Borrower’s equityholders or creditors or an Indemnitee or any other person
or entity, whether or not an Indemnitee is otherwise a party thereto.

 

(d) The agreements in this Section shall survive the resignation of the
Administrative Agent, the replacement of any Lender, the termination of the
Aggregate Commitments and the repayment, satisfaction or discharge of all the
other Obligations.

 

(e) Notwithstanding the foregoing, the Borrowers shall not, in connection with
any single proceeding or series of related proceedings in the same jurisdiction,
be liable for the fees and expenses of more than one separate firm or internal
legal department (in addition to any local counsel) for all Indemnitees, such
firm or internal legal department to be selected by the Administrative Agent;
provided that if an Indemnitee shall have reasonably concluded that (i) there
may be legal defenses available to it which are different from or additional to
those available to other Indemnitees and may conflict therewith or (ii) the
representation of such Indemnitee and the other Indemnitees by the same counsel
would otherwise be inappropriate under applicable principles of professional
responsibility, such Indemnitee shall have the right to select and retain
separate counsel to represent such Indemnitee in connection with such
proceeding(s) at the expense of the Borrowers. Notwithstanding anything to the
contrary contained in this Agreement, (i) this Section 9.5 shall not govern
Losses or other amounts relating to or attributable to taxes, and (ii) all
Losses and other amounts relating or attributable to taxes shall be governed
solely and exclusively by Section 3.1.

 

Section 9.6 Payments Set Aside. To the extent that any payment by or on behalf
of any Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises any right of set-off, and such
payment or the proceeds of such set-off or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such set-off had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share of any amount so recovered from or repaid
by the Administrative Agent, plus interest thereon from the date of such demand
to the date such payment is made at a rate per annum equal to the Overnight Rate
from time to time in effect, in the applicable currency of such recovery or
payment.

 

Section 9.7 Successors and Assigns.

 

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that no Borrower may assign or otherwise transfer any
of its rights or obligations hereunder without the prior written consent of each
Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Eligible Assignee in accordance with the

 

93



Toyota - 364 Day Credit Agreement (2015)

 

provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section, or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of subsection (g) of this Section (and any other attempted assignment or
transfer by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Indemnitees) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

 

(b) Any Lender may at any time assign to one or more Eligible Assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Committed Loans (including for purposes of
this subsection (b), participations in Swing Line Loans) at the time owing to
it); provided that any assignment shall be subject to the following additional
conditions: (i) so long as no Event of Default has occurred and is continuing in
respect of a Borrower, such Borrower consents to the assignment (such consent
not to be unreasonably withheld or delayed); (ii) except in the case of an
assignment of the entire remaining amount of the assigning Lender’s Commitment
and the Committed Loans at the time owing to it or in the case of an assignment
to a Lender or an Affiliate of a Lender or an Approved Fund (as defined in
subsection (i) of this Section) with respect to a Lender, the aggregate amount
of the Commitment (which for this purpose includes Committed Loans outstanding
thereunder) subject to each such assignment, determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than US$10,000,000 (provided
that, in the case of TMFNL, such amount shall not be less than the Dollar
Equivalent of EUR 100,000 or any other amount (or meeting any other criterion)
as at any time ensures that it does not qualify as attracting funds from the
“public” under or pursuant to the Netherlands Financial Supervision Act (wet op
het financieel toezicht)) unless the Administrative Agent otherwise consents
(such consent not to be unreasonably withheld or delayed); (iii) each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement with respect to
the Committed Loans or the Commitment assigned; (iv) any assignment of a
Commitment must be approved by the Administrative Agent (which approval shall
not be unreasonably withheld or delayed) unless the Person that is the proposed
assignee is itself a Lender or an Affiliate of a Lender (whether or not the
proposed assignee would otherwise qualify as an Eligible Assignee); (v) if the
assigning Lender has a Commitment in more than one Tranche, such Lender shall
make a pro rata assignment to its assignee of its Commitments under each such
Tranche; and (vi) the parties to each assignment shall execute and deliver to
the Administrative Agent an Assignment and Assumption, together with a
processing and recordation fee of US$3,500, which fee may be waived by the
Administrative Agent in its sole discretion. Subject to acceptance and recording
thereof by the Administrative Agent pursuant to subsection (c) of this Section,
from and after the effective date specified in each Assignment and Assumption,
the Eligible Assignee thereunder shall be a party to this Agreement and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering

 

94



Toyota - 364 Day Credit Agreement (2015)

 

all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 3.1 (with respect to periods it was a Lender), 3.4, 3.5,
9.4 and 9.5 with respect to facts and circumstances occurring prior to the
effective date of such assignment). Upon request, each Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section. If the Eligible Assignee is
required to deliver documents pursuant to Section 9.15, it shall deliver those
documents to the applicable Borrower and the Administrative Agent in accordance
with Section 9.15.

 

(c) The Administrative Agent, acting solely for this purpose as a non-fiduciary
agent of the Borrowers, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of (and stated interest on) the Loans owing to each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrowers, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrowers and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

 

(d) Any Lender may at any time, without the consent of, or notice to, any
Borrower, the Administrative Agent or any Swing Line Lender, sell participations
to any Person (other than a natural person or a Borrower or any of the
Borrowers’ Affiliates) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in Swing Line Loans) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, (iii) in the case of TMFNL, the amount of such
participations sold shall not be less than the Dollar Equivalent of EUR 100,000
or any other amount (or meeting any other criterion) as at any time ensures that
it does not qualify as attracting funds from the “public” under or pursuant to
the Netherlands Financial Supervision Act (wet op het financieel toezicht) and
(iv) the Borrowers, the Administrative Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
waiver or other modification described in the first proviso to Section 9.1 that
directly affects such Participant. Subject to subsection (e) of this Section,
the Borrowers agree that each Participant shall be entitled to the benefits of
Sections 3.1, 3.4 and 3.5 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to subsection (b) of this Section.
To the extent permitted by Law, each Participant also shall be entitled to the
benefits of Section 9.9 as though

 

95



Toyota - 364 Day Credit Agreement (2015)

 

it were a Lender, provided such Participant agrees to be subject to Section 2.12
as though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrowers, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant's interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

 

(e) A Participant shall not be entitled to receive any greater payment under
Section 3.1 or Section 3.4 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant unless the
sale of the participation to such Participant is made with the Borrowers’ prior
written consent. A Participant shall not be entitled to the benefits of Section
3.1 unless the Borrowers are notified of the participation sold to such
Participant and such Participant agrees, for the benefit of each Borrower, to
comply with Section 9.15 as though it were a Lender.

 

(f) Each Lender that sells a participation interest in all or a portion of such
Lender’s rights and obligations under this Agreement shall record, acting solely
for this purpose as non-fiduciary agent of the Borrowers, in book entries (as
defined in Temporary Treasury Regulation §5f.103-1) maintained by such Lender
the name and the amount of the participating interest of each Participant
entitled to receive payments in respect of such participating interest.

 

(g) Any Lender may at any time, without the consent of, or notice to, any
Borrower or the Administrative Agent, pledge or assign a security interest in
all or any portion of its rights under this Agreement (including under its Note,
if any) to secure obligations of such Lender, including any pledge or assignment
to secure obligations to a Federal Reserve Bank or any central bank having
jurisdiction over such Lender; provided that no such pledge or assignment shall
release such Lender from any of its obligations hereunder or substitute any such
pledgee or assignee for such Lender as a party hereto.

 

(h) Where a Lender (the “Designating Lender”) has designated in its
Administrative Questionnaire an Affiliate of the Designating Lender as the
entity which shall participate in or make Loans to a particular Borrower (i) the
Commitment shall be held by the Designating Lender, (ii) such Affiliate shall be
entitled to all rights and benefits (other than voting rights, which remain with
the Designating Lender) under this Agreement relating to its participation in
any Loan and (iii) the Designating Lender shall procure that such Affiliate
complies with the corresponding duties in relation to such Loan.

 

96



Toyota - 364 Day Credit Agreement (2015)

 

(i) As used herein, the following terms have the following meanings:

 

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent and (ii) unless an Event of Default with respect
to such Borrower has occurred and is continuing, the applicable Borrower (each
such approval not to be unreasonably withheld or delayed); provided that,
notwithstanding the foregoing (x) no Person shall qualify as an Eligible
Assignee without the approval of each Swing Line Lender (such approval not to be
unreasonably withheld or delayed), (y) “Eligible Assignee” shall not include a
Borrower or any of the Borrowers’ Affiliates and (z) “Eligible Assignee” shall
not include any Person that is not a regulated lending institution in the United
States, Canada, Japan, Australia or the European Union.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

Section 9.8 Confidentiality. Each of the Administrative Agent and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential); (b) to the extent requested
by any regulatory authority or self-regulatory body, including in connection
with a pledge or assignment in accordance with Section 9.7(g); (c) to the extent
required by applicable Laws or by any subpoena or similar legal process provided
that the Borrowers are given prompt notice of such subpoena or other process
(unless the Administrative Agent or Lender is legally prohibited from giving
such notice); provided that such Person shall not be held liable for the failure
to provide such notice; (d) to any other party to this Agreement; (e) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or the enforcement of rights hereunder;
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any Eligible Assignee of or Participant in, or any
prospective Eligible Assignee of or Participant in, any of its rights or
obligations under this Agreement or (ii) any direct or indirect contractual
counterparty or prospective counterparty (or such contractual counterparty’s or
prospective counterparty’s professional advisor) to any credit derivative
transaction relating to obligations of a Borrower; (g) with the consent of the
applicable Borrower; (h) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section or (ii) becomes
available to the Administrative Agent or any Lender on a nonconfidential basis
from a source other than a Borrower; or (iii) to the National Association of
Insurance Commissioners or any other similar organization. In addition, the
Administrative Agent and the Lenders may disclose the existence of this
Agreement and information about this Agreement to

 

97



Toyota - 364 Day Credit Agreement (2015)

 

market data collectors, similar service providers to the lending industry, and
service providers to the Administrative Agent and the Lenders in connection with
the administration and management of this Agreement, the other Loan Documents,
the Commitments, and the Loans. For the purposes of this Section, “Information”
means all information received from a Borrower relating to such Borrower or its
business, other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by such Borrower; provided that, in the case of information received
from a Borrower after the date hereof, such information is clearly identified in
writing at the time of delivery as confidential. Any Person required to maintain
the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

Section 9.9 Set-off. Upon the occurrence and during the continuance of any Event
of Default with respect to a Borrower, nothing in this Agreement shall preclude
any Lender, at any time and from time to time, from exercising any right of
set-off, counterclaim, or other rights it may have otherwise than under this
Agreement and or from applying amounts realized against any and all Obligations
owing by such Borrower to such Lender hereunder or under any other Loan
Document, now or hereafter existing; provided that in the event that any
Defaulting Lender shall exercise any such right of set-off, (x) all amounts so
set-off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.17 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the obligations
owing to such Defaulting Lender as to which it exercised the right of set-off.
Each Lender agrees promptly to notify the applicable Borrower and the
Administrative Agent after any such set-off and application made by such Lender;
provided, however, that the failure to give such notice shall not affect the
validity of such set-off and application.

 

Section 9.10 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the applicable Borrower.

 

Section 9.11 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or in electronic
(i.e., “pdf” or “tif”) format shall be effective as of delivery of a manually
executed counterpart of this Agreement.

 

Section 9.12 Integration. This Agreement, together with the other Loan
Documents, comprises the complete and integrated agreement of the parties on the
subject matter hereof and thereof and supersedes all prior agreements, written
or oral, on such subject matter. In the event

 

98



Toyota - 364 Day Credit Agreement (2015)

 

of any conflict between the provisions of this Agreement and those of any other
Loan Document, the provisions of this Agreement shall control; provided that the
inclusion of supplemental rights or remedies in favor of the Administrative
Agent or the Lenders in any other Loan Document shall not be deemed a conflict
with this Agreement. Each Loan Document was drafted with the joint participation
of the respective parties thereto and shall be construed neither against nor in
favor of any party, but rather in accordance with the fair meaning thereof.

 

Section 9.13 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Borrowing and shall continue in full force and
effect as long as any Loan or any other Obligation hereunder shall remain unpaid
or unsatisfied.

 

Section 9.14 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

Section 9.15 Tax Forms.

 

(a) (i) Each Tranche A Lender that is not a “United States person” within the
meaning of Section 7701(a)(30) of the Code (a “Foreign Lender”) shall deliver to
TMCC (with a copy to the Administrative Agent), prior to becoming a party to
this Agreement (or upon accepting an assignment of an interest herein) two duly
signed completed copies of (x) IRS Form W-8BEN or any successor thereto
(relating to such Foreign Lender and entitling it to an exemption from, or
reduction of, withholding tax on payments to be made to such Foreign Lender
pursuant to this Agreement), (y) IRS Form W-8ECI or any successor thereto
(relating to payments to be made to such Foreign Lender pursuant to this
Agreement) or (z) such other evidence satisfactory to TMCC and the
Administrative Agent that such Foreign Lender is entitled to an exemption from,
or reduction of, U.S. withholding tax, including any exemption pursuant to
Section 881(c) of the Code. Thereafter and from time to time, and as reasonably
requested by TMCC in writing, each such Foreign Lender shall, to the extent it
may lawfully do so, (A) promptly submit to TMCC (with a copy to the
Administrative Agent) such additional duly completed and signed copies of one of
such forms (or such successor forms as shall be adopted from time to time by the
relevant United States taxing authorities) as may then be available under then
current United States Laws and regulations to avoid, or such evidence as is
satisfactory to TMCC of any available exemption from or reduction of, United
States withholding taxes in respect of all payments to be made to such Foreign
Lender by TMCC pursuant to this Agreement, (B) promptly notify the
Administrative Agent of any change in

 

99



Toyota - 364 Day Credit Agreement (2015)

 

circumstances which would modify or render invalid any claimed exemption or
reduction, and (C) take such steps as shall not be materially disadvantageous to
it, in the reasonable judgment of such Lender, and as may be reasonably
necessary (including the re-designation of its Lending Office) to avoid any
requirement of applicable Laws that TMCC make any deduction or withholding for
or on account of United States taxes from amounts payable to such Foreign
Lender. In addition, in relation to all payments to be made to a Tranche A
Lender by TFSUK, such Lender shall cooperate, to the extent it is able to do so,
with TFSUK in completing any procedural formalities necessary for TFSUK to
obtain authorization to make such a payment without a deduction or withholding
for or on account of UK Taxes including, to the extent reasonably practicable,
making and filing an appropriate application for relief under a double taxation
agreement; provided that, nothing in this Agreement shall require a UK Treaty
Lender to register under the HMRC DT Treaty Passport scheme or apply the HMRC DT
Treaty Passport scheme to any loan if it has so registered and if a Lender has
not confirmed its scheme reference number and jurisdiction of tax residence in
accordance with Section 9.15(a)(ix) below, no Borrower shall make a DTTP Filing
or file any other form relating to the HMRC DT Treaty Passport scheme in respect
of that Lender's Commitment(s) or its participation in any Loan unless the
Lender otherwise agrees.

 

(ii) [Reserved].

 

(iii) With respect to each Tranche A Lender, to the extent under applicable law
such Lender can provide TKG and TLG with a certificate, statement or form
required by the German taxing authorities in order to be eligible for exemption
from, or reduction of, withholding taxes under German tax law, such Lender shall
execute and deliver such certificate, statement or form at the time it becomes a
party to this Agreement and from time to time as reasonably requested by TKG or
TLG.

 

(iv) As of the date that each Lender becomes a Tranche A Lender under this
Agreement, each such Lender represents and warrants to the Administrative Agent
and TCPR that it is an Exempt Lender and agrees that, if Puerto Rico or United
States taxing authorities at any time after the date of this Agreement require
that such Lender deliver any certificate, statement or form as a condition to
exemption from, or reduction of, withholding taxes under the Puerto Rico Code or
the Code on any payments by TCPR to such Lender under this Agreement, such
Lender shall deliver such certificate, statement or form to the Administrative
Agent prior to becoming a party to this Agreement (or upon accepting an
assignment of an interest herein). Thereafter and from time to time or as
reasonably requested by TCPR in writing, each such Lender, to the extent it may
lawfully do so, shall (A) promptly submit to TCPR (with a copy to the
Administrative Agent) such duly completed and signed certificates, statements or
forms as shall be adopted from time to time by the relevant Puerto Rico or
United States taxing authorities and such other evidence as is satisfactory to
TCPR of any available exemption from, or reduction of, Puerto Rico and United
States withholding taxes in respect of all payments to be made to such Lender by
TCPR pursuant to this Agreement, (B) promptly notify the Administrative Agent of
any change in circumstances which would modify or render invalid any claimed
exemption or reduction, and (C) take such steps as shall not be materially
disadvantageous to it, in the reasonable judgment of such Lender, and as may be
reasonably necessary (including the re-designation of its Lending Office)

 

100



Toyota - 364 Day Credit Agreement (2015)

 

to avoid any requirement of applicable Laws that TCPR make any deduction or
withholding on or account of Puerto Rico taxes from amounts payable to such
Lender.

 

(v) If a payment made to the Administrative Agent or a Tranche A Lender
hereunder would be subject to U.S. federal withholding tax imposed by FATCA if
the Administrative Agent or such Tranche A Lender were to fail to comply with
the applicable requirements of FATCA (including those contained in Section
1471(b) or 1472(b) of the Code, as applicable), the Administrative Agent or such
Tranche A Lender shall deliver to TMCC and the Administrative Agent, as
applicable, at the time or times prescribed by law and at such time or times
reasonably requested by TMCC or the Administrative Agent, such documentation
prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by TMCC or the Administrative Agent as may be necessary for TMCC or
the Administrative Agent to comply with its obligations under FATCA, to
determine that the Administrative Agent or such Tranche A Lender has complied
with its obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (v), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

(vi) Each Lender, to the extent it does not act or ceases to act for its own
account with respect to any portion of any sums paid or payable to such Lender
under any of the Loan Documents (for example, in the case of a typical
participation by such Lender), shall deliver to TMCC (with a copy to the
Administrative Agent) on the date when such Lender ceases to act for its own
account with respect to any portion of any such sums paid or payable, and at
such other times as may be necessary in the determination of TMCC or the
Administrative Agent (in the reasonable exercise of its discretion), (A) two
duly signed completed copies of the certificates, statements or forms required
to be provided by such Lender as set forth above, to establish the portion of
any such sums paid or payable with respect to which such Lender acts for its own
account that is not, in the case of a Tranche A Lender, subject to Puerto Rico
or United States withholding tax; and (B) any information such Lender chooses to
transmit with such certificates, statements or forms, and any other certificate
or statement of exemption required under the Code.

 

(vii) No Borrower (other than TFSUK) shall be required to pay any additional
amount to any Lender under Section 3.1 (A) with respect to any Taxes required to
be deducted or withheld on the basis of the information, certificates or
statements of exemption such Lender transmits pursuant to this Section 9.15(a)
or (B) if such Lender shall have failed to satisfy its obligations under this
Section 9.15(a); provided that if such Lender shall have satisfied the
requirement of this Section 9.15(a) on the date such Lender became a Lender or
ceased to act for its own account with respect to any payment under any of the
Loan Documents, nothing in this Section 9.15(a) shall relieve such Borrower of
its obligation to pay any amounts pursuant to Section 3.1 in the event that, as
a result of any change in any applicable Law, treaty or governmental rule,
regulation or order, or any change in the interpretation, administration or
application thereof, such Lender is no longer properly entitled to deliver
forms, certificates or other evidence at a subsequent date establishing the fact
that such Lender or other Person for the account of which such Lender receives
any sums payable under any of the Loan Documents is not subject to withholding
or is subject to withholding at a reduced rate.

 

101



Toyota - 364 Day Credit Agreement (2015)

 

(viii) The Administrative Agent may, without reduction, withhold any Taxes
required to be deducted and withheld from any payment under any of the Loan
Documents with respect to which a Borrower is not required to pay additional
amounts under this Section 9.15(a).

 

(ix) (A) A UK Treaty Lender which becomes party hereto on the date hereof that
holds a passport under the HMRC DT Treaty Passport scheme, and which wishes that
scheme to apply to this Agreement, shall confirm its scheme reference number and
its jurisdiction of tax residence opposite its name in Schedule 2.1; and (B) a
UK Treaty Lender which becomes a party hereto after the date hereof that holds a
passport under the HMRC DT Treaty Passport scheme, and which wishes that scheme
to apply to this Agreement, shall confirm its scheme reference number and its
jurisdiction of tax residence in the Assignment and Assumption which it
executes, and, in each case, having done so, that Lender shall be under no
obligation pursuant to Section 9.15(a)(i) above in relation to all payments to
be made by TFSUK to such Lender.

 

(x) If a Lender has confirmed its scheme reference number and its jurisdiction
of tax residence in accordance with Section 9.15(ix) above and (A) TFSUK has not
made a DTTP Filing in respect of that Lender; or (B) TFSUK has made a DTTP
Filing in respect of that Lender but (1) that DTTP Filing has been rejected by
HM Revenue & Customs; or (2) HM Revenue & Customs has not given TFSUK authority
to make payments to that Lender without a deduction or withholding for or on
account of UK Taxes within 60 days of the date of the DTTP Filing, and in each
case, TFSUK has notified that Lender in writing, that Lender and TFSUK shall
co-operate in completing any additional procedural formalities necessary for
TFSUK to obtain authorization to make that payment without a deduction or
withholding for or on account of UK Taxes.

 

(xi) TFSUK shall, promptly on making a DTTP Filing, deliver a copy of that DTTP
Filing to the Administrative Agent for delivery to the relevant Lender.

 

(b) Upon the request of TMCC or the Administrative Agent in writing, each Lender
that is a “United States person” within the meaning of Section 7701(a)(30) of
the Code shall deliver to the Administrative Agent two duly signed completed
copies of IRS Form W-9. If such Lender fails to deliver such forms, then TMCC or
the Administrative Agent may withhold from any interest payment to such Lender
an amount equivalent to the applicable back-up withholding tax imposed by the
Code and no party hereto shall have any obligation to pay any additional amount
to any Lender under Section 3.1 in respect of such withholding.

 

(c) If any Governmental Authority asserts that the Administrative Agent did not
properly withhold or backup withhold, as the case may be, any tax or other
amount from payments made to or for the account of any Lender, such Lender shall
indemnify the Administrative Agent therefor, including all penalties and
interest, any taxes imposed by any jurisdiction on the amounts payable to the
Administrative Agent under this Section, and costs and expenses (including
Attorney Costs) of the Administrative Agent. The obligation of the Lenders under
this Section shall survive the termination of the Aggregate Commitments,
repayment of all other Obligations hereunder and the resignation of the
Administrative Agent.

 

Section 9.16 Australian GST.

 

102



Toyota - 364 Day Credit Agreement (2015)

 

(a) All consideration, relating to TFA’s participation hereunder, to be paid or
provided under or in connection with this Agreement has been calculated without
regard to GST. If all or part of any such consideration is the consideration for
a taxable supply or chargeable with GST then, when the recipient of the taxable
supply provides the consideration (or first part of it):

 

(i)it must pay to the supplier an additional amount equal to that consideration
(or part) multiplied by the appropriate rate of GST as provided for under the
relevant GST Law; and

 

(ii)the supplier will promptly provide to the recipient a tax invoice complying
with the relevant law relating to GST.

 

(b) However, if an adjustment event (for the purposes of the relevant GST Law)
arises in respect of any consideration provided by a recipient for a taxable
supply which is chargeable with GST then the additional amount paid pursuant to
Section 9.16(a) must be adjusted to reflect the adjustment event and the
recipient or the supplier (as the case may be) must make any payments necessary
to reflect the adjustment.

 

(c) This Section 9.16 does not apply to the extent that the GST on the supply is
payable by the recipient under Division 84 of the GST Act.

 

(d) A term which has a defined meaning in the GST Law has the same meaning when
used in this Section 9.16. For the purposes of this Section 9.16: (i) “GST” has
the same meaning as given to the term “GST” under the GST Act; (ii) “GST Act”
means the Australian A New Tax System (Goods and Services Tax) Act 1999 of
Australia; and “GST Law” has the same meaning as given to the term “GST law”
under the GST Act.

 

Section 9.17 Replacement of Lenders. Under any circumstances set forth herein
providing that a Borrower shall have the right to replace a Lender as a party to
this Agreement and (i) if any Lender is a Defaulting Lender or (ii) any Lender
fails to consent to an amendment, modification or waiver of this Agreement, or
to a request that Eurocurrency Rate Loans be made in a currency other than those
specifically listed in the definition of “Alternative Currency”, that pursuant
to the terms hereof requires consent of all of the Lenders or all of the Lenders
affected thereby (provided that, (x) such amendment, modification, waiver or
currency request has been consented to by the Required Lenders and (y) all such
non-consenting Lenders are replaced on the same terms), TMCC may, upon notice to
such Lender and the Administrative Agent, replace such Lender by causing such
Lender to assign its Commitment (with the assignment fee to be paid by TMCC in
such instance) pursuant to Section 9.7(b) to one or more other Lenders or
Eligible Assignees procured by TMCC; provided, however, that if TMCC elects to
exercise such rights with respect to any Lender pursuant to Section 3.6(c), it
shall be obligated to replace all Lenders that have made similar requests for
compensation pursuant to Section 3.1 or 3.4. The applicable Borrower shall (y)
pay in full all principal, accrued interest, accrued fees and other amounts
owing to such Lender through the date of replacement (including any amounts
payable pursuant to Section 3.5) and (z) release such Lender from its
obligations under the Loan Documents. Any Lender being replaced shall execute
and deliver an Assignment and Assumption with respect to such Lender’s
Commitment and outstanding Loans.

 

103



Toyota - 364 Day Credit Agreement (2015)

 

Section 9.18 Governing Law.

 

(a) THIS AGREEMENT SHALL, IN ACCORDANCE WITH SECTION 5-1401 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK, BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, the LAW OF THE STATE OF NEW YORK applicable to agreements made
and to be performed entirely within such State; PROVIDED THAT THE ADMINISTRATIVE
Agent AND EACH LENDER SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.

 

(b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN
THE COUNTY OF NEW YORK IN THE CITY OF NEW YORK OR OF THE UNITED STATES DISTRICT
COURT FOR THE SOUTHERN DISTRICT OF SUCH STATE, AND BY EXECUTION AND DELIVERY OF
THIS AGREEMENT, EACH BORROWER, THE ADMINISTRATIVE Agent AND EACH LENDER
CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE
JURISDICTION OF THOSE COURTS. EACH BORROWER, THE ADMINISTRATIVE Agent AND EACH
LENDER IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING
OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION
IN RESPECT OF ANY LOAN DOCUMENT OR OTHER DOCUMENT RELATED THERETO. EACH
BORROWER, THE ADMINISTRATIVE Agent AND EACH LENDER WAIVES PERSONAL SERVICE OF
ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS
PERMITTED BY THE LAW OF SUCH STATE.

 

(c) EACH BORROWER OTHER THAN TMCC HEREBY IRREVOCABLY DESIGNATES, APPOINTS AND
EMPOWERS TMCC, IN THE CASE OF ANY SUIT, ACTION OR PROCEEDING BROUGHT IN THE
UNITED STATES OF AMERICA AS ITS DESIGNEE, APPOINTEE AND AGENT TO RECEIVE, ACCEPT
AND ACKNOWLEDGE FOR AND ON ITS BEHALF, AND IN RESPECT OF ITS PROPERTY, SERVICE
OF ANY AND ALL LEGAL PROCESS, SUMMONS, NOTICES AND DOCUMENTS THAT MAY BE SERVED
IN ANY ACTION OR PROCEEDING ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT
OR ANY LOAN DOCUMENT, AND TMCC HEREBY IRREVOCABLY ACCEPTS SUCH DESIGNATION,
APPOINTMENT AND EMPOWERMENT. SUCH SERVICE MAY BE MADE BY MAILING (BY REGISTERED
OR CERTIFIED MAIL, POSTAGE PREPAID) OR DELIVERING A COPY OF SUCH PROCESS TO SUCH
BORROWER IN CARE OF TMCC AT TMCC’S ADDRESS SPECIFIED IN SCHEDULE 9.2, AND EACH
BORROWER HEREBY IRREVOCABLY AUTHORIZES AND DIRECTS TMCC TO ACCEPT SUCH SERVICE
ON ITS BEHALF. AS AN ALTERNATIVE METHOD OF SERVICE, THE BORROWER IRREVOCABLY
CONSENTS TO THE SERVICE OF ANY AND ALL PROCESS IN ANY SUCH ACTION OR PROCEEDING
BY THE MAILING (BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID) OF COPIES OF
SUCH PROCESS TO TMCC OR THE BORROWER OR SUCH

 

104



Toyota - 364 Day Credit Agreement (2015)

 

LOAN PARTY AT ITS ADDRESS SPECIFIED IN SCHEDULE 9.2. NOTHING IN THIS AGREEMENT
WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY APPLICABLE LAW.

 

Section 9.19 No Advisory or Fiduciary Responsibility In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each Borrower acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent, the Sub-Agents,
the Arrangers and the Lenders are arm’s-length commercial transactions between
such Borrower and its Affiliates, on the one hand, and the Administrative Agent,
the Sub-Agents, the Arrangers and the Lenders, on the other hand, (B) such
Borrower has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate, and (C) such Borrower is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (ii) (A) each
of the Administrative Agent, the Sub-Agents, the Arrangers and the Lenders is
and has been acting solely as a principal and, except as expressly agreed in
writing by the relevant parties, has not been, is not, and will not be acting as
an advisor, agent or fiduciary for such Borrower or any of its Affiliates, or
any other Person and (B) none of the Administrative Agent, the Sub-Agents, the
Arrangers or the Lenders has any obligation to such Borrower or any of its
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Administrative Agent, the Sub-Agents, the Arrangers and the Lenders
and their respective Affiliates may be engaged in a broad range of transactions
that involve interests that differ from those of such Borrower and its
Affiliates, and neither the Administrative Agent, nor any Sub-Agent, nor any
Arranger, nor any Lender has any obligation to disclose any of such interests to
the Borrower or its Affiliates. To the fullest extent permitted by law, each of
the Borrowers hereby waives and releases any claims that it may have against the
Administrative Agent, the Sub-Agents, the Arrangers and the Lenders with respect
to any breach or alleged breach of agency or fiduciary duty in connection with
any aspect of any transaction contemplated hereby.

 

Section 9.20 PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies each Borrower that, pursuant to the requirements
of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies such Borrower, which information includes the name and address of
such Borrower and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify such Borrower in accordance
with the Act, and each Borrower agrees to provide such information in its
possession upon the reasonable request of a Lender or the Administrative Agent.

 

Section 9.21 Judgment. (a) If for the purposes of obtaining judgment in any
court it is necessary to convert a sum due hereunder in US Dollars, Canadian
Dollars or Australian Dollars into another currency, the parties hereto agree,
to the fullest extent that they may effectively do so, that the rate of exchange
used shall be that at which in accordance with normal banking procedures the
Administrative Agent could purchase US Dollars, Canadian Dollars or Australian

 

105



Toyota - 364 Day Credit Agreement (2015)

 

Dollars with such other currency at BNP Paribas’s principal office in London at
11:00 a.m. (London time) on the Business Day preceding that on which final
judgment is given.

 

(b) The obligation of any Borrower in respect of any sum due from it in any
currency (the “Primary Currency”) to any Lender or the Administrative Agent
hereunder shall, notwithstanding any judgment in any other currency, be
discharged only to the extent that on the Business Day following receipt by such
Lender or the Administrative Agent (as the case may be), of any sum adjudged to
be so due in such other currency, such Lender or the Administrative Agent (as
the case may be) may in accordance with normal banking procedures purchase the
applicable Primary Currency with such other currency; if the amount of the
applicable Primary Currency so purchased is less than such sum due to such
Lender or the Administrative Agent (as the case may be) in the applicable
Primary Currency, such Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify such Lender or the
Administrative Agent (as the case may be) against such loss, and if the amount
of the applicable Primary Currency so purchased exceeds such sum due to any
Lender or the Administrative Agent (as the case may be) in the applicable
Primary Currency, such Lender or the Administrative Agent (as the case may be)
agrees to remit to such Borrower such excess.

 

Section 9.22 Waiver of Right to Trial by Jury. EACH PARTY TO THIS AGREEMENT
HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH
OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM
WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH
CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT
OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

[Signature pages follow]

 

106



Toyota - 364 Day Credit Agreement (2015)

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

  TOYOTA MOTOR CREDIT CORPORATION           By:   /s/ Cindy Wang     Name:  
Cindy Wang     Title:  

Vice President – Head of Treasury

 

 

[Signature Page to Toyota 364-Day Credit Agreement (2015)]

 

  TOYOTA MOTOR FINANCE (NETHERLANDS) B.V.           By:   /s/ Yoriyuki Hirayama
    Name:   Yoriyuki Hirayama     Title:   C.E.O.  

[Signature Page to Toyota 364-Day Credit Agreement (2015)]

 

  TOYOTA FINANCIAL SERVICES (UK) PLC           By:   /s/ Doug Gillies    
Name:   Doug Gillies     Title:   Managing Director  



 

[Signature Page to Toyota 364-Day Credit Agreement (2015)]

 

  TOYOTA KREDITBANK GMBH           By:   /s/ Christian Ruben     Name: Christian
Ruben     Title: Managing Director             By:   /s/ Ivo Josko Ljubica    
Name: Ivo Josko Ljubica     Title: Managing Director  

[Signature Page to Toyota 364-Day Credit Agreement (2015)]

 

  TOYOTA CREDIT DE PUERTO RICO CORP.           By:   /s/ Cindy Wang     Name:  
Cindy Wang     Title:   Vice President – Head of Treasury      

Toyota Motor Credit Corporation

 

 

[Signature Page to Toyota 364-Day Credit Agreement (2015)]

 

  TOYOTA CREDIT CANADA INC.           By:   /s/ Fernando Belfiglio     Name:
Fernando Belfiglio     Title:   V.P. Finance  

[Signature Page to Toyota 364-Day Credit Agreement (2015)]

 

  TOYOTA LEASING GMBH           By:   /s/ Christian Ruben     Name: Christian
Ruben     Title: Managing Director             By:   /s/ Ivo Josko Ljubica    
Name: Ivo Josko Ljubica     Title: Managing Director  

[Signature Page to Toyota 364-Day Credit Agreement (2015)]

 

  TOYOTA FINANCE AUSTRALIA LIMITED           By:   /s/ Ian Gordon Ritchens    
Name:   Ian Gordon Ritchens     Title:   Director             By: /s/ Adam Paul
Hopkins     Name:   Adam Paul Hopkins     Title:   Company Secretary  

[Signature Page to Toyota 364-Day Credit Agreement (2015)]

 

  BNP PARIBAS, as   Administrative Agent, a Swing Line Agent, a Swing Line
Lender and a Lender           By:   /s/ Christopher Sked     Name:   Christopher
Sked     Title:   Managing Director             By:   /s/ Nicole Rodriguez    
Name:   Nicole Rodriguez     Title:   Director  

[Signature Page to Toyota 364-Day Credit Agreement (2015)]

 

  BNP PARIBAS, acting through its Canada Branch,   as Canadian Sub-Agent and as
a Lender           By:   /s/ Lue Laliberté     Name:   Lue Laliberté    
Title:   Director             By: /s/ Jacques Blais     Name:   Jacques Blais  
  Title:   Managing Director       Credit Risks  

[Signature Page to Toyota 364-Day Credit Agreement (2015)]

 

  BNP PARIBAS, SYDNEY branch,   as a Swing Line Agent and as a Lender          
By:   /s/ Olivier Smeets     Name:   Olivier Smeets     Title:   Director      
      By:   /s/ Mark Hutchinson     Name:   Mark Hutchinson     Title:  
Managing Director      

Corporate & Investment Banking

 

 

[Signature Page to Toyota 364-Day Credit Agreement (2015)]

 

  BNP PARIBAS LONDON,   as a Swing Line Agent           By:   /s/ S. Duranti    
Name:   S. Duranti     Title:   Head of MNC             By:   /s/ S. Gates    
Name:   S. Gates     Title:   MD  

[Signature Page to Toyota 364-Day Credit Agreement (2015)]

 

  BNP PARIBAS, Singapore branch,   as Australian Sub-Agent           By:   /s/
Patsy Lim     Name:   Patsy Lim     Title:   Authorised Signatory            
By:   /s/ Tan Siew Chin     Name:   Tan Siew Chin     Title:   Authorised
Signatory  

[Signature Page to Toyota 364-Day Credit Agreement (2015)]

 

  CITIBANK, N.A., as   a Syndication Agent, Swing Line Lender and a Lender      
    By:   /s/ Susan Olsen     Name:   Susan Olsen     Title:   Vice President  

[Signature Page to Toyota 364-Day Credit Agreement (2015)]

 

  CITIBANK, N.A., CANADIAN BRANCH,   as a Lender           By:   /s/ Niyousha
Zarinpour     Name:   Niyousha Zarinpour     Title:   Authorized Signer  

[Signature Page to Toyota 364-Day Credit Agreement (2015)]

 

  CITIBANK, N.A., SYDNEY BRANCH,   a Swing Line Lender and a Lender          
By:   /s/ Martin Fox     Name:   Martin Fox     Title: Vice President          
  By:   /s/ Michael Reid     Name:   Michael Reid     Title:   Managing Director
 

[Signature Page to Toyota 364-Day Credit Agreement (2015)]

 

  BANK OF AMERICA, N.A.,   as a Syndication Agent, Swing Line Lender and a
Lender           By:   /s/ Prathamesh Kshirsagar     Name:   Prathamesh
Kshirsagar     Title:   Assistant Vice President  

[Signature Page to Toyota 364-Day Credit Agreement (2015)]

 

  BANK OF AMERICA, N.A., CANADIAN BRANCH,   as a Lender           By:   /s/
Medina Sales de Andrade     Name:   Medina Sales de Andrade     Title:   Vice
President  

[Signature Page to Toyota 364-Day Credit Agreement (2015)]

 

  BANK OF TOKYO-MITSUBISHI UFJ, LTD,   as a Syndication Agent and as a Lender  
    By:   /s/ Minoru Hagio     Name:   Minoru Hagio     Title:   Managing
Director  

[Signature Page to Toyota 364-Day Credit Agreement (2015)]

 

  BANK OF TOKYO-MITSUBISHI UFJ (CANADA),   as a Lender           By:   /s/
Masaharu Kobayashi     Name:   Masaharu Kobayashi     Title:   Managing Director
 

[Signature Page to Toyota 364-Day Credit Agreement (2015)]

 

  HSBC BANK USA, NATIONAL ASSOCIATION,   as a Lender           By:   /s/
Christopher M. Samms     Name:   Christopher M. Samms     Title:   Senior Vice
President, #9426  



 

[Signature Page to Toyota 364-Day Credit Agreement (2015)]

 

  JPMORGAN CHASE BANK N.A.,   as a Lender           By:   /s/ Neha Desai    
Name:   Neha Desai     Title:   Vice President  

[Signature Page to Toyota 364-Day Credit Agreement (2015)]

 

  SUMITOMO MITSUI BANKING CORPORATION OF CANADA,   as a Lender           By:  
/s/ Makoto Oko     Name:   Makoto Oko     Title:   Executive Vice President &
Coordinator  



 

[Signature Page to Toyota 364-Day Credit Agreement (2015)]

 

  SUMITOMO MITSUI BANKING CORPORATION,   as a Lender           By:   /s/
Yoshiyuki Ogata     Name:   Yoshiyuki Ogata     Title:   Joint General Manager  
          By:   /s/ Atsushi Okamoto     Name:   Atsushi Okamoto     Title:  
Deputy General Manager  

[Signature Page to Toyota 364-Day Credit Agreement (2015)]

 

  SUMITOMO MITSUI BANKING CORPORATION,   as a Lender           By:   /s/ Takashi
Kakluchi     Name:   Takashi Kakluchi     Title:   Managing Director and Head of
Japanese       and Asian Corporate Banking Dept. (West Coast)  



 

[Signature Page to Toyota 364-Day Credit Agreement (2015)]

 

  SUMITOMO MITSUI BANKING CORPORATION,  SYDNEY BRANCH   as a Lender          
By:   /s/ Takamitsu Kajii     Name:   Takamitsu Kajii     Title:   Joint General
Manager             By: /s/ Mitsunori Hamada     Name:   Mitsunori Hamada    
Title:   Head of Corporate Japanese  



 

[Signature Page to Toyota 364-Day Credit Agreement (2015)]

 

  BARCLAYS BANK PLC,   as a Lender           By:   /s/ Marguerite Sutton    
Name:   Marguerite Sutton     Title:   Vice President  

[Signature Page to Toyota 364-Day Credit Agreement (2015)]

 

  LLOYDS BANK PLC,   as a Lender           By:   /s/ Erin Doherty     Name:  
Erin Doherty     Title:   Assistant Vice President     Transaction Execution
Category A D006             By:   /s/ Julia R. Franklin     Name:   Julia R.
Franklin     Title:   Vice President       Business Transformation Category A
F002  



 

[Signature Page to Toyota 364-Day Credit Agreement (2015)]

 

  MIZUHO BANK, LTD., LOS ANGELES BRANCH,   as a Lender           By:   /s/
Naoaki Saito     Name:   Naoaki Saito     Title:   Joint General Manager  

[Signature Page to Toyota 364-Day Credit Agreement (2015)]

 

  ROYAL BANK OF CANADA,   as a Lender           By:   /s/ Edward D. Herko    
Name:   Edward D. Herko     Title:   Authorized Signatory  



 

[Signature Page to Toyota 364-Day Credit Agreement (2015)]

 

  ROYAL BANK OF CANADA,   as a Lender           By:   /s/ Matthew Balicki    
Name:   Matthew Balicki     Title:   Attorney-in-Fact             By:          
Name:       Title:      

[Signature Page to Toyota 364-Day Credit Agreement (2015)]

 

  ROYAL BANK OF CANADA,   as a Lender           By:   /s/ Marcus Rayment    
Name:   Marcus Rayment     Title:   Vice President             By:          
Name:         Title:      

[Signature Page to Toyota 364-Day Credit Agreement (2015)]

 

  ROYAL BANK OF CANADA,   as a Lender           By:   /s/ Robert Bell    
Name:   Robert Bell     Title:   Authorized Signatory  



 

[Signature Page to Toyota 364-Day Credit Agreement (2015)]

 

  AUSTRALIA AND NEW ZEALAND BANKING GROUP LIMITED,   as a Lender           By:  
/s/ Robert Grillo     Name:   Robert Grillo     Title:   Director  

[Signature Page to Toyota 364-Day Credit Agreement (2015)]

 

  NATIONAL AUSTRALIAN BANK LIMITED,   as a Lender           By:   /s/ Tony Carr
    Name:   Tony Carr     Title:   Director       Diversified Financial
Institutions  

[Signature Page to Toyota 364-Day Credit Agreement (2015)]

 

  MORGAN STANLEY SENIOR FUNDING, INC.,   as a Lender           By:   /s/ Michael
King     Name:   Michael King     Title:   Vice President  

[Signature Page to Toyota 364-Day Credit Agreement (2015)]

 

  MORGAN STANLEY BANK, N.A.,   as a Lender           By:   /s/ Michael King    
Name:   Michael King     Title:   Authorized Signatory  

[Signature Page to Toyota 364-Day Credit Agreement (2015)]

 

  SOCIETE GENERALE,   as a Lender           By:   /s/ Yao Wang     Name:   Yao
Wang     Title:   Director  

[Signature Page to Toyota 364-Day Credit Agreement (2015)]

 

  THE TORONTO DOMINION BANK,   as a Lender           By:   /s/ Rayan Karim    
Name:   Rayan Karim     Title:   Authorized Signatory  



 

[Signature Page to Toyota 364-Day Credit Agreement (2015)]

 

  THE TORONTO DOMINION BANK, NEW YORK BRANCH,   as a Lender           By:   /s/
Robyn Zeller     Name:   Robyn Zeller     Title:   Senior Vice President  



 

[Signature Page to Toyota 364-Day Credit Agreement (2015)]

 

  THE TORONTO DOMINION BANK, as Lending Office for Loans to TFSUK,   as a Lender
          By:   /s/ Rayan Karim     Name:   Rayan Karim     Title:   Authorized
Signatory  

[Signature Page to Toyota 364-Day Credit Agreement (2015)]

 

  CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,   as a Lender           By:  
/s/ Amy Trapp     Name:   Amy Trapp     Title:   Managing Director            
By:   /s/ Gordon Yip     Name:   Gordon Yip     Title:   Director  

[Signature Page to Toyota 364-Day Credit Agreement (2015)]

 

  WESTPAC BANKING CORPORATION,   as a Lender           By:   /s/ Richard Yarnold
    Name:   Richard Yarnold     Title:   Senior Relationship Manager    
Corporate & Institutional Banking  



 

[Signature Page to Toyota 364-Day Credit Agreement (2015)]

 

  BANK OF MONTREAL, CHICAGO BRANCH,   as a Lender           By:   /s/ Brian L.
Banke     Name:   Brian L. Banke     Title:   Director  

[Signature Page to Toyota 364-Day Credit Agreement (2015)]

 

  BANK OF MONTREAL,   as a Lender           By:   /s/ Sean P. Gallaway    
Name:   Sean P. Gallaway     Title:   Vice President  

[Signature Page to Toyota 364-Day Credit Agreement (2015)]

 

  BANK OF MONTREAL, LONDON BRANCH   as a Lender           By:   /s/ Anthony
Ebdon     Name:   Anthony Ebdon     Title:   MD             By:   /s/ Lisa
Rodriguez     Name:   Lisa Rodriguez     Title:   MD  

[Signature Page to Toyota 364-Day Credit Agreement (2015)]

 

  CANADIAN IMPERIAL BANK OF COMMERCE,   as a Lender           By:   /s/ Raj
Khanna     Name:   Raj Khanna     Title:   Executive Director             By:  
/s/ Matthew Reis     Name:   Matthew Reis     Title:   Director  

[Signature Page to Toyota 364-Day Credit Agreement (2015)]

 

  CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK BRANCH,   as a Lender          
By:   /s/ Zhen Ma     Name:   Zhen Ma     Title:   Authorized Signatory        
    By:   /s/ Robert Robin     Name:   Robert Robin     Title:   Authorized
Signatory  

[Signature Page to Toyota 364-Day Credit Agreement (2015)]

 

  CANADIAN IMPERIAL BANK OF COMMERCE, LONDON BRANCH,   as a Lender           By:
/s/ Stefan Vatchev     Name:   Stefan Vatchev     Title:   Director            
By:   /s/ Gayatri Desal     Name:   Gayatri Desal     Title:   Executive
Director  

[Signature Page to Toyota 364-Day Credit Agreement (2015)]

 

  COMMERZBANK AG, NEW YORK BRANCH,   as a Lender           By:   /s/ Christina
Halder     Name:   Christina Halder     Title:   Vice President            
By:   /s/ Martin Preissler     Name:   Martin Preissler     Title:   Managing
Director  

[Signature Page to Toyota 364-Day Credit Agreement (2015)]

 

  FIFTH THIRD BANK, as a Lender           By: /s/ Jody A. Shoup     Name:   Jody
A. Shoup     Title:   Vice President             FIFTH THIRD BANK, Operating
through its Canadian Branch,
as a Lender           By:   /s/ Ramin Ganjavi     Name:   Ramin Ganjavi    
Title:   Director  

[Signature Page to Toyota 364-Day Credit Agreement (2015)]

 

  THE BANK OF NOVA SCOTIA,   as a Lender           By: /s/ Brad Jarman    
Name:   Brad Jarman     Title:   Associate Director             By:   /s/ Kim
Snyder     Name:   Kim Snyder     Title:   Director  

[Signature Page to Toyota 364-Day Credit Agreement (2015)]

 

  THE BANK OF NEW YORK MELLON,   as a Lender           By:   /s/ John T.
Smathers     Name:   John T. Smathers     Title:   First Vice President  



 

[Signature Page to Toyota 364-Day Credit Agreement (2015)]

 

  THE NORTHERN TRUST COMPANY,   as a Lender           By: /s/ Fiyaz Khan    
Name: Fiyaz Khan     Title:   Vice President  

[Signature Page to Toyota 364-Day Credit Agreement (2015)]

 

  UNICREDIT BANK AG, NEW YORK BRANCH,   as a Lender           By: /s/ Tom Taylor
    Name:   Tom Taylor     Title: Director             By: /s/ Mario Fogliati  
  Name: Mario Fogliati     Title:   Associate  

[Signature Page to Toyota 364-Day Credit Agreement (2015)]

 

  BANCO BRADESCO S.A., NEW YORK BRANCH   as a Lender           By: /s/ Adrian G.
Costa     Name: Adrian G. Costa     Title:   Manager             By:   /s/ Mauro
Lopes     Name: Mauro Lopes     Title: Manager  

[Signature Page to Toyota 364-Day Credit Agreement (2015)]

 

  MITSUBISHI UFJ TRUST AND BANKING CORPORATION,   as a Lender           By: /s/
Makoto Takeda     Name:   Makoto Takeda     Title:   Senior Vice President  

[Signature Page to Toyota 364-Day Credit Agreement (2015)]

 

  SUMITOMO MITSUI TRUST BANK, LIMITED, NEW YORK BRANCH,   as a Lender          
By:   /s/ Toshiyuki Shigeta     Name:   Toshiyuki Shigeta     Title: Vice
President  

[Signature Page to Toyota 364-Day Credit Agreement (2015)]

 

SCHEDULE 2.1

 

COMMITMENTS

AND PRO RATA SHARES

 

Lender Tranche A Commitment (US$) Tranche B Commitment (US$) Tranche C
Commitment (US$) Swing Line Commitment for US Dollars, Euro, Sterling and
Canadian Dollars (US$) Swing Line Commitment for Australian Dollars
(US$) Commitment Cap (US$) BNP Paribas (Tranche B Commitment is held by BNP
Paribas, acting through its Canada Branch), DTTP Number: 5/B/255139
366,666,666.66 29,028,916.67 5,000,000.00 416,666,666 56,666,666.66
366,666,666.66 Citibank, N.A. (Tranche B Commitment is held by Citibank, N.A.,
Canadian Branch), DTTP Number: 13/C/62301 366,666,666.66 29,028,916.67
5,000,000.00 416,666,666 56,666,666.66 366,666,666.66 Bank of America, N.A.
(Tranche B Commitment is held by Bank of America, Canada Branch), DTTP Number:
13/B/7418 366,666,666.66 29,028,916.67 5,000,000.00 416,666,666 33,333,333.33
366,666,666.66 Bank of Tokyo-Mitsubishi UFJ, Ltd (Tranche B Commitment is held
by Bank of Tokyo Mitsubishi UFJ (Canada)), DTTP Number: 43/B/322072
366,666,666.66 29,028,916.67 5,000,000.00     366,666,666.66 HSBC Bank USA,
National Association, DTTP Number:  13/H/314375 268,333,333.34 20,003,076.92
5,000,000.00     268,333,333.34 JPMorgan Chase Bank, N.A., DTTP Number:
13/M/268710 268,333,333.34 20,003,076.92 5,000,000.00     268,333,333.34 Societe
Generale, DTTP Number: 5/S/70085 268,333,333.34 20,003,076.92 5,000,000.00    
268,333,333.34

 

 



Lender Tranche A Commitment (US$) Tranche B Commitment (US$) Tranche C
Commitment (US$) Swing Line Commitment for US Dollars, Euro, Sterling and
Canadian Dollars (US$) Swing Line Commitment for Australian Dollars
(US$) Commitment Cap (US$)

Sumitomo Mitsui Banking Corporation (Tranche B Commitment is held by Sumitomo
Mitsui Banking Corporation of Canada and Tranche  C Commitment is held by
Sumitomo Mitsui Banking Corporation, Sydney Branch), DTTP Number: 43/S/274647
268,333,333.34 20,003,076.92 5,000,000.00     268,333,333.34 Barclays Bank PLC,
DTTP Number: N/A 235,000,000.00   5,000,000.00     235,000,000.00 Lloyds Bank
plc, DTTP Number: N/A 235,000,000.00   5,000,000.00     235,000,000.00 Mizuho
Bank, Ltd., Los Angeles Branch, DTTP Number: 43/M/274822 235,000,000.00
19,836,384.62 5,000,000.00     235,000,000.00 Royal Bank of Canada, DTTP Number:
N/A 235,000,000.00 235,000,000.00 5,000,000.00     235,000,000.00 Australia and
New Zealand Banking Group Limited, DTTP Number: 2/A/204986 166,666,666.67  
166,666,666.67   133,333,333.34 166,666,666.67 National Australia Bank Limited,
DTTP Number: 2/N/11208 166,666,666.67   166,666,666.67   133,333,333.34
166,666,666.67 Morgan Stanley Bank, N.A., DTTP Number: 13/M/307216
150,833,333.34         150,833,333.34 The Toronto Dominion Bank, DTTP Number:
3/T/80000 150,833,333.34 150,833,333.34 3,333,333.33     150,833,333.34 Credit
Agricole Corporate and Investment Bank, DTTP Number: 5/C/222082 146,666,666.67  
5,000,000.00     146,666,666.67

 

 



Lender Tranche A Commitment (US$) Tranche B Commitment (US$) Tranche C
Commitment (US$) Swing Line Commitment for US Dollars, Euro, Sterling and
Canadian Dollars (US$) Swing Line Commitment for Australian Dollars
(US$) Commitment Cap (US$)

Westpac Banking Corporation, DTTP Number: 2/W/313837 86,666,666.67  
86,666,666.67   86,666,666.66 86,666,666.67 Bank of Montreal, Chicago Branch,
DTTP Number: N/A 83,333,333.33 83,333,333.33       83,333,333.33 Canadian
Imperial Bank of Commerce/ Canadian Imperial Bank of Commerce, London Branch
(Tranche B Commitment is held by Canadian Imperial Bank of Commerce), DTTP
Number: N/A 83,333,333.33 83,333,333.33 3,333,333.33     83,333,333.33
Commerzbank AG, New York Branch, DTTP Number: 7/C/25382 83,333,333.33        
83,333,333.33 Fifth Third Bank, DTTP Number: 13/F/24267 83,333,333.33
15,002,307.69       83,333,333.33 The Bank of Nova Scotia, DTTP Number:
3/T/366714 83,333,333.33 83,333,333.33 3,333,333.33     83,333,333.33 The Bank
of New York Mellon, DTTP Number: 13/B/357401 45,000,000.00         45,000,000.00
The Northern Trust Company, DTTP Number: 13/N/60122 45,000,000.00        
45,000,000.00 UniCredit Bank AG, New York Branch, DTTP Number: 7/U/237605
45,000,000.00   5,000,000.00     45,000,000.00 Banco Bradesco S.A., New York
Branch, DTTP Number: N/A 33,333,333.33         33,333,333.33 Mitsubishi UFJ
Trust & Banking Corporation, DTTP Number: N/A 33,333,333.33        
33,333,333.33

 

 



Lender Tranche A Commitment (US$) Tranche B Commitment (US$) Tranche C
Commitment (US$) Swing Line Commitment for US Dollars, Euro, Sterling and
Canadian Dollars (US$) Swing Line Commitment for Australian Dollars
(US$) Commitment Cap (US$)

Sumitomo Mitsui Trust Bank, Limited, New York Branch, DTTP Number: N/A
33,333,333.33         33,333,333.33 TOTAL: 5,000,000,000.00 866,800,000.00
500,000,000.00 1,250,000,000.00 500,000,000.00 5,000,000,000.00

 

 

Lender Pro Rata Share of Tranche A Pro Rata Share of Tranche B Pro Rata Share of
Tranche C Pro Rata Share of Commitment Cap BNP Paribas (Tranche B Commitment is
held by BNP Paribas, acting through its Canada Branch) 7.333% 3.349% 1.000%
7.333% Citibank, N.A. (Tranche B Commitment is held by Citibank, N.A., Canadian
Branch) 7.333% 3.349% 1.000% 7.333% Bank of America, N.A. (Tranche B Commitment
is held by Bank of America, Canada Branch) 7.333% 3.349% 1.000% 7.333% Bank of
Tokyo-Mitsubishi UFJ, Ltd (Tranche B Commitment is held by Bank of Tokyo
Mitsubishi UFJ (Canada)) 7.333% 3.349% 1.000% 7.333% HSBC Bank USA, National
Association 5.367% 2.308% 1.000% 5.367% JPMorgan Chase Bank, N.A. 5.367% 2.308%
1.000% 5.367% Societe Generale 5.367% 2.308% 1.000% 5.367% Sumitomo Mitsui
Banking Corporation (Tranche B Commitment is held by Sumitomo Mitsui Banking
Corporation of Canada and Tranche  C Commitment is held by Sumitomo Mitsui
Banking Corporation, Sydney Branch) 5.367% 2.308% 1.000% 5.367% Barclays Bank
PLC 4.700% 0.000% 1.000% 4.700% Lloyds Bank plc 4.700% 0.000% 1.000% 4.700%
Mizuho Bank, Ltd., Los Angeles Branch 4.700% 2.288% 1.000% 4.700% Royal Bank of
Canada 4.700% 27.111% 1.000% 4.700% Australia and New Zealand Banking Group
Limited 3.333% 0.000% 33.333% 3.333%

 

 



Lender Pro Rata Share of Tranche A Pro Rata Share of Tranche B Pro Rata Share of
Tranche C Pro Rata Share of Commitment Cap

National Australia Bank Limited 3.333% 0.000% 33.333% 3.333% Morgan Stanley
Bank, N.A. 3.017% 0.000% 0.000% 3.017% The Toronto Dominion Bank 3.017% 17.401%
0.667% 3.017% Credit Agricole Corporate and Investment Bank 2.933% 0.000% 1.000%
2.933% Westpac Banking Corporation 1.733% 0.000% 17.333% 1.733% Bank of
Montreal, Chicago Branch 1.667% 9.614% 0.000% 1.667% Canadian Imperial Bank of
Commerce/ Canadian Imperial Bank of Commerce, London Branch (Tranche B
Commitment is held by Canadian Imperial Bank of Commerce) 1.667% 9.614% 0.667%
1.667% Commerzbank AG, New York Branch 1.667% 0.000% 0.000% 1.667% Fifth Third
Bank 1.667% 1.731% 0.000% 1.667% The Bank of Nova Scotia 1.667% 9.614% 0.667%
1.667% The Bank of New York Mellon 0.900% 0.000% 0.000% 0.900% The Northern
Trust Company 0.900% 0.000% 0.000% 0.900% UniCredit Bank AG, New York Branch
0.900% 0.000% 1.000% 0.900% Banco Bradesco S.A., New York Branch 0.667% 0.000%
0.000% 0.667% Mitsubishi UFJ Trust & Banking Corporation 0.667% 0.000% 0.000%
0.667% Sumitomo Mitsui Trust Bank, Limited, New York Branch 0.667% 0.000% 0.000%
0.667% TOTAL: 100.0% 100.0% 100.0% 100.0%

 

 

SCHEDULE 9.2

 

ADMINISTRATIVE AGENT’S OFFICE,

CERTAIN ADDRESSES FOR NOTICES

 

ADMINISTRATIVE AGENT:

 

Administrative Agent’s Office



(for Notices of Payments and Requests for Loans): 

BNP Paribas RCC Inc.



525 Washington Boulevard 

8th Floor



Jersey City, NJ 07310 

Attention:  Dina Wilson



Telephone: 201-850-6807 

Facsimile:  201-616-7912



Electronic Mail: nyls_agency_support@us.bnpparibas.com

 

(for Payments):

 

US Dollar (USD)

 

Bank: BNP Paribas, New York ABA No: 026-007-689 ACCT No: 52131543476 ACCT Name:
BNP Paribas Chicago Branch Ref: Toyota     Canadian Dollar (CAD)     Bank: BNP
Paribas, Montreal   (BNPACAMMXXX) FFC Name: BNP Paribas Chicago Branch  
(BNPAUS3NXXX) Account No: 00025-010038-001-71 Attn: Loan Servicing Ref: Toyota  
  Eurocurrency (EUR)     Bank: BNP Paribas, Paris   (BNPAFRPPXXX) FFC Name: BNP
Paribas, Chicago Branch   (BNPAUS3NXXX) Account No: 40080257

1

 

IBAN No: FR7630004008970004008025726 Attn: Loan Servicing Ref: Toyota    
British Pounds (GBP)     Bank: BNP Paribas, London   (BNPAGB22XXX) Sort Code: 23
46 35 FFC Name: BNP Paribas, Chicago Branch   (BNPAUS3NXXX) Account No:
09618023009001GBP Attn: Loan Servicing Ref: Toyota Motor Credit Corporation

 

CANADIAN SUB-AGENT:

 

(for Notices of Payments and Requests for Loans):



BNP Paribas 

1981 McGill College



Montreal QC H3A 2W8 CANADA 

Attention: Gloria Friedrich/Herold Medor, Loan Administrator/Team leader



Telephone: 1-888-284-6220 

Facsimile: 855-722-4445



Electronic Mail: cals.support@ca.bnpparibas.com 

·



(for Payments): 

US Dollar (USD)



Clearing Agent/Payment To: BNPAUS3N 

ABA No.: 026007689



Beneficiary Bank:  BNPACAMM 

Beneficiary: BNP Paribas, Account No.: 00025-521315-434-80



Reference: Toyota Credit Canada Inc. 

Attention: cals.support@ca.bnpparibas.com

 

Canadian Dollar (CAD)



· Beneficiary Bank:  BNPACAMM 

Beneficiary: BNP Paribas, Account No.: 00025-521315-434-80



Reference: Toyota Credit Canada Inc. 

Attention: cals.support@ca.bnpparibas.com

 

2

 

AUSTRALIAN SUB-AGENT:

 

(for Notices of Payments and Requests for Loans):



BNP Paribas, Singapore Branch 

10 Collyer Quay #33-01



Ocean Financial Centre 

Singapore 049315



Attention: Regional Agency – Tan Siew Chin / Low Wai Munn 

Telephone No: 65 6210 1502 / 65 6210 1503



Facsimile: 65 6210 1500 

Email: agency.singapore@asia.bnpparibas.com

 

(for Payments):



US Dollar (USD) 

Correspondent Bank: BNP Paribas, New York



Swift: BNPAUS3N 

CHIPS UID 064920



Beneficiary: BNP Paribas, Singapore Branch 

Swift: BNPASGSG



Account No: 200-195286-003-39 

Reference: Toyota Finance Australia, Ltd



Attn: Regional Agency

 

Australian Dollar (AUD) 

Correspondent Bank: National Australia Bank Ltd, Melbourne



Swift: NATAAU33032 

Beneficiary: BNP Paribas, Singapore Branch



Swift: BNPASGSG 

Account No.: 1803-004049-500



Reference: Toyota Finance Australia, Ltd 

Attn: Regional Agency



Australian Dollar (AUD)

 

SWING LINE AGENT:

 

(for Notices of Payments and Requests for Loans): 

US Dollar and Canadian Swing Line Loans:



BNP Paribas RCC Inc. 

525 Washington Boulevard



8th Floor 

Jersey City, NJ 07310



Attention:  Dina Wilson 

Telephone: 201-850-6807



Facsimile:   201-850-4020 

Electronic Mail: nyls_agency_support@us.bnpparibas.com

 

3

 

Payment instructions:

 

US Dollar (USD)



BNP Paribas, New York 

ABA No: 026-007-689



ACCT No: 52131543476 

ACCT Name: BNP Paribas Chicago Branch



Ref: Toyota

 

Canadian Dollar (CAD) 

Bank: BNP Paribas, Montreal (Swift code: BNPACAMMXXX)



 

For further credit to: BNP Paribas, Chicago Branch (Swift code: BNPAUS3NXXX) 

Account No: 00025-010038-001-71



Ref:Toyota Credit Canada Inc.



Attn:Loan Servicing

 

EUR and GBP Swing Line Loans:  

Loans and Agency Desk



BNP Paribas London 

10 Harewood Avenue



London NW1 6AA 

Telephone: 44 (0)20 7595 4332



Facsimile:  44 (0)20 7595 6195 

Electronic Mail: lisa.verdigi@uk.bnpparibas.com

 

Payment instructions:

 

EUR



BNP Paribas Paris 

Swift BNPAFRPP



BNP Paribas London 

Swift BNPAGB22



Account 02280424 

IBAN No: FR7630004008970000228042426

 

GBP



BNP Paribas London 

BNPAGB22



Sort Code 23-46-35 

Account No : 50117609



IBAN No: GB86BARC20325350117609

 

4

 

AUD Swing Line Loans:



(for Notices of Payments and Requests for Loans):

 

BNP Paribas, Sydney Branch



60 Castlereagh St 

Sydney NSW 2000



Australia 

Attention: CIB Operations – Susan Mayo / Gary Buckley



Telephone No: 61 2 9619 6280 / 61 2 9619 6279 

Facsimile: 61 2 9006 9063



Email: bnppops@au.bnpparibas.com, susan.mayo@au.bnpparibas.com,
gary.buckley@au.bnpparibas.com

 

(for Payments):

 

US Dollar (USD) 

Correspondent Bank: BNP Paribas, New York



Swift: BNPAUS3N 

CHIPS UID 011702



Beneficiary: BNP Paribas, Sydney Branch 

Swift: BNPAAU2S



Account No: 020019548000145 

Reference: Toyota Finance Australia Limited - 00200 200735 425



Attn: Loans Admin

 

Australian Dollar (AUD) 

Correspondent Bank: BNP Paribas, Sydney Branch



Swift: BNPAAU2S 

Beneficiary: BNP Paribas, Sydney Branch



Swift: BNPAAU2S 

Account No.: 00200 838890 402



Reference: Toyota Finance Australia Limited – 00200 200735 425 

Attn: Loans Admin

 

BORROWERS:

 

Toyota Motor Credit Corporation

 

19001 South Western Avenue



P.O. Box 2958 

Mail Stop NF-10



Torrance, CA 90509-2958 

Attention:  Treasury Operations



Email:  TFS_Treasury_Operations@toyota.com 

Telephone: (310) 381-7739



Facsimile: (310) 468-4076

 

5

 

 



Toyota Motor Finance (Netherlands) B.V.

World Trade Center Amsterdam

Tower H, Level 10, Zuidplein 90

1077 XV Amsterdam

The Netherlands

Attention: Chief Financial Officer

Telephone: 31 20 502 5314

Telefax: 31 20 502 5319

 

With a copy to:

 

Toyota Motor Credit Corporation

19001 South Western Avenue

P.O. Box 2958

Mail Stop NF-10

Torrance, CA 90509-2958

Attention:  Treasury Operations

Email:  TFS_Treasury_Operations@toyota.com

Telephone: (310) 381-7739

Facsimile: (310) 468-4076

 

With a copy to:

 

Toyota Financial Services (UK) PLC

Great Burgh

Burgh Heath

Epsom

Surrey KT18 5UZ

United Kingdom

Attention: European Funding Manager

Telephone: 44 (0) 1737 365 594

Facsimile: 44 (0) 1737 365 596

 

Toyota Financial Services (UK) PLC

 

Great Burgh

Burgh Heath

Epsom

Surrey KT18 5UZ

United Kingdom

Attention: European Funding Manager

Telephone: 44 (0) 1737 365 594

Facsimile: 44 (0) 1737 365 596

 

With a copy to:

6

 

Toyota Motor Credit Corporation

19001 South Western Avenue

P.O. Box 2958

Mail Stop NF-10

Torrance, CA 90509-2958

Attention:  Treasury Operations

Email:  TFS_Treasury_Operations@toyota.com

Telephone: (310) 381-7739

Facsimile: (310) 468-4076

 

Toyota Kreditbank GmbH

 

c/o Toyota Financial Services (UK) PLC

Great Burgh

Burgh Heath

Epsom

Surrey KT18 5UZ

United Kingdom

Attention: European Funding Manager

Telephone: 44 (0) 1737 365 594

Facsimile: 44 (0) 1737 365 596

 

With a copy to:

 

Toyota Motor Credit Corporation

19001 South Western Avenue

P.O. Box 2958

Mail Stop NF-10

Torrance, CA 90509-2958

Attention:  Treasury Operations

Email:  TFS_Treasury_Operations@toyota.com

Telephone: (310) 381-7739

Facsimile: (310) 468-4076

 

Toyota Credit de Puerto Rico Corp.

 

c/o Toyota Motor Credit Corporation

19001 South Western Avenue

P.O. Box 2958

Mail Stop NF-10

Torrance, CA 90509-2958

Attention:  Treasury Operations

Email:  TFS_Treasury_Operations@toyota.com

Telephone: (310) 381-7739

Facsimile: (310) 468-4076

7

 

Toyota Credit Canada Inc.

 

80 Micro Court, Suite 200

Markham, Ontario

Canada L3R 9Z5

Attention: Head of Treasury

Telephone: (905) 513-5409

 

With a copy to:

 

Toyota Motor Credit Corporation

19001 South Western Avenue

P.O. Box 2958

Mail Stop NF-10

Torrance, CA 90509-2958

Attention:  Treasury Operations

Email:  TFS_Treasury_Operations@toyota.com

Telephone: (310) 381-7739

Facsimile: (310) 468-4076

 

Toyota Leasing GmbH

 

c/o Toyota Financial Services (UK) PLC

Great Burgh

Burgh Heath

Epsom

Surrey KT18 5UZ

United Kingdom

Attention: European Funding Manager

Telephone: 44 (0) 1737 365 594

Facsimile: 44 (0) 1737 365 596

 

With a copy to:

 

Toyota Motor Credit Corporation

19001 South Western Avenue

P.O. Box 2958

Mail Stop NF-10

Torrance, CA 90509-2958

Attention:  Treasury Operations

Email:  TFS_Treasury_Operations@toyota.com

Telephone: (310) 381-7739

Facsimile: (310) 468-4076

8

 

Toyota Finance Australia Limited

 

Toyota Finance Australia Limited

207 Pacific Highway

St Leonards NSW 2065

Locked Bag 900

Milsons Point NSW 1565

Attention: Treasury

Telephone: +61 2 9430 0000

Facsimile: +61 2 9430 0913

 

With a copy to:

 

Toyota Motor Credit Corporation

19001 South Western Avenue

P.O. Box 2958

Mail Stop NF-10

Torrance, CA 90509-2958

Attention:  Treasury Operations

Email:  TFS_Treasury_Operations@toyota.com

Telephone: (310) 381-7739

Facsimile: (310) 468-4076

 

Website:

 

Investor Relations section of www.toyotafinancial.com





 

9

 

exhibit a-1

 

FORM OF COMMITTED LOAN NOTICE

 

Date: ___________, _____

 

To:BNP Paribas, as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain 364 Day Credit Agreement, dated as of November
18, 2015 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among Toyota Motor Credit Corporation, a California
corporation, Toyota Motor Finance (Netherlands) B.V., a corporation organized
under the laws of the Netherlands, Toyota Financial Services (UK) PLC, a
corporation organized under the laws of England, Toyota Leasing GmbH, a
corporation organized under the laws of Germany, Toyota Credit de Puerto Rico
Corp., a corporation organized under the laws of Puerto Rico, Toyota Credit
Canada Inc., a corporation organized under the laws of Canada, Toyota Kreditbank
GmbH, a corporation organized under the laws of Germany, Toyota Finance
Australia Limited, a corporation incorporated under the laws of the Commonwealth
of Australia, the Lenders from time to time party thereto, BNP Paribas, as
Administrative Agent, Swing Line Agent and Swing Line Lender, BNP Paribas
Securities Corp., Citigroup Global Markets Inc., Merrill Lynch, Pierce, Fenner &
Smith Incorporated and The Bank of Tokyo-Mitsubishi UFJ, Ltd., as Joint Lead
Arrangers and Joint Book Managers, Citibank, N.A. and Bank of America, N.A. as
Swing Line Lenders and Citibank, N.A., Bank of America, N.A. and The Bank of
Tokyo-Mitsubishi UFJ, Ltd. as Syndication Agents.

 

The undersigned hereby requests (select one):

 

  ☐ A Borrowing of Committed Loans ☐ A conversion or continuation of Loans      
   

  1. On   (a Business Day).          

  2. In the amount of [US$][CDN$][€][£][A$].      

  3. Comprised of   .[Type of Committed Loan requested]          

  4. For Eurocurrency Rate Loans: with an Interest Period of __ months.      

  5. For Bankers’ Acceptances, Drafts and BA Equivalent Notes: with a BA
Maturity Date of _____ days.      

[The Committed Borrowing requested herein complies with the proviso to the first
sentence of Section 2.1[(a)][(b)]] of the Agreement.]

 

1

 

[After giving effect to the requested Committed Borrowing, the Unused Tranche A
Commitment will exceed the Dollar Equivalent of EUR 300,000,000 (as determined
by the Administrative Agent)] [After giving effect to the requested Committed
Borrowing, the Unused Tranche A Commitment will be less than or equal to the
Dollar Equivalent of EUR 300,000,000 (as determined by the Administrative
Agent), and TKG has borrowed EUR 300,000,000 as of the date of the proposed
Committed Borrowing.] [After giving effect to the requested Committed Borrowing,
(x) the Unused Tranche A Commitment will be less than or equal to the Dollar
Equivalent of EUR 300,000,000 (as determined by the Administrative Agent), (y)
TKG has not borrowed EUR 300,000,000 as of the date the proposed Committed
Borrowing is to be made, and (z) the consent of TKG for the proposed Committed
Borrowing has been obtained or has been waived by TKG.]

 

[The undersigned hereby represents and warrants that the conditions set forth in
Section 4.2(a) and (b) have been satisfied on and as of the date the Committed
Loans are borrowed, including, without limitation, that the Borrowing is within
the Borrower’s corporate powers, has been duly authorized by all necessary
corporate action, and the amount of the Committed Borrowing does not exceed such
authorization.]

 

  [TOYOTA MOTOR CREDIT CORPORATION]   [TOYOTA MOTOR FINANCE (NETHERLANDS) B.V.]
  [TOYOTA FINANCIAL SERVICES (UK) PLC]   [TOYOTA KREDITBANK GMBH]   [TOYOTA
LEASING GMBH]       [as Borrowers’ Representative for]       [TOYOTA MOTOR
CREDIT CORPORATION]   [TOYOTA CREDIT DE PUERTO RICO CORP.]   [TOYOTA CREDIT
CANADA INC.]   [Toyota Finance Australia Limited]           By:         Name:  
      Title:      

2

 

exhibit a-2

 

FORM OF SWING LINE LOAN NOTICE

 

Date: ___________, _____

 

To:BNP Paribas, as Swing Line Agent



BNP Paribas, as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain 364 Day Credit Agreement, dated as of November
18, 2015 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among Toyota Motor Credit Corporation, a California
corporation, Toyota Motor Finance (Netherlands) B.V., a corporation organized
under the laws of the Netherlands, Toyota Financial Services (UK) PLC, a
corporation organized under the laws of England, Toyota Leasing GmbH, a
corporation organized under the laws of Germany, Toyota Credit de Puerto Rico
Corp., a corporation organized under the laws of Puerto Rico, Toyota Credit
Canada Inc., a corporation organized under the laws of Canada, Toyota Kreditbank
GmbH, a corporation organized under the laws of Germany, Toyota Finance
Australia Limited, a corporation incorporated under the laws of the Commonwealth
of Australia, the Lenders from time to time party thereto, BNP Paribas, as
Administrative Agent, Swing Line Agent and Swing Line Lender, BNP Paribas
Securities Corp., Citigroup Global Markets Inc., Merrill Lynch, Pierce, Fenner &
Smith Incorporated and The Bank of Tokyo-Mitsubishi UFJ, Ltd., as Joint Lead
Arrangers and Joint Book Managers, Citibank, N.A. and Bank of America, N.A. as
Swing Line Lenders and Citibank, N.A., Bank of America, N.A. and The Bank of
Tokyo-Mitsubishi UFJ, Ltd. as Syndication Agents.

 

The undersigned hereby requests a Swing Line Loan:

 

1.On ________________________________________ (a Business Day).

 

2.In the amount of [US$][CDN$][€][£][A$]___________________.

 

The Swing Line Borrowing requested herein complies with the requirements of the
provisos to the first sentence of Section 2.16(a) of the Agreement.

 

[After giving effect to the requested Swing Line Loan, the Unused Tranche A
Commitment will exceed the Dollar Equivalent of EUR 300,000,000 (as determined
by the Administrative Agent)] [After giving effect to the requested Swing Line
Loan, the Unused Tranche A Commitment will be less than or equal to the Dollar
Equivalent of EUR 300,000,000 (as determined by the Administrative Agent), and
TKG has borrowed EUR 300,000,000 as of the date of the proposed Swing Line
Loan.] [After giving effect to the requested Swing Line Loan, (x) the Unused
Tranche A Commitment will be less than or equal to the Dollar Equivalent of EUR
300,000,000 (as determined by the Administrative Agent), (y) TKG has not
borrowed EUR

 

1

 

300,000,000 as of the date the proposed Swing Line Loan is to be made, and (z)
the consent of TKG for the proposed Swing Line Loan has been obtained or has
been waived by TKG.]

 

The undersigned hereby represents and warrants that the conditions set forth in
Section 4.2(a) and (b) have been satisfied on and as of the date the Swing Line
Loans are borrowed, including, without limitation, that the Borrowing is within
the Borrower’s corporate powers, has been duly authorized by all necessary
corporate action, and the amount of the Swing Line Loan does not exceed such
authorization.

 

  [TOYOTA MOTOR CREDIT CORPORATION]   [TOYOTA MOTOR FINANCE (NETHERLANDS) B.V.]
  [TOYOTA FINANCIAL SERVICES (UK) PLC]   [TOYOTA KREDITBANK GMBH]   [TOYOTA
LEASING GMBH]       [as Borrowers’ Representative for]       [TOYOTA MOTOR
CREDIT CORPORATION]   [TOYOTA CREDIT DE PUERTO RICO CORP.]   [TOYOTA CREDIT
CANADA INC.]   [Toyota Finance Australia Limited]           By:         Name:  
      Title:              

2

 

exhibit b

 

FORM OF NOTE

 

__________, 200_

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay,
without setoff or counterclaim, to _____________________ (the “Lender”), in
accordance with the provisions of the Agreement (as hereinafter defined), the
principal amount of each Loan from time to time made by the Lender to the
Borrower under that certain 364 Day Credit Agreement, dated as of November 18,
2015 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among Toyota Motor Credit Corporation, a California
corporation, Toyota Motor Finance (Netherlands) B.V., a corporation organized
under the laws of the Netherlands, Toyota Financial Services (UK) PLC, a
corporation organized under the laws of England, Toyota Leasing GmbH, a
corporation organized under the laws of Germany, Toyota Credit de Puerto Rico
Corp., a corporation organized under the laws of Puerto Rico, Toyota Credit
Canada Inc., a corporation organized under the laws of Canada, Toyota Kreditbank
GmbH, a corporation organized under the laws of Germany, Toyota Finance
Australia Limited, a corporation incorporated under the laws of the Commonwealth
of Australia, the Lenders from time to time party thereto, BNP Paribas, as
Administrative Agent, Swing Line Agent and Swing Line Lender, BNP Paribas
Securities Corp., Citigroup Global Markets Inc., Merrill Lynch, Pierce, Fenner &
Smith Incorporated and The Bank of Tokyo-Mitsubishi UFJ, Ltd., as Joint Lead
Arrangers and Joint Book Managers, Citibank, N.A. and Bank of America, N.A. as
Swing Line Lenders and Citibank, N.A., Bank of America, N.A. and The Bank of
Tokyo-Mitsubishi UFJ, Ltd. as Syndication Agents.

 

The Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates and at such times as provided in the Agreement. All payments
of principal and interest shall be made to the Administrative Agent for the
account of the Lender in US Dollars in immediately available funds at the
Administrative Agent’s Office. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Agreement.

 

This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein. Upon the occurrence and continuation of one or more
of the Events of Default specified in the Agreement, all amounts then remaining
unpaid on this Note shall become, or may be declared to be, immediately due and
payable all as provided in the Agreement. Loans made by the Lender shall be
evidenced by one or more loan accounts or records maintained by the Lender in
the ordinary course of business. The Lender may also attach schedules to this
Note and endorse thereon the date, amount and maturity of its Loans and payments
with respect thereto.

 

1

 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

  [TOYOTA MOTOR CREDIT CORPORATION]   [TOYOTA MOTOR FINANCE (NETHERLANDS) B.V.]
  [TOYOTA FINANCIAL SERVICES (UK) PLC]   [TOYOTA KREDITBANK GMBH]   [TOYOTA
CREDIT DE PUERTO RICO CORP.]   [TOYOTA CREDIT CANADA INC.]   [TOYOTA LEASING
GMBH]   [Toyota Finance Australia Limited]           By:         Name:        
Title:    

2

 

LOANS AND PAYMENTS WITH RESPECT THERETO

 

  Date   Type of Loan Made   Amount of Loan Made   End of Interest Period  
Amount of Principal or Interest Paid This Date   Outstanding Principal Balance
This Date   Notation Made By                                                    
                                                                               
                                                                               
                                                             

3

 

exhibit c

 

[Reserved]

 

1

 

exhibit d

 

ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below and
(ii) to the extent permitted to be assigned under applicable Law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at Law or in equity related to the rights and obligations sold and
assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as, the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

 

1.Assignor:       ______________________________

 

2.Assignee:       ______________________________     [and is an
Affiliate/Approved Fund of [identify Lender]1]

 

3.    Borrower(s): [Toyota Motor Credit Corporation] [Toyota Motor Finance
(Netherlands) B.V.] [Toyota Financial Services (UK) PLC] [Toyota Leasing GmbH]
[Toyota Credit de Puerto Rico Corp.] [Toyota Credit Canada Inc.] [Toyota
Kreditbank GmbH] [Toyota Finance Australia Limited]

 

 



 





1 Select as applicable.



1

 

4.Administrative Agent: ______________________, as the administrative agent
under the Credit Agreement

 

5.     Credit Agreement: 364 Day Credit Agreement, dated as of November 18, 2015
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among Toyota Motor Credit Corporation, a California
corporation, Toyota Motor Finance (Netherlands) B.V., a corporation organized
under the laws of the Netherlands, Toyota Financial Services (UK) PLC, a
corporation organized under the laws of England, Toyota Leasing GmbH, a
corporation organized under the laws of Germany, Toyota Credit de Puerto Rico
Corp., a corporation organized under the laws of Puerto Rico, Toyota Credit
Canada Inc., a corporation organized under the laws of Canada, Toyota Kreditbank
GmbH, a corporation organized under the laws of Germany, Toyota Finance
Australia Limited, a corporation incorporated under the laws of the Commonwealth
of Australia, the Lenders from time to time party thereto, BNP Paribas, as
Administrative Agent, Swing Line Agent and Swing Line Lender, BNP Paribas
Securities Corp., Citigroup Global Markets Inc., Merrill Lynch, Pierce, Fenner &
Smith Incorporated and The Bank of Tokyo-Mitsubishi UFJ, Ltd., as Joint Lead
Arrangers and Joint Book Managers, Citibank, N.A. and Bank of America, N.A. as
Swing Line Lenders and Citibank, N.A., Bank of America, N.A. and The Bank of
Tokyo-Mitsubishi UFJ, Ltd. as Syndication Agents.

 

6.Assigned Interest:2

 

Facility Assigned:

Tranche [A][B][C]

 

Aggregate

Amount of

Tranche [A][B][C] Commitment/Loans

for all Lenders*

Amount of

Tranche [A][B][C] Commitment/Loans 

Assigned* 

Percentage

Assigned of

Tranche [A][B][C] Commitment/Loans3

Assignee’s

Commitment Cap

          Commitment/Committed Loans being assigned US$_____________
US$______________ ______________% US$________________

 

 

 





* Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

 



2 The reference to “Loans” in the table should be used only if the Credit
Agreement provides for Term Loans.

 

3 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.







2

 

[7. Trade Date: __________________]4

 

[8. UK Tax Confirmation: The Assignee confirms that the person beneficially
entitled to interest payable to that Lender in respect of a Loan to TFSUK is
either: (i) a company resident in the United Kingdom for United Kingdom tax
purposes; or (ii) a company not so resident in the United Kingdom which carries
on a trade in the United Kingdom through a permanent establishment which brings
into account interest payable in respect of that Loan in computing its
chargeable profits (within the meaning given by section 19 of the UK CTA).]5

 

[9. HMRC DT Treaty Passport: The Assignee confirms that it holds a passport
under the HMRC DT Treaty Passport scheme (reference number:__________) and is
tax resident in ___________, so that interest payable to it by borrowers is
generally subject to full exemption from UK withholding tax and requests that
the Administrative Agent notify TFSUK that it wishes the scheme to apply to the
Credit Agreement and that TFSUK should make a DTTP Filing.]6

 

Effective Date: __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

 



 





4 To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

5 Include in this section 8 if the Borrower is TFSUK and the Assignee comes
within (a)(ii) of the definition of UK Qualifying Lender in Section 1.1.

 

6 This confirmation must be included if the Borrower is TFSUK and the Assignee
holds a passport under the HMRC DT Treaty Passport scheme and wishes that scheme
to apply to the Credit Agreement.

 

3

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR 

[NAME OF ASSIGNOR]

 

 

By:     Title:         ASSIGNEE   [NAME OF ASSIGNEE]               By:      
Title:  

 

 

[Consented to and]7 Accepted:

 

[NAME OF ADMINISTRATIVE AGENT], as



Administrative Agent

 

 

By:          Title:               [Consented to:]8         By:            Title:
 

 

 

 

 





7 To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

 

8 To be added only if the consent of the applicable Borrower and/or other
parties is required by the terms of the Credit Agreement.





 

 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

 

(364 DAY CREDIT AGREEMENT, DATED AS OF NOVEMBER 18, 2015 (AS AMENDED, RESTATED,
EXTENDED, SUPPLEMENTED OR OTHERWISE MODIFIED IN WRITING FROM TIME TO TIME, THE
“AGREEMENT;” THE TERMS DEFINED THEREIN BEING USED HEREIN AS THEREIN DEFINED),
AMONG TOYOTA MOTOR CREDIT CORPORATION, A CALIFORNIA CORPORATION, TOYOTA MOTOR
FINANCE (NETHERLANDS) B.V., A CORPORATION ORGANIZED UNDER THE LAWS OF THE
NETHERLANDS, TOYOTA FINANCIAL SERVICES (UK) PLC, A CORPORATION ORGANIZED UNDER
THE LAWS OF ENGLAND, TOYOTA LEASING GMBH, A CORPORATION ORGANIZED UNDER THE LAWS
OF GERMANY, TOYOTA CREDIT DE PUERTO RICO CORP., A CORPORATION ORGANIZED UNDER
THE LAWS OF PUERTO RICO, TOYOTA CREDIT CANADA INC., A CORPORATION ORGANIZED
UNDER THE LAWS OF CANADA, TOYOTA KREDITBANK GMBH, A CORPORATION ORGANIZED UNDER
THE LAWS OF GERMANY, Toyota Finance Australia Limited, A CORPORATION
INCORPORATED UNDER THE LAWS OF THE COMMONWEALTH OF AUSTRALIA, THE LENDERS FROM
TIME TO TIME PARTY THERETO, BNP PARIBAS, AS ADMINISTRATIVE AGENT, SWING LINE
AGENT AND SWING LINE LENDER, BNP PARIBAS SECURITIES CORP., CITIGROUP GLOBAL
MARKETS INC., MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED AND THE BANK OF
TOKYO-MITSUBISHI UFJ, LTD., AS JOINT LEAD ARRANGERS AND JOINT BOOK MANAGERS,
CITIBANK, N.A. AND BANK OF AMERICA, N.A., AS SWING LINE LENDERS, AND CITIBANK,
N.A., BANK OF AMERICA, N.A. AND THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., AS
SYNDICATION AGENTS)

 

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

1. Representations and Warranties.

 

1.1. Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim created by the
Assignor and (iii) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of any Borrower or any of its Affiliates or any other Person obligated
in respect of any Loan Document or (iv) the performance or observance by any
Borrower or any of its Affiliates or any other Person of any of their respective
obligations under any Loan Document.

 

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit

 

 

 

Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
the Assigned Interest, shall have the obligations of a Lender thereunder, (iv)
it has received a copy of the Credit Agreement, together with copies of the most
recent financial statements delivered pursuant to Section 6.1 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, and (v) attached hereto is any
withholding tax documentation required to be delivered by it pursuant to the
terms of the Credit Agreement, duly completed and executed by the Assignee; and
(b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

 

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned interest (including payments of
principal, interest, fees and other amounts) to the Assignee whether such
amounts have accrued prior to or on or after the Effective Date. The Assignor
and the Assignee shall make all appropriate adjustments in payments by the
Administrative Agent for periods prior to the Effective Date or with respect to
the making of this assignment directly between themselves.

 

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the Law of the State of New York.

 

 

 

exhibit e

 

FORM OF MONEY MARKET QUOTE REQUEST

 

Date: ___________, _____

 

To:BNP Paribas, as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain 364 Day Credit Agreement, dated as of November
18, 2015 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among Toyota Motor Credit Corporation, a California
corporation, Toyota Motor Finance (Netherlands) B.V., a corporation organized
under the laws of the Netherlands, Toyota Financial Services (UK) PLC, a
corporation organized under the laws of England, Toyota Leasing GmbH, a
corporation organized under the laws of Germany, Toyota Credit de Puerto Rico
Corp., a corporation organized under the laws of Puerto Rico, Toyota Credit
Canada Inc., a corporation organized under the laws of Canada, Toyota Kreditbank
GmbH, a corporation organized under the laws of Germany, Toyota Finance
Australia Limited, a corporation incorporated under the laws of the Commonwealth
of Australia, the Lenders from time to time party thereto, BNP Paribas, as
Administrative Agent, Swing Line Agent and Swing Line Lender, BNP Paribas
Securities Corp., Citigroup Global Markets Inc., Merrill Lynch, Pierce, Fenner &
Smith Incorporated and The Bank of Tokyo-Mitsubishi UFJ, Ltd., as Joint Lead
Arrangers and Joint Book Managers, Citibank, N.A. and Bank of America, N.A. as
Swing Line Lenders and Citibank, N.A., Bank of America, N.A. and The Bank of
Tokyo-Mitsubishi UFJ, Ltd. as Syndication Agents.

 

The undersigned hereby requests Money Market Quotes for (select one):

 

  ☐ Money Market Absolute Rate for ☐ Money Market Margin for     Money Market
Absolute Rate Loans   Money Market LIBOR Loans          

  1. On    (a Business Day).          

  2. In the amount of US$________________________.      

  3. For an Interest Period of ______________________.

 

The Money Market Loans for which Money Market Quotes are requested herein would
comply with the proviso to the first sentence of Section 2.3(a) of the
Agreement.

 

  [TOYOTA MOTOR CREDIT CORPORATION]   [TOYOTA MOTOR FINANCE (NETHERLANDS) B.V.]
  [TOYOTA FINANCIAL SERVICES (UK) PLC]   [TOYOTA KREDITBANK GMBH] [TOYOTA
LEASING GMBH]

 

 

  [as Borrowers’ Representative for]   [TOYOTA MOTOR CREDIT CORPORATION]  
[TOYOTA CREDIT DE PUERTO RICO CORP.]           By:         Name:       Title:  
         

 

 

exhibit f

 

FORM OF INVITATION FOR MONEY MARKET QUOTES

 

Date: ___________, _____

 

To:Lenders party to the Agreement (as defined below)

 

Ladies and Gentlemen:

 

Reference is made to that certain 364 Day Credit Agreement, dated as of November
18, 2015 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among Toyota Motor Credit Corporation, a California
corporation, Toyota Motor Finance (Netherlands) B.V., a corporation organized
under the laws of the Netherlands, Toyota Financial Services (UK) PLC, a
corporation organized under the laws of England, Toyota Leasing GmbH, a
corporation organized under the laws of Germany, Toyota Credit de Puerto Rico
Corp., a corporation organized under the laws of Puerto Rico, Toyota Credit
Canada Inc., a corporation organized under the laws of Canada, Toyota Kreditbank
GmbH, a corporation organized under the laws of Germany, Toyota Finance
Australia Limited, a corporation incorporated under the laws of the Commonwealth
of Australia, the Lenders from time to time party thereto, BNP Paribas, as
Administrative Agent, Swing Line Agent and Swing Line Lender, BNP Paribas
Securities Corp., Citigroup Global Markets Inc., Merrill Lynch, Pierce, Fenner &
Smith Incorporated and The Bank of Tokyo-Mitsubishi UFJ, Ltd., as Joint Lead
Arrangers and Joint Book Managers, Citibank, N.A. and Bank of America, N.A. as
Swing Line Lenders and Citibank, N.A., Bank of America, N.A. and The Bank of
Tokyo-Mitsubishi UFJ, Ltd. as Syndication Agents.

 

On behalf of [Toyota Motor Credit Corporation] [Toyota Motor Finance
(Netherlands) B.V.] [Toyota Financial Services (UK) PLC] [Toyota Leasing GmbH]
[Toyota Credit de Puerto Rico Corp.] [Toyota Kreditbank GmbH], you are invited
to submit Money Market Quotes for (select one):

 

  ☐ Money Market Absolute Rate for ☐ Money Market Margin for     Money Market
Absolute Rate Loans   Money Market LIBOR Loans          

  1. On (a Business Day).          

  2. In the amount of US$___________________________.      

  3. For an Interest Period of _________________________.      

 Please respond to this invitation by no later than [1:00 p.m.] [9:00 a.m.] on
[date].

 

  BNP PARIBAS, as Administrative Agent         By:         Authorized Officer  

 

 

exhibit g

 

FORM OF MONEY MARKET QUOTE

 

Date: ___________, _____

 

To:BNP Paribas, as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain 364 Day Credit Agreement, dated as of November
18, 2015 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among Toyota Motor Credit Corporation, a California
corporation, Toyota Motor Finance (Netherlands) B.V., a corporation organized
under the laws of the Netherlands, Toyota Financial Services (UK) PLC, a
corporation organized under the laws of England, Toyota Leasing GmbH, a
corporation organized under the laws of Germany, Toyota Credit de Puerto Rico
Corp., a corporation organized under the laws of Puerto Rico, Toyota Credit
Canada Inc., a corporation organized under the laws of Canada, Toyota Kreditbank
GmbH, a corporation organized under the laws of Germany, Toyota Finance
Australia Limited, a corporation incorporated under the laws of the Commonwealth
of Australia, the Lenders from time to time party thereto, BNP Paribas, as
Administrative Agent, Swing Line Agent and Swing Line Lender, BNP Paribas
Securities Corp., Citigroup Global Markets Inc., Merrill Lynch, Pierce, Fenner &
Smith Incorporated and The Bank of Tokyo-Mitsubishi UFJ, Ltd., as Joint Lead
Arrangers and Joint Book Managers, Citibank, N.A. and Bank of America, N.A. as
Swing Line Lenders and Citibank, N.A., Bank of America, N.A. and The Bank of
Tokyo-Mitsubishi UFJ, Ltd. as Syndication Agents.

 

In response to your invitation on behalf of [Toyota Motor Credit Corporation]
[Toyota Motor Finance (Netherlands) B.V.] [Toyota Financial Services (UK) PLC]
[Toyota Leasing GmbH] [Toyota Credit de Puerto Rico Corp.] [Toyota Kreditbank
GmbH] dated ______________, 20__, we hereby make the following Money Market
Quote on the following terms:

 

1. Quoting Lender:                       2. Person to contact at Quoting Lender:
  Name:           Tel:           Fax:           email:                 3. Date
of Borrowing:       9             4. We hereby offer to make Money Market
Loan(s) in the following principal amounts, for the following Interest Periods
and at the following rates:

 

 

 





9 As specified in the related Invitation.



 



 

 

Principal

Amount10

Interest

Period11

[Money Market

Margin]12

[Absolute Rate13] US$               US$      

 

The Money Market Loans for which Money Market Quotes are submitted herein comply
with the requirements of the Agreement.

 

We understand and agree that the offer(s) set forth above, subject to the
satisfaction of the applicable conditions set forth in the Agreement,
irrevocably obligates us to make the Money Market Loan(s) for which any offer(s)
are accepted, in whole or in part.

 

  Very truly yours,       [NAME OF LENDER]        

Dated:     By:             Authorized Officer  



 

 

 



 



10 Principal amount bid for each Interest Period may not exceed principal amount
requested. Specify aggregate limitation if the sum of the individual offer
exceeds the amount the Lender is willing to lend. Bids must be made for
US$5,000,000 or larger multiple of US$1,000,000.

 

11 Not less than one month or not less than 14 days, as specified in the related
Invitation. No more than five bids are permitted for each Interest Period

 

12 Margin over or under the Eurocurrency Rate determined for the applicable
Interest Period. Specify percentage (to the nearest 1/100,000 of 1%) and specify
whether “PLUS” or “MINUS.”

 

13 Specify rate of interest per annum (to the nearest 1/10,000th of 1%).



 



 

